EXHIBIT 10.6

 

 

MORGAN STANLEY 401(k) PLAN

Amended and Restated Effective as of January 1, 2013

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

      Page  

SECTION 1. INTRODUCTION

     1   

SECTION 2. DEFINITIONS

     2   

SECTION 3. PARTICIPATION

     20   

(a) Commencement of Participation

     20   

(b) Enrollment Process

     20   

(c) Termination of Participation

     21   

(d) Non-Duplication of Benefits

     21   

SECTION 4. PERIOD OF SERVICE

     22   

(a) Application of Provisions

     22   

(b) Service Rules for Post-2003 Hires and IIG Employees

     22   

(c) Service Rules for Morgan Stanley Employees Hired Before 2004

     25   

SECTION 5. EMPLOYEE CONTRIBUTIONS

     30   

(a) Pre-Tax, After-Tax and Catch-Up Contributions

     30   

(b) Changing the Rate and Suspension of Employee Contributions

     31   

(c) Maximum Amount of Elective Deferrals

     31   

(d) Distribution of Excess Elective Deferrals

     32   

(e) Actual Deferral Percentage Test

     33   

(f) Distribution of Excess Contributions

     35   

(g) Actual Contribution Percentage Test

     36   

(h) Distribution of Excess Aggregate Contributions

     39   

(i) Roth Elective Deferrals

     40   

(j) Rollover Contributions

     43   

(k) Salary Reduction and Tax Status of Pre-Tax Contributions

     43   

(l) Administrative Procedures

     44   

SECTION 6. COMPANY CONTRIBUTIONS

     45   

(a) Matching Contributions

     45   

(b) Firm Contributions

     45   

(c) Fixed Contributions

     46   

(d) MS Transition Contributions

     47   

(e) Qualified Non-Elective and Qualified Matching Contributions

     50   

(f) Form of Contributions

     50   

 

1294077.4

i



--------------------------------------------------------------------------------

SECTION 7. INVESTMENT AND VALUATION OF THE TRUST FUND

     51   

(a) The Trust Agreement

     51   

(b) Investment of the Trust Fund

     51   

(c) Valuation of the Trust Fund

     54   

(d) Investment Option Elections

     54   

(e) Investment Committee

     58   

SECTION 8. EMPLOYEE STOCK OWNERSHIP PLAN

     61   

(a) ESOP Designation

     61   

(b) Cash Dividends on Morgan Stanley Stock

     61   

(c) Non-cash Dividends

     63   

(d) Tenders and Voting

     63   

SECTION 9. ACCOUNTS

     70   

SECTION 10. PLAN BENEFITS

     71   

(a) Amount of Benefit

     71   

(b) Forfeitures

     72   

(c) Payee’s Location Not Ascertainable for 60 Months

     73   

SECTION 11. DISTRIBUTION OF PLAN BENEFITS

     75   

(a) Form of Distribution

     75   

(b) Time of Distribution

     76   

(c) Right to Deferred Distribution

     77   

(d) Death of Participant

     78   

(e) Designation of Beneficiary

     79   

(f) Administrative Procedures

     80   

(g) Optional Direct Rollover of Eligible Rollover Distributions

     81   

SECTION 12. WITHDRAWALS AND LOANS

     83   

(a) General Rule

     83   

(b) Limitations on Withdrawals

     83   

(c) Source and Amount of Withdrawals

     84   

(d) Time of Payment of Withdrawals

     84   

(e) Form of Payment of Withdrawals

     84   

(f) Hardship

     85   

(g) Loans

     88   

(h) Qualified Reservist Distribution

     92   

SECTION 13. INCORPORATION OF CERTAIN CODE REQUIREMENTS BY REFERENCE

     93   

(a) Incorporation of Code Section 401(a)(9)

     93   

 

1294077.4

ii



--------------------------------------------------------------------------------

(b) Incorporation of Code Section 415 Limitations

     95   

(c) Military Service

     97   

SECTION 14. FIDUCIARY RESPONSIBILITIES AND PLAN ADMINISTRATION

     98   

(a) General

     98   

(b) Procedure and Performance of Duties; Delegation

     98   

(c) General Powers of Plan Administrator

     99   

(d) Rules and Regulations

     99   

(e) Conversion of Amounts of Earnings

     100   

(f) Indemnification

     100   

(g) Quorum

     100   

(h) Action Without Meeting

     101   

(i) Meeting by Telephone Conference

     101   

SECTION 15. INVESTMENT POLICY

     102   

SECTION 16. CLAIMS PROCEDURE

     103   

(a) Claims

     103   

(b) Denial of Claims

     104   

(c) Small Claims

     104   

(d) Authority to Terminate Committee Member

     105   

SECTION 17. BENEFIT PLAN APPEALS COMMITTEE

     106   

(a) Establishment of Benefit Plan Appeals Committee

     106   

(b) Appeals from Claim Denials

     106   

(c) Decision on Review

     107   

(d) Exhaustion of Administrative Remedies

     108   

(e) Authority of Benefit Plan Appeals Committee

     108   

(f) Authority to Terminate Committee Member

     109   

SECTION 18. EXPENSES OF PLAN AND TRUST FUND

     110   

SECTION 19. AMENDMENT AND TERMINATION

     111   

(a) Amendment of Plan

     111   

(b) Termination of Plan

     111   

(c) Amendment Required for Qualification

     112   

(d) No Reversion of Funds

     112   

(e) Full Vesting Upon Termination

     113   

SECTION 20. MISCELLANEOUS

     114   

(a) Inalienability of Rights

     114   

 

1294077.4

iii



--------------------------------------------------------------------------------

(b) Plan Mergers

     115   

(c) Payments to and From the Plan

     115   

(d) No Right in Trust Fund or to Employment

     115   

(e) Competency to Handle Benefits

     116   

(f) Governing Law

     116   

(g) Costs of Legal Action

     116   

SECTION 21. EXECUTION

     117   

APPENDIX A. IIG PARTICIPATING COMPANIES

     A-1   

APPENDIX B. MORGAN STANLEY PARTICIPATING COMPANIES

     B-1   

SUPPLEMENT A. TOP-HEAVY PROVISIONS

     AA-1   

SUPPLEMENT B. PARTICIPANTS RESIDING IN PUERTO RICO

     BB-1   

SUPPLEMENT C. PROVISIONS RELATING TO DPSP PARTICIPANTS

     CC-1   

SUPPLEMENT D. PROVISIONS RELATING TO MORGAN STANLEY ESOP PARTICIPANTS

     DD-1   

 

1294077.4

iv



--------------------------------------------------------------------------------

MORGAN STANLEY 401(k) PLAN

Amended and Restated Effective as of January 1, 2013

SECTION 1. INTRODUCTION

The Morgan Stanley 401(k) Plan (the “Plan”), as set forth in this document,
constitutes a restatement of the Plan, effective as of January 1, 2013. This
restatement of the Plan applies to Participants who retire or otherwise
terminate employment on or after January 1, 2013. This restatement of the Plan
also applies to Participants who retired or whose employment otherwise
terminated prior to January 1, 2013, provided that any provisions of the
restatement applicable only to active Participants (e.g., the contribution
provisions for active Participants in Sections 5 and 6) shall not apply to such
Participants.

The Plan is subject to further amendment in accordance with Section 19,
including amendments required to meet applicable rules and regulations of the
Internal Revenue Service or the United States Department of Labor.

The Plan is intended to be a profit-sharing plan for purposes of Code section
401(a)(27). The Plan is also an eligible individual account plan (within the
meaning of ERISA section 407(d)(3)) and shall be interpreted accordingly. The
Plan provides for the acquisition and holding of “qualifying employer
securities” as defined in ERISA section 407(d)(5). Up to 100% of the Plan’s
assets may be invested in qualifying employer securities. Effective June 30,
2009, the portion of the Plan’s assets invested in the Morgan Stanley Stock Fund
with respect to those Participants for whom Morgan Stanley Stock constitutes
“employer securities” within the meaning of Code section 409(l) (i.e.,
Participants employed or deemed to be employed by a corporate employer for
federal tax purposes) is designated as an “employee stock ownership plan” under
Code section 4975(e)(7).

 

1294077.4

1



--------------------------------------------------------------------------------

SECTION 2. DEFINITIONS

When used herein, the following terms shall have the following meanings unless
the context clearly indicates a different meaning:

“Accounts” means any or all of the Accounts maintained for a Participant
pursuant to Section 9.

“Affiliated Group” means any trade or business (including any Participating
Company), whether or not incorporated, which at the time of reference controls,
is controlled by or under common control with a Participating Company, within
the meaning of Code section 414(b) or 414(c), or is a member of an affiliated
service group which includes a Participating Company, within the meaning of Code
section 414(m). To the extent required by law, all employees of all corporations
which are members of a controlled group of corporations (as defined in Code
section 414(b)) and all employees of all trades and businesses (whether or not
incorporated) which are under common control (as defined in Code section 414(c))
will be treated as employed by a single employer.

“After-Tax Contributions” means the contributions so described in
Section 5(a)(ii).

“Applicable Disaster Date” means the day or days on which the event (such as a
storm, tornado or flooding) giving rise to a presidentially-declared disaster
takes place.

“Authorized Absence” means an absence authorized by a Participating Company
without loss of employment status, including absence on account of parental
leave, family leave, illness, business of the Participating Company, vacation,
jury duty and military or governmental service, whether or not salary shall be
paid during such absence.

“Beneficiary” means the person or persons (which may include one or more trusts)
designated by a Participant pursuant to Section 11(e).

 

1294077.4

2



--------------------------------------------------------------------------------

“Board of Directors” shall mean the Board of Directors of the Company, or any
committee of such Board of Directors to the extent expressly authorized by
resolutions of the Board of Directors to exercise the powers of the Board of
Directors in respect of the Plan. The Board of Directors has authorized the
Executive Committee of the Board of Directors to exercise such powers.

“Broker-Dealer Merger” means the merger of Morgan Stanley DW Inc. with and into
Morgan Stanley & Co. Incorporated as of April 1, 2007.

“Business Unit” means Morgan Stanley, in whole or in part, and any subsidiary,
group of subsidiaries, divisions, departments, units, business activity or group
of business activities of Morgan Stanley, as determined by the Company for each
Plan Year.

“Citigroup Transferee” shall have the meaning given in Appendix B.

“Citi Pension Transition Contributions” means contributions made to the Plan
pursuant to Section 6(e).

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Company” means Morgan Stanley Domestic Holdings Inc., a Delaware corporation,
which shall be the Plan’s sponsor. Prior to June 1, 2011, “Company” meant Morgan
Stanley & Co. Incorporated, a Delaware corporation.

“Company Contributions” means contributions made by a Participating Company
under Section 6 of the Plan and any matching or profit-sharing contributions
transferred from the Morgan Stanley ESOP in connection with the ESOP Merger.

“Delayed Transfer Individual” means an Employee who is a Citigroup Transferee
and who is transferred from Citigroup to a Participating Company after June 1,
2009; provided that such terms shall not include an individual who was on a bona
fide leave of absence on the date such individual’s employment with such
Participating Company was scheduled to have begun.

 

1294077.4

3



--------------------------------------------------------------------------------

“DPSP” means the Morgan Stanley & Co. Incorporated Deferred Profit Sharing Plan,
as in effect prior to the DPSP Merger.

“DPSP Merger” means the merger of the DPSP with and into the START Plan,
effective as of October 1, 2002.

“Earnings” means base salary, cash bonuses, commissions, incentive compensation,
overtime and other cash compensation paid by a Participating Company to a
Participant for services rendered as an Eligible Employee. Earnings also include
any salary reduction amounts elected by a Participant pursuant to an arrangement
maintained by a Participating Company under Code section 401(k), 125 or
132(f)(4). Earnings exclude, without limitation: (a) earnings paid for any
period prior to the date an Employee becomes an Eligible Employee or during a
period the Employee is not an Eligible Employee, (b) non-cash compensation,
(c) imputed income, (d) cash payments made to or on behalf of a Participant for
an employment-related expense or in the nature of an allowance, such as medical
or expense reimbursements, cost of living, relocation or transition allowances,
tax equalization or gross-up payments and employee referrals, (e) amounts
payable under continued service bonus agreements (generally payable by the
fourth anniversary of hire), (f)(1) for a Participant whose employment with the
Affiliated Group terminates on or after January 1, 2010, amounts otherwise
described in this Section but paid after the later of 30 days after the date on
which the Participant’s employment with the Affiliated Group terminates or the
10th day of the month following the month in which the Participant’s employment
with the Affiliated Group terminates; (2) for a participant whose employment
with the Affiliated Group terminates on or before December 1, 2009, amounts paid
more than 30 days after the date on which the

 

1294077.4

4



--------------------------------------------------------------------------------

Participant’s employment with the Affiliated Group terminates; and (3) for a
participant’s whose employment terminates within the 30 days prior to January 1,
2010, the provision in (f)(1) or (f)(2) that results in the larger amount of
Earnings for such Participant, (g) any amounts paid as severance award or
settlement in connection with an Employee’s termination of employment, and
(h) any amounts paid under any plan or payroll practice on account of
retirement, disability or death of an Employee or his/her dependents. In
addition, with respect to deferred (other than under Code section 401(k)) or
executive compensation, Earnings (i) will not include any such amount when
awarded, contributed or deferred, (ii) will not include periodic distributions
of earnings or dividend equivalents, such as dividend equivalent payments under
the Morgan Stanley Equity Incentive Compensation Plan, (iii) will not include
amounts that are paid in settlement of an award or deferral, except to the
extent that they met the definition of Earnings applicable to the Participant
under this Plan for periods prior to January 1, 2004, and (iv) will not include
any payment or deferral in respect of a carried interest plan or a profits
participation plan maintained by Morgan Stanley Real Estate Funds.
Notwithstanding the foregoing, in no event will Earnings include amounts that
are not considered “compensation” for purposes of Code section 415 and the
regulations promulgated thereunder. Earnings include the amount of any
differential wage payments made by a Participating Company to a Participant in
accordance with Code sections 3401(h) and 414(u)(12).

Earnings also shall exclude, even if includable in gross income: (1) any amount
includable in gross income attributable to the exercise of a stock option, or
attributable to the vesting of, or a Code section 83(b) election with respect
to, an award of restricted stock; (2) reimbursements or other expense allowances
including car allowances; (3) cash and non-cash fringe benefits; (4) moving
expenses; (5) severance pay; (6) tuition reimbursements; (7) pay in lieu of
unused vacation; (8) deferred compensation; (9) welfare benefits; (10) any
sign-on

 

1294077.4

5



--------------------------------------------------------------------------------

bonuses; (11) any retention bonuses; (12) the portion of any incentive bonus or
commissions paid in the form of an award of restricted stock and/or stock
options during such Plan Year; and (13) any extraordinary payments, including,
but not limited to, special one-time compensation arrangements, payments related
to settlements, or forgivable loans.

If any person should receive Earnings during the same payroll period from a
Participating Company and also from a Foreign Subsidiary, and if such person is
considered an Eligible Employee, the aggregate amount so received shall be
treated as his or her Earnings.

Notwithstanding the foregoing, the annual Earnings of each Participant taken
into account under the Plan, including in determining the Pre-Tax Contributions,
After-Tax Contributions and Roth Elective Deferrals a Participant may elect to
contribute and, except as otherwise provided below, in determining Company
Contributions, shall not exceed the compensation limit under Code section
401(a)(17), pro-rated for any short plan year to the extent required by the
regulations thereunder, and adjusted for cost-of-living increases in accordance
with Code section 401(a)(17)(B). The annual Earnings taken into account in
determining allocations of Fixed Contributions and Firm Contributions to an
eligible Participant for any given Plan Year shall not exceed $100,000.

“Elective Deferrals” means elective deferrals within the meaning of Code section
402(g). Elective Deferrals shall also include any Roth Elective Deferrals made
pursuant to Section 5(i).

“Eligible Employee” means any person who receives regular and stated
compensation from, and is treated as an employee for wage withholding purposes
by, a Participating Company, other than a pension, retainer or remuneration in
the nature of a consulting fee, and shall not include any person who is
classified by a Participating Company as (a) a leased employee of any
Participating Company (including without limitation a Leased

 

1294077.4

6



--------------------------------------------------------------------------------

Employee), an independent contractor or a consultant; (b) a provider of services
to a Participating Company pursuant to a contractual arrangement, such as under
the PAL or CHIMES systems, either with that person or with a third party, other
than one specifically providing for an employment relationship with a
Participating Company; (c) a non-resident alien who receives no earned income
from a Participating Company which constitutes U.S. source income (within the
meaning of Code section 861(a)(3)); (d) an intern or a summer associate; or
(e) covered by a collective bargaining agreement with respect to which a member
of the Affiliated Group is a party, except to the extent that such agreement
provides that Employees covered thereby shall be considered to be Eligible
Employees. The Plan Administrator may, in its sole discretion and on the basis
of uniform rules applicable to all persons in similar circumstances, consider as
an Eligible Employee any person who is a United States citizen and who is
employed outside the continental limits of the United States by a Foreign
Subsidiary. An individual’s status as an Eligible Employee shall be determined
by the Plan Administrator and such determination shall be conclusive and binding
upon all persons. If any person excluded as an Eligible Employee pursuant to the
preceding sentence shall be determined by a court or a federal, state or local
regulatory or administrative authority to have served as a common law employee
of a Participating Company, such determination shall not alter this exclusion as
an Eligible Employee for purposes of this Plan.

Notwithstanding the foregoing, the term “Eligible Employee” shall not include
any Employee coded and paid as an hourly employee who is first hired by or first
transferred to a Participating Company on or after July 1, 2004, except as
otherwise provided in Appendix B.

“Eligible IIG Employee” means an Eligible Employee who is employed by a
Participating Company listed on Appendix A or who is otherwise designated in
writing by the Plan Administrator as an Eligible IIG Employee. Notwithstanding
anything herein to the

 

1294077.4

7



--------------------------------------------------------------------------------

contrary, to the extent an Eligible Employee is an Eligible IIG Employee due to
employment by Morgan Stanley DW Inc. or a subsidiary thereof prior to the
Broker-Dealer Merger, such Eligible Employee shall not cease to be treated as an
Eligible IIG Employee, nor become treated as an Eligible MS Employee, after the
effective date of the Broker-Dealer Merger solely as a result of such merger.

“Eligible MS Employee” means an Eligible Employee who is employed by a
Participating Company listed on Appendix B or otherwise designated in writing by
the Plan Administrator as an Eligible MS Employee.

“Employee” means any individual employed by any member of the Affiliated Group
or any other employer required to be aggregated with any member of the
Affiliated Group under Code section 414(b), (c), (m) or (o). The term Employee
shall also include any Leased Employee deemed to be an employee of any such
employer as provided in Code section 414(n) or (o) to the extent required by
Code section 414(n).

“Employment Commencement Date” means Employment Commencement Date as defined in
Section 4(b) or Section 4(c), as applicable.

“Entry Date” means:

(a) with respect to an Eligible Employee, other than a Part-time Employee who is
not regularly scheduled to work at least one half of the standard work week at
his or her Business Unit, as determined by the Plan Administrator, either the
first practicable pay date following such Eligible Employee’s Employment
Commencement Date or any pay date thereafter; or

(b) with respect to a Part-time Employee who is not regularly scheduled to work
at least one half of the standard work week at his or her Business Unit, as
determined by the Plan Administrator, either the first practical pay date
following such Eligible Employee’s completion of the applicable participation
requirements set forth in Section 3 of the Plan or any pay date thereafter.

 

1294077.4

8



--------------------------------------------------------------------------------

For purposes of this definition, a pay date is each date on which an Employee is
scheduled to be paid regular cash compensation (including bonuses) under the
payroll system of the Participating Company that employs such Employee.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ESOP Merger” means the merger of the Morgan Stanley ESOP into the Plan,
effective at the end of August 31, 2008.

“Excess Aggregate Contributions” means the aggregate amount by which the amount
of contributions made by or on behalf of Highly Compensated Employees which are
taken into account for purposes of the ACP test exceeds the maximum amount of
such contributions permitted under Code section 401(m)(2), as set forth in
Section 5(g)(i). The maximum amount of such contributions shall be determined by
hypothetically reducing the contributions made by or on behalf of Highly
Compensated Employees in order of their actual contribution ratios, as described
in Section 5(g)(i), beginning with the highest of such actual contribution
ratios. Excess Aggregate Contributions for a Plan Year shall be allocated to
Highly Compensated Employees in accordance with Code section 401(m)(6)(C), on
the basis of the largest dollar amounts of such contributions taken into account
for purposes of the ACP test for the Plan Year, beginning with the Highly
Compensated Employee with the highest such dollar amount for the Plan Year and
continuing in descending order until the total amount of the Excess Aggregate
Contributions has been allocated.

“Excess Contributions” means the aggregate amount by which the amount of
contributions made by or on behalf of Highly Compensated Employees which are
taken into

 

1294077.4

9



--------------------------------------------------------------------------------

account for purposes of the ADP test exceeds the maximum amount of such
contributions permitted under Code section 401(k)(3), as set forth in
Section 5(e)(i). The maximum amount of such contributions shall be determined by
hypothetically reducing the Contributions made by or on behalf of Highly
Compensated Employees in order of their actual deferral ratios, as described in
Section 5(e)(i), beginning with the highest of such actual deferral ratios.
Excess Contributions for a Plan Year shall be allocated to Highly Compensated
Employees in accordance with Code section 401(k)(8)(C), on the basis of the
largest dollar amounts of such contributions taken into account for purposes of
the ADP test for the Plan Year, beginning with the Highly Compensated Employee
with the highest such dollar amount for the Plan Year and continuing in
descending order until the total amount of the Excess Contributions has been
allocated.

“Excess Elective Deferrals” means those Elective Deferrals that are includible
in a Participant’s gross income under Code section 402(g) to the extent such
Participant’s Elective Deferrals for a taxable year exceed the dollar limitation
under such Code section.

“Fiduciary Responsibility” means those operational and administrative duties
required to be performed by fiduciaries pursuant to the provisions of Part 4 of
Title I of ERISA.

“Financial Advisor” means a Participant whose job title includes Financial
Advisor, Producing Assistant Branch Manager, Producing Branch Manager, Producing
Sales Manager or any equivalent title.

“Firm Contributions” means discretionary profit sharing contributions made to
the Plan pursuant to Section 6(b). Firm Contributions also shall include any
profit sharing contributions transferred to the Plan in connection with the ESOP
Merger.

“Fixed Contributions” means contributions made to the Plan pursuant to
Section 6(c).

 

1294077.4

10



--------------------------------------------------------------------------------

“Fixed Contribution Earnings” means a Participant’s Earnings for the Plan Year;
provided, however, that Fixed Contribution Earnings shall exclude amounts paid
before the first day of the month following the Participant’s completion of any
applicable age and service requirements for participation in the Plan.

“Foreign Subsidiary” shall mean a foreign affiliate (as defined in Code section
3121(1)(6)) of a Participating Company if such Participating Company has entered
into an agreement under Code section 3121(l) (relating to Social Security Taxes)
which applies to such foreign affiliate.

“Full-time Employee” means an Eligible Employee who is not a Part-time Employee.

“Highly Compensated Active Employee” means any Employee who (a) was a 5% owner
(as defined in Code section 416(i)(1)) during the calendar year or the preceding
calendar year or (b) for the preceding calendar year had compensation (within
the meaning of Code section 414(q) as in effect for the year of determination)
from the Participating Company or an Affiliated Group member in excess of
$80,000, as adjusted by the Secretary of the Treasury or a delegate thereof in
accordance with Code section 414(q), and was in the Top Paid Group of Employees
for such preceding calendar year. For purposes of the definition of “Highly
Compensated Active Employee,” Employee shall not include a non-resident alien
who receives no earned income from sources within the United States.

“Highly Compensated Employee” means a Highly Compensated Active Employee or a
Highly Compensated Former Employee.

“Highly Compensated Former Employee” means a former Employee who was a Highly
Compensated Active Employee at the time of his or her Severance Date or was a
Highly Compensated Active Employee at any time after attaining age 55. For these
purposes, the “Severance Date” means the date the Employee separates from
service within the meaning of Code section 414(q)(6)(A).

 

1294077.4

11



--------------------------------------------------------------------------------

“Hour of Service” means an Hour of Service as defined in Section 4(b) or
Section 4(c), as applicable.

“IIG Participant” means an Eligible IIG Employee who has become a Participant in
the Plan in accordance with Section 3(a) and whose participation has not
terminated pursuant to Section 3(c).

“Investment Committee” means the committee established to manage assets of the
Trust Fund in accordance with Sections 7 and 15.

“Investment Funds” means the Morgan Stanley Stock Fund and such Investment Funds
as may be designated by the Investment Committee pursuant to Section 7.

“Leased Employee” means any person (other than an employee of the recipient)
who, pursuant to an agreement between the recipient and any other person, has
performed services for the recipient (or for the recipient and related persons
determined in accordance with Code section 414(n)(6)) on a substantially full
time basis for a period of at least one year, and whose services are performed
under the primary direction and control of the recipient within the meaning of
Code section 414(n)(2)(C). Contributions or benefits provided a leased employee
by the leasing organization which are attributable to services performed for the
recipient employer shall be treated as provided by the recipient employer. A
leased employee shall not be considered an employee of the recipient if:

(a) such employee is covered by a money purchase pension plan providing:

(i) a nonintegrated employer contribution rate of at least 10% of compensation,
as defined in Code section 415(c)(3), but including amounts contributed by the
employer pursuant to a salary reduction agreement which are excludable from the
employee’s gross income under Code section 125, 402(a)(8), 402(h) or 403(b),

 

1294077.4

12



--------------------------------------------------------------------------------

(ii) immediate participation and

(iii) full and immediate vesting; and

(b) leased employees do not constitute more than 20% of the recipient’s non
highly compensated workforce.

“Make-up Contributions” means contributions made to the Plan pursuant to
Section 6(f).

“Matched Contributions” means Pre-Tax Contributions and Roth Elective Deferrals.

“Matching Contributions” means contributions allocated to a Participant’s
Account by reason of his or her Matched Contributions, including any matching
contributions transferred to the Participant’s Account in connection with the
ESOP Merger.

“Morgan Stanley ESOP” means the Morgan Stanley Employee Stock Ownership Plan, as
in effect prior to the ESOP Merger.

“Morgan Stanley Stock” means the common stock of Morgan Stanley, a Delaware
corporation, par value $.01 per share. Shares of Morgan Stanley Stock are
“qualifying employer securities” as defined in ERISA section 407(d)(5).

“Morgan Stanley Stock Fund” means that part of the Trust Fund invested as
provided in Section 7(b)(ii).

“MS Participant” means an Eligible MS Employee who has become a Participant in
the Plan in accordance with Section 3(a) and whose participation has not
terminated pursuant to Section 3(c).

 

1294077.4

13



--------------------------------------------------------------------------------

“MS Transition Contributions” means contributions made to the Plan pursuant to
Section 6(d).”

“One Year Break” means a One Year Break as defined in Section 4(b).

“Participant” means an Eligible Employee who has become a Participant in the
Plan in accordance with Section 3(a) and whose participation has not terminated
pursuant to Section 3(c).

“Participating Company” means the Company and any member of the Affiliated Group
that has been designated in writing as a Participating Company by the Company
and has accepted such designation in writing, to the extent its employees are
eligible for the Plan. The Participating Companies are listed in Appendices A
and B attached hereto.

“Part-time Employee” means, effective June 1, 2009, an Eligible Employee who is
regularly scheduled to work less than the standard work week at his or her
Business Unit, as determined by the Plan Administrator.

“Period of Service” means a Period of Service, as defined under Section 4(b) or
Section 4(c), as applicable.

“Period of Severance” means a Period of Severance as defined in Section 4(b).

“Pension Plan” means the Morgan Stanley Employees Retirement Plan, as amended
from time to time.

“Plan” means this Morgan Stanley 401(k) Plan, including all Appendices and
Supplements hereto, as amended from time to time.

“Plan Administrator” means a Global Director of Human Resources or his or her
delegate. Any action to be taken by the Plan Administrator hereunder may be
taken by any one person in such position.

“Plan Benefit” means the amount so described in Section 10.

 

1294077.4

14



--------------------------------------------------------------------------------

“Plan Year” means the 12-month period ending December 31.

“Pre-Tax Contributions” means the contributions so described in Section 5(a)(i).

“Qualified Disaster Recovery Assistance Distribution” means, effective
September 1, 2008, a distribution made to an individual after an Applicable
Disaster Date, and before January 1, 2010, whose principal residence on the
Applicable Disaster Date is located in an area declared to be a disaster area
and who sustained an economic loss as a result of such disaster. A Qualified
Disaster Recovery Assistance Distribution is limited to a maximum of $100,000
and shall be subject to such other conditions and limitations as may be provided
by statute or in other applicable guidance or as may be determined by the Plan
Administrator on a nondiscriminatory basis.

“Qualified Hurricane Sandy Distribution” means a distribution for any hardship
as permitted under Announcement 2012-44, made on or after October 26, 2012 and
no later than February 1, 2013, to a Participant whose (a) principal residence
on October 26, 2012 was located in one of the counties or tribal nations
identified as a covered disaster area because of the devastation caused by
Hurricane Sandy, (b) place of employment was located in such counties or tribal
nations on such date, or (c) lineal ascendant or descendant, dependent or spouse
had a principal residence or place of employment in such counties or tribal
nations on such date.

“Qualified Matching Contributions” means contributions to the Plan made by any
Participating Company and allocated to a Participant’s Account by reason of his
or her Matched Contributions that are nonforfeitable when made and designated by
the Plan Administrator as Qualified Matching Contributions.

“Qualified Non-Elective Contributions” means contributions made by any
Participating Company on behalf of any or all Eligible Employees that are
nonforfeitable when made and designated by the Plan Administrator as Qualified
Non-Elective Contributions.

 

1294077.4

15



--------------------------------------------------------------------------------

“Qualified Reservist Distribution” means, a distribution under Section 12(h)
made to a Participant who is on active duty in the uniformed services for a
period of more than 30 days that is a “qualified reservist distribution” under
Code section 72(t)(2)(G)(iii).

“Release” means any termination of a Participant’s employment which is initiated
by the Participating Company employing the Participant or an Affiliated Group
member by reason of its decision to close permanently a branch office or other
facility, or to reduce permanently the number of employees which it employs due
to a substantial change in economic conditions and designated by the Plan
Administrator as a Release.

“Retirement” means termination of a Participant’s employment with a
Participating Company and all members of the Affiliated Group on or after the
date he or she has both (a) attained age 55 and (b) completed five years of
service under the qualified defined benefit plan of the Company or Affiliated
Group member covering such Participant, or, in the case of a Participant who is
not covered by any such plan, completed five years of service as determined
under the Pension Plan.

“Retirement Contributions” means contributions made to the Plan as “Retirement
Contributions” with respect to a Plan Year beginning before January 1, 2011.

“Rollover Contributions” means cash contributions to the Plan made by a
Participant pursuant to Section 5(j) which qualify for rollover treatment under
Code section 402(c)(1), 403(a)(4) or 408(d)(3)(A)(ii).

“Saxon Participant” means on and after May 2, 2011, a Participant who was (a)(i)
an Eligible Employee on December 31 of the Plan Year (including any Participant
on an Authorized Absence) or (ii) an Eligible Employee immediately prior to his
termination of employment during such Plan Year as a result of death, Total and
Permanent Disability, Retirement or Release during such Plan Year, and
(b) employed by SCI Services, Inc., Saxon

 

1294077.4

16



--------------------------------------------------------------------------------

Mortgage, Inc., America’s Moneyline, Inc., Saxon Mortgage Services, Inc. or
Saxon Funding Management, Inc., or any successors thereto, on the dates
referenced in either (a)(i) or (a)(ii) above.

“START Plan” means the Dean Witter START Plan (Saving Today Affords Retirement
Tomorrow), as in effect prior to the DPSP Merger.

“Testing Compensation” means the total compensation actually paid to an Eligible
Employee for a Plan Year by the Affiliated Group member that employs the
Eligible Employee, as reported on the Internal Revenue Service Form W-2 (or its
equivalent) issued with respect to the Eligible Employee, plus any elective
deferrals or contributions made with respect to the Eligible Employee as
described in Code section 415(c)(3)(D), including elective deferrals or
contributions under Code section 401(k), 125 or 132(f)(4) under a plan of the
Affiliated Group member, provided that, to the extent applicable, the annual
compensation of an Eligible Employee taken into account shall not exceed the
$200,000 compensation limit under Code section 401(a)(17), as adjusted for
cost-of-living increases in accordance with Code section 401(a)(17)(B). Any base
salary, cash bonuses, commissions, overtime or other compensation paid after a
Participant’s severance from employment may be included in Testing Compensation
to the extent permitted by Code section 415(c) and the regulations thereunder
and designated by the Plan Administrator on a nondiscriminatory basis.

“Top Paid Group” means those Employees who are included in the group consisting
of the top 20% of the employees of the Company and its Affiliated Group members
when ranked on the basis of compensation paid during the calendar year, as
determined in accordance with Code section 414(q)(3). For these purposes,
(a) employees of an Affiliated Group member shall include employees of any
entity that would be taken into account pursuant to Code section 414(q)(7); and
(b) the number of employees in the Top Paid Group of

 

1294077.4

17



--------------------------------------------------------------------------------

Employees shall be determined by excluding a person who has not completed at
least six months of service, normally works less than 17 1/2 hours each week,
normally works less than six months during any year, has not attained age 21, is
a non-resident alien and receives no earned income from sources within the
United States or except to the extent required to be included by Code section
414(q), who is included in a unit of employees covered by a collective
bargaining agreement.

“Total and Permanent Disability” (or “Totally and Permanently Disabled”) means
the inability to engage in any substantial gainful activity by reason of
medically determinable physical or mental impairment which is reasonably
expected to last for a continuous period of not less than 12 months or to result
in death. A Participant shall be considered to be Totally and Permanently
Disabled if (a) he or she has been determined to be totally and permanently
disabled by the Company’s U.S. long-term disability administrator and (b) he or
she has terminated employment with the Company and all of its affiliates on
account of disability, as determined by the Plan Administrator.

“Trust Agreement” means any trust agreement entered into between the Company and
a Trustee, as amended from time to time.

“Trustee” means one or more persons appointed by the Company to act as a trustee
under the Plan (provided each person so appointed accepts such appointment
pursuant to a Trust Agreement) and any successor trustee or trustees appointed
from time to time who so accept such appointment.

“Trust Fund” means the trust fund or trust funds established pursuant to the
Trust Agreement to hold and reflect all assets of the Plan (and the income,
gains or losses attributable thereto).

 

1294077.4

18



--------------------------------------------------------------------------------

“Valuation Date” means each day on which the New York Stock Exchange is open
and/or such other dates as the Plan Administrator shall determine.

“Year of Service” means a Year of Service as defined in Section 4(b) or 4(c), as
applicable.

 

1294077.4

19



--------------------------------------------------------------------------------

SECTION 3. PARTICIPATION

(a) Commencement of Participation.

(i) Each individual who is a Participant in the Plan on December 31, 2012 shall
continue as a Participant in the Plan on January 1, 2013.

(ii) Any other Full-time Employee or Part-time Employee who is regularly
scheduled to work at least one half of the standard work week at his or her
Business Unit, as determined by the Plan Administrator, may elect to become a
Participant on any Entry Date coincident with or following his or her Employment
Commencement Date. Any Part-time Employee who is not regularly scheduled to work
at least one half of the standard work week at his or her Business Unit, as
determined by the Plan Administrator, may elect to become a Participant as of
the first Entry Date following the date on which he or she has completed one
Year of Service and has attained the age of 21. An individual shall become
eligible to receive Company Contributions, subject to Section 6, on the first
day he or she may elect to become a Participant pursuant to the foregoing
provisions.

(iii) If a Participant who severs employment is an Eligible Employee at the time
of such severance and such Participant is later rehired as an Eligible Employee,
he or she may elect to resume participation immediately upon such rehire or upon
any Entry Date thereafter, regardless of the employee status into which he or
she has been rehired. Such Participant also shall become eligible to receive
Company Contributions, subject to Section 6, on the first day he or she is
rehired as an Eligible Employee.

(b) Enrollment Process. Notwithstanding the foregoing, no Eligible Employee
shall become a Participant in the Plan until such individual has completed the
enrollment process established by the Plan Administrator.

 

1294077.4

20



--------------------------------------------------------------------------------

(c) Termination of Participation. A Participant’s participation shall terminate
on the date no amount is payable to the Participant hereunder.

(d) Non-Duplication of Benefits. In no event shall an Eligible Employee be
eligible to make or receive contributions hereunder based on base salary,
bonuses, commissions or other forms of compensation with respect to which the
individual is making or receiving contributions (whether or not vested) under
another funded defined contribution plan maintained by a member of the
Affiliated Group.

 

1294077.4

21



--------------------------------------------------------------------------------

SECTION 4. PERIOD OF SERVICE

(a) Application of Provisions. The service of all Employees hired on or after
January 1, 2004 shall be determined under Section 4(b) and, to the extent
applicable, the additional service rules set forth in Appendices A and B. The
service of an Employee hired before January 1, 2004 by a Participating Company
listed on Appendix A also shall be determined under Section 4(b), subject to any
service crediting rules set forth in the START Plan for periods prior to the
DPSP Merger that have continuing applicability. The service of an Employee hired
by a Participating Company listed on Appendix B prior to January 1, 2004 shall
be determined under Section 4(c) and, to the extent applicable, the additional
service rules set forth in Appendix B.

(b) Service Rules for Post-2003 Hires and IIG Employees. For purposes of the
Plan, an Employee whose service is determined under this Section 4(b) shall have
a “Year of Service” for each Period or Periods of Service, whether or not
consecutive, equal to 12 months. An Employee’s “Period of Service” shall be
determined under the following rules:

(i) In General. An Employee’s Period of Service shall begin on the Employee’s
Employment Commencement Date or Reemployment Commencement Date and end on the
Employee’s Severance Date. An Employee’s Period of Service also includes any
other period which constitutes a “Period of Service” under written rules or
regulations adopted from time to time by the Plan Administrator. An Employee’s
Period of Service for eligibility and vesting purposes shall include such
periods as the Plan Administrator determines are required to be taken into
account in order to comply with Code section 414(n)(4).

(ii) Service of Rehired Employees. An Employee’s Period of Service shall include
any period following the Employee’s Severance Date and prior to the Employee’s

 

1294077.4

22



--------------------------------------------------------------------------------

first Reemployment Commencement Date following such Severance Date if such
Reemployment Commencement Date occurs no later than 12 months after such
Severance Date. For vesting purposes only, an Employee’s Period of Service shall
not include any period prior to a One Year Break unless the Employee completes
an Hour of Service after returning to employment.

(iii) Aggregation of Periods of Service. An Employee shall receive credit for
Periods of Service of less than 12 consecutive months, by aggregating all
non-successive Periods of Service and all Periods of Service which are
fractional years or which do not constitute a whole 1-year Period of Service,
whether or not consecutive. Fractional periods of a year are expressed in terms
of days, on the basis that a day of service is credited if an Employee completes
an Hour of Service during such day, and on the basis that 365 days of service
equals a 1-year Period of Service.

(iv) Definitions. For purposes of the foregoing rules, the following terms have
the following meanings unless the context clearly indicates a different meaning:

“Affiliated Group” means Affiliated Group as defined in Section 2 and any other
entity required to be aggregated with any Participating Company pursuant to Code
section 414(o) and the regulations thereunder.

“Employment Commencement Date” means the date on which an Employee first is
credited with an Hour of Service.

“Hour of Service” means each hour for which an Employee is paid or entitled to
payment for the performance of duties for the Company or for any member of the
Affiliated Group.

“One Year Break” means a Period of Severance of 12 consecutive months.

“Period of Severance” means each period from an Employee’s Severance Date to the
Employee’s next Reemployment Commencement Date.

 

1294077.4

23



--------------------------------------------------------------------------------

“Reemployment Commencement Date” means the date on which an Employee first is
credited with an Hour of Service after a Severance Date.

“Severance Date” means the earlier of the date on which an Employee quits,
retires, is discharged or dies; or the first anniversary of the first date of a
period in which an Employee remains continuously absent from service with an
employer (with or without pay) for any reason other than quit, retirement,
discharge or death. Notwithstanding the foregoing, an Employee shall not have a
Severance Date when the Employee:

(1) Takes a leave of absence without pay approved by the appropriate member of
the Affiliated Group. In the case of an approved leave of absence without pay
for a period in excess of 12 months, the Employee shall be deemed to have a
Severance Date as of the end of such 12-month period if the Employee fails to
abide by the terms and conditions of such leave, which may include a requirement
to return to active employment.

(2) Enters the military service of the United States, provided the Employee
returns to active employment with any member of the Affiliated Group within the
time the Employee’s reemployment rights are protected under applicable law. If
the Employee does not so return, the Employee shall be deemed to have a
Severance Date as of the date of entry into military service.

(3) Is unable to work due to disability or sickness. If the Employee does not
return to employment with a member of the Affiliated Group before the second
anniversary of the beginning of an absence due to disability, the Employee shall
have a Severance Date on such second anniversary.

(4) Is on jury duty, a leave of absence with pay, an approved vacation or a
holiday.

(5) Is absent from work:

(A) by reason of the pregnancy of the individual,

 

1294077.4

24



--------------------------------------------------------------------------------

(B) by reason of a birth of a child of the individual,

(C) by reason of the placement of a child with the individual in connection with
the adoption of such child by such individual, or

(D) for purposes of caring for such child for a period beginning immediately
following such birth or placement. If the Employee does not return to employment
with a member of the Affiliated Group before the second anniversary of the
beginning of such absence the Employee shall have a Severance Date on such
second anniversary.

Notwithstanding the foregoing, if an Employee quits, is discharged, dies or
retires while on leave, vacation, holiday or jury duty, the Employee shall have
a Severance Date on the earlier of the date of such quit, discharge, death or
retirement, or 12 months after the commencement of such leave, vacation, holiday
or jury duty. An Employee shall be deemed to have been discharged as of the
earlier of the date the Employee received oral or written notice of discharge or
the date a written notice of discharge is deposited in the United States mail
(on a registered or certified basis) to the Employee’s last known address.

(c) Service Rules for Morgan Stanley Employees Hired Before 2004. For purposes
of the Plan, an Employee whose service is determined under this Section 4(c)
shall have a “Year of Service” for each a Period of Service of one year. An
Employee’s “Period of Service” shall be determined under the following rules:

(i) In General. An Employee’s Period of Service shall begin on the Employee’s
Employment Commencement Date or Reemployment Commencement Date and end on the
date the Employee terminates qualifying service under the rules in this
Section 4(c)(i). An

 

1294077.4

25



--------------------------------------------------------------------------------

Employee’s Period of Service shall include employment by the Company and any
predecessor thereto, and by a Participating Company listed on Appendix B,
including periods of employment with a Foreign Subsidiary that are considered
service as an Eligible Employee. An Employee’s Period of Service also shall
include employment with any member of the Affiliated Group and employment with
any parent or subsidiary of the Company, or any subsidiary of any parent, to the
extent recognized by the Plan Administrator in its sole discretion, on the basis
of uniform rules applicable to all persons in similar circumstances. An
Employee’s Period of Service for eligibility and vesting purposes shall include
such periods as the Plan Administrator determines are required to be taken into
account in order to comply with Code section 414(n)(4).

(ii) Service of Rehired Employees. An Employee’s Period of Service shall include
the period commencing on the date an Employee terminates qualifying service
under Section 4(c)(i) and ending on his or her next Reemployment Commencement
Date, but only if such period does not exceed 12 months.

(iii) Aggregation of Periods of Service. For the purpose of determining the
length of an Employee’s Period of Service, all nonsuccessive Periods of Service
shall be aggregated.

(iv) Prior Service. Effective as of the merger of Morgan Stanley Group Inc., a
Delaware corporation, with and into Dean Witter, Discover & Co., on May 31, 1997
(the “Merger Date”), an Employee’s Period of Service shall include all service
with Dean Witter, Discover & Co. and its subsidiaries on, prior to or after the
Merger Date.

(v) Definitions. For purposes of the foregoing rules, the following terms have
the following meanings

 

1294077.4

26



--------------------------------------------------------------------------------

“Employment Commencement Date” means the first day in respect of which an
Employee is entitled to be credited with an Hour of Service for the performance
of services for a Participating Company or member of the Affiliated Group.

“Hour of Service” means:

(1) each hour for which an Employee is paid, or entitled to payment, for the
performance of services for a Participating Company or member of the Affiliated
Group, credited for the Plan Year in which such services were performed;

(2) each hour of a period during which no duties are performed due to holiday,
incapacity, layoff, or Authorized Absence, determined in accordance with the
following rules:

(A) if the Employee is directly or indirectly paid, or entitled to payment, by a
Participating Company or member of the Affiliated Group on account of such
period of absence -

(I) he or she shall be credited with Hours of Service during the entire period
of absence in accordance with paragraphs (5) and (6) of this definition, if he
or she returns to the employ of a Participating Company or member of the
Affiliated Group at the conclusion of such period; and

(II) he or she shall be credited with Hours of Service in accordance with
paragraphs (5) and (6) of this definition, up to a maximum of 501 Hours of
Service in each such period of absence, if he or she does not return to the
employ of a Participating Company or member of the Affiliated Group at the
conclusion of such period;

(B) if the Employee is not paid, or entitled to payment, by a Participating
Company or member of the Affiliated Group on account of such period of absence -

 

1294077.4

27



--------------------------------------------------------------------------------

(I) he or she shall be credited with 40 Hours of Service for each week, or eight
Hours of Service for each week day, of the period of absence, if he or she
returns to the employ of a Participating Company or member of the Affiliated
Group at the conclusion of such period; and

(II) he or she shall be credited with no Hours of Service in respect of such
period of absence, if he or she does not return to the employ of a Participating
Company or member of the Affiliated Group at the conclusion of such period;

(3) each hour during the Employee’s period of service in the Armed Forces of the
United States, credited on the basis of 40 Hours of Service for each week, or
eight Hours of Service for each week day, of such service, if the Employee
retains re-employment rights under the Military Selective Service Act (or
similar legislation) and is re-employed by a Participating Company or member of
the Affiliated Group within the period provided by such Act (or legislation);
and

(4) each hour for which an Employee has been awarded, or is otherwise entitled
to, back pay from a Participating Company or member of the Affiliated Group,
irrespective of mitigation of damages, if he or she is not entitled to credit
for such hour under any other paragraph of this definition.

(5) The number of an Employee’s Hours of Service and the Plan Year or other
computation period to which they are to be credited shall be determined in
accordance with Section 2530.200b-2 of the Rules and Regulations for Minimum
Standards for Employee Pension Benefit Plans, which Section and any successor
thereto is hereby incorporated by reference into this Plan.

(6) In the case of an Employee whose compensation is not determined on the basis
of certain amounts for each hour worked, such Employee’s Hours of

 

1294077.4

28



--------------------------------------------------------------------------------

Service need not be determined from employment records, and such Employee may,
in accordance with uniform and nondiscriminatory rules adopted by the Plan
Administrator, be credited with 45 Hours of Service for each week in which he or
she would be credited with any Hours of Service under the foregoing provisions
of this definition.

“Reemployment Commencement Date” means, in the case of a former Employee who
returns to the employ of a Participating Company or member of the Affiliated
Group after a period of absence which is not included in his or her Period of
Service, the first day in respect of which, after such period of absence, he or
she is entitled to be credited with an Hour of Service for the performance of
services for a Participating Company or member of the Affiliated Group.

 

1294077.4

29



--------------------------------------------------------------------------------

SECTION 5. EMPLOYEE CONTRIBUTIONS

(a) Pre-Tax, After-Tax and Catch-Up Contributions. A Participant who is an
Eligible Employee may elect to make contributions to the Plan from cash Earnings
pursuant to the following provisions of this Section 5.

(i) Pre-Tax Contributions. A Participant may make Pre-Tax Contributions to the
Plan for any year equal to any whole percentage from 1% to 30% of his or her
Earnings for such year. The Plan Administrator may at any time and from time to
time limit the amount of Pre-Tax Contributions allowed to be made by some or all
Eligible Employees to ensure compliance with applicable nondiscrimination or
other rules, provided however, that in no event shall any such limitation
restrict employees that are not Highly Compensated Employees to any greater
extent than similarly situated individuals that are Highly Compensated
Employees.

(ii) After-Tax Contributions. A Participant who is not a Highly Compensated
Employee may make After-Tax Contributions to the Plan for any year equal to any
whole percentage from 1% to 30% of the Participant’s Earnings for such year
regardless of whether the Participant is making any Pre-Tax Contributions. The
Plan Administrator may at any time and from time to time limit the amount of
After-Tax Contributions, or the combined amount of Pre-Tax and After-Tax
Contributions, allowed to be made by some or all eligible Participants to ensure
compliance with applicable Code requirements.

(iii) Catch-Up Contributions. Effective July 1, 2002, a Participant who shall
have attained age 50 before the end of the Plan Year shall be eligible to make
catch-up contributions in accordance with, and subject to the limitations of,
Code section 414(v). A Participant’s catch-up contributions for a year shall be
determined at the end of such year. Such

 

1294077.4

30



--------------------------------------------------------------------------------

contributions shall not be taken into account for purposes of the provisions of
the Plan implementing the limitations of Code sections 402(g) and 415, including
Sections 5(c) and 13(b). The Plan shall not be treated as failing to satisfy the
provisions of the Plan implementing the requirements of Code section 401(k)(3)
or 416, including Section 5(e) and Supplement A, by reason of the making of such
contributions. Effective December 23, 2009, to the extent permitted by the Plan
Administrator, catch-up contributions made by a Participant may be designated as
Roth catch-up contributions, which shall be separately accounted for by the Plan
Administrator. Catch-up contributions shall not be treated as Matched
Contributions for purposes of determining the amount of matching or other
employer contributions that may be made on behalf of such Participant under this
Plan.

(b) Changing the Rate and Suspension of Employee Contributions. A Participant
may elect as of any Valuation Date to change the Participant’s rate of Pre-Tax
Contributions and/or After-Tax Contributions to any other rate that is within
the applicable limitations described in Section 5(a). The Participant may elect
to discontinue all Pre-Tax Contributions and/or After-Tax Contributions at any
time. Such election shall take effect as soon as administratively practicable
after receipt by the Plan Administrator.

(c) Maximum Amount of Elective Deferrals. Notwithstanding anything to the
contrary herein, the amount of Elective Deferrals made with respect to any
individual during a calendar year under the Plan and all other plans, contracts
or arrangements of any member of the Affiliated Group may not exceed the amount
of the limitation in effect under Code section 402(g)(1) for taxable years
beginning in such calendar year, except to the extent permitted under
Section 5(a)(iii) and Code section 414(v).

 

1294077.4

31



--------------------------------------------------------------------------------

(d) Distribution of Excess Elective Deferrals. No later than the date determined
by the Plan Administrator that follows the close of a Participant’s tax year,
the Participant may notify the Plan Administrator of the amount of the Excess
Elective Deferrals received by the Plan for the Participant’s tax year. A
Participant shall be deemed to have notified the Plan of the amount of any such
Excess Elective Deferrals to the extent the Participant has Excess Elective
Deferrals for the taxable year calculated by taking into account only Elective
Deferrals under the Plan and any other Plan maintained by a member of the
Affiliated Group. No later than the first April 15 following the close of such
taxable year, the Plan shall distribute to the Participant the amount designated
as an Excess Elective Deferral under this section (adjusted for any income or
loss allocable through the end of the tax year for which such Excess Elective
Deferral was made). The amount of Excess Elective Deferrals that may be
distributed with respect to a Participant for a taxable year shall be reduced by
any Excess Contributions previously distributed under Section 5(f)(i) with
respect to the Participant for the Plan Year beginning with or within the
Participant’s taxable year for which such Excess Elective Deferrals have been
made. In the event that a Participant’s Elective Deferrals and his elective
deferrals (as defined by Code section 402(g)) to all plans other than this Plan
exceed the limit set forth in Code section 402(g) and the Plan Administrator
cannot reasonably distribute such Excess Elective Deferrals prior to the
April 15 next following the close of the taxable year in which the excess
deferrals were made, then such Participant’s Excess Elective Deferrals shall
remain in the Trust Fund on the same terms and subject to the same distribution
rules as other Elective Deferrals.

 

1294077.4

32



--------------------------------------------------------------------------------

(e) Actual Deferral Percentage Test.

(i) Elective Deferrals hereunder shall satisfy one of the following actual
deferral percentage tests (referred to as the “ADP test”) for the Plan Year in
accordance with the provisions of Code section 401(k)(3) and the applicable
regulations thereunder:

(1) the actual deferral percentage for the Plan Year for the group of Eligible
Employees who are Highly Compensated Employees for the Plan Year shall not
exceed the actual deferral percentage for the prior Plan Year for the group who
were Eligible Employees and not Highly Compensated Employees for the prior Plan
Year multiplied by 1.25; or

(2) the actual deferral percentage for the Plan Year for the group of Eligible
Employees who are Highly Compensated Employees for the Plan Year shall not
exceed the actual deferral percentage for the prior Plan Year for the group who
were Eligible Employees and not Highly Compensated Employees for the prior Plan
Year multiplied by two; provided that the actual deferral percentage for the
Plan Year for the group of Eligible Employees who are Highly Compensated
Employees for the Plan Year does not exceed the actual deferral percentage for
the prior Plan Year for the group who were Eligible Employees and not Highly
Compensated Employees for the prior Plan Year by more than two percentage
points.

For purposes of this provision, the actual deferral percentage for a group of
Eligible Employees for a Plan Year is the average of the actual deferral ratios
of the employees in the group. An Eligible Employee’s actual deferral ratio is a
fraction with a numerator equal to the Elective Deferrals made by the Eligible
Employee for the Plan Year, plus any additional amounts provided for below in
this Section 5(e), and a denominator equal to the Eligible

 

1294077.4

33



--------------------------------------------------------------------------------

Employee’s Testing Compensation for the Plan Year. The actual deferral
percentage for the prior Plan Year for the group who were Eligible Employees and
not Highly Compensated Employees for the prior Plan Year shall be determined in
accordance with applicable rules and regulations issued by the Secretary of the
Treasury under Code section 401(k).

(ii) All or part of the Qualified Matching Contributions and Qualified
Non-Elective Contributions made pursuant to Section 6(g) with respect to any or
all Eligible Employees may be treated as Elective Deferrals for purposes of the
ADP test provided that each of the requirements under Treas. Reg. section
1.401(k)-2(a)(6) is met, including the following:

(1) the amount of nonelective contributions, including the Qualified
Non-Elective Contributions treated as Elective Deferrals for purposes of the ADP
test, satisfies the requirements of Code section 401(a)(4);

(2) the amount of nonelective contributions, excluding those Qualified
Non-Elective Contributions treated as Elective Deferrals for purposes of the ADP
test and those Qualified Non-Elective Contributions treated as Matching
Contributions for purposes of the ACP test (described in Section 5(g) below),
satisfies the requirements of Code section 401(a)(4);

(3) all such Qualified Non-Elective Contributions and Qualified Matching
Contributions are nonforfeitable when made and subject to the same distribution
restrictions that apply to Elective Deferrals, without regard to whether such
Qualified Non-Elective Contributions or Qualified Matching Contributions are
actually taken into account as Elective Deferrals;

(4) all such Qualified Non-Elective Contributions and Qualified Matching
Contributions are allocated to the Accounts of Eligible Employees as of a date
within the applicable year, as defined in Treas. Reg. section
1.401(k)-2(a)(2)(ii) (pursuant to Treas. Reg. section 1.401(k)-2(a)(4)(i)).
Consequently, such contributions must be contributed no later than the end of
the 12-month period immediately following the applicable year; and

 

1294077.4

34



--------------------------------------------------------------------------------

(5) if the Plan uses the provisions of this Section 5(e)(ii) for purposes of the
ADP test, then, for purposes of Code section 410(b) (other than the average
benefit percentage test), the Plan may be aggregated with other plans of the
Affiliated Group to which qualified nonelective contributions and qualified
matching contributions are made. If the Plan Year is changed to satisfy the Code
section 410(b) requirement that aggregated plans have the same plan year, this
Section 5(e)(ii) may apply during the resulting short plan year only if such
contributions could have been taken into account under an ADP test for a plan
with that same short plan year;

(6) The contributions comply with the restrictions on disproportionate
contributions under Treas. Reg. section 1.401(k)-2(a)(6)(iv).

(f) Distribution of Excess Contributions.

(i) Notwithstanding any other provision of the Plan, Excess Contributions, plus
any income and minus any loss allocable thereto, shall be distributed no later
than the last day of any Plan Year to Participants to whose Accounts Pre-Tax,
Qualified Matching and Qualified Non-Elective Contributions were allocated for
the preceding Plan Year. The Excess Contributions shall be adjusted for income
or loss through the end of the tax year in which such Excess Contribution is
made. The income or loss allocable to Excess Contributions shall be determined
by multiplying the income or loss allocable to the Participant’s Pre-Tax,
Qualified Matching and Qualified Non-Elective Contributions for the Plan Year by
a fraction, the numerator of which is the Excess Contribution for the preceding
Plan Year allocated to the Participant and the denominator of which is the sum
of the Participant’s Account balances

 

1294077.4

35



--------------------------------------------------------------------------------

attributable to Pre-Tax, Qualified Matching and Qualified Non-Elective
Contributions on the last day of the preceding Plan Year. Amounts distributed
under this Section 5(f) shall be made from amounts attributable to the
Participant’s Pre-Tax, Qualified Matching and Qualified Non-Elective
Contributions in proportion to the Participant’s Pre-Tax, Qualified Matching and
Qualified Non-Elective Contributions for the Plan Year.

(ii) The amount of Excess Contributions to be distributed under Section 5(f)(i)
shall be reduced by Excess Elective Deferrals previously distributed under
Section 5(d) for the Participant’s taxable year ending with or within the Plan
Year for which such Excess Contributions have been made.

(g) Actual Contribution Percentage Test.

(i) Matching Contributions shall satisfy one of the following actual
contribution percentage tests (referred to as the “ACP test”) for the Plan Year
in accordance with the provisions of Code section 401(m) and the applicable
regulations thereunder:

(1) the actual contribution percentage for the Plan Year for the group of
Eligible Employees who are Highly Compensated Employees for the Plan Year shall
not exceed the actual contribution percentage for the prior Plan Year for the
group who were Eligible Employees and not Highly Compensated Employees for the
prior Plan Year multiplied by 1.25; or

(2) the actual contribution percentage for the Plan Year for the group of
Eligible Employees who are Highly Compensated Employees for the Plan Year shall
not exceed the actual contribution percentage for the prior Plan Year for the
group who were Eligible Employees and not Highly Compensated Employees for the
prior Plan Year multiplied by two; provided that the actual contribution
percentage for the Plan Year for the group of

 

1294077.4

36



--------------------------------------------------------------------------------

Eligible Employees who are Highly Compensated Employees for the Plan Year does
not exceed the actual contribution percentage for the prior Plan Year for the
group who were Eligible Employees and not Highly Compensated Employees for the
prior Plan Year by more than two percentage points.

For purposes of this provision, the actual contribution percentage for a group
of Eligible Employees for a Plan Year is the average of the actual contribution
ratios of the employees in the group. An Eligible Employee’s actual contribution
ratio is a fraction with a numerator equal to the Matching Contributions made by
and on behalf of the Eligible Employee for the Plan Year, plus any additional
amounts provided for below in this Section 5(g), and a denominator equal to the
Eligible Employee’s Testing Compensation for the Plan Year. The actual
contribution percentage for the prior Plan Year for the group who were Eligible
Employees and not Highly Compensated Employees for the prior Plan Year shall be
determined in accordance with applicable rules and regulations issued by the
Secretary of the Treasury under Code section 401(m).

(ii) All or part of the Qualified Non-Elective Contributions made pursuant to
Section 6(g) and Elective Deferrals made with respect to any or all Eligible
Employees may be treated as Matching Contributions for purposes of the ACP test
provided that each of the requirements under Treas. Reg. section
1.401(m)-2(a)(6) is met, including the following:

(1) the amount of nonelective contributions, including the Qualified
Non-Elective Contributions treated as Matching Contributions for purposes of the
ACP test, satisfies the requirements of Code section 401(a)(4);

(2) the amount of nonelective contributions, excluding those Qualified
Non-Elective Contributions treated as Matching Contributions for purposes of the
ACP test and those Qualified Non-Elective Contributions treated as Elective
Deferrals under Treas. Reg. section 1.401(k)-2(a)(6) for purposes of the ADP
test satisfies the requirements of Code section 401(a)(4);

 

1294077.4

37



--------------------------------------------------------------------------------

(3) all Elective Deferrals, whether or not treated as Matching Contributions
hereunder, satisfy the ADP test.

(4) the Qualified Non-Elective Contributions are allocated to the Accounts of
Eligible Employees as of a date within the applicable year, as defined in Treas.
Reg. section 1.401(m)-2(a)(2)(ii) (pursuant to Treas. Reg. section
1.401(k)-2(a)(4)(i)(A)) and the Elective Deferrals satisfy Treas. Reg. section
1.401(k)-2(a)(4)(i) for the Plan Year. Consequently, such contributions must be
contributed no later than the end of the 12-month period immediately following
the applicable year; and

(5) if the Plan uses the provisions of this Section 5(g)(ii) for purposes of the
ACP test, then for purposes of Code section 410(b) (other than the average
benefit percentage test), the Plan may be aggregated with other plans of the
Affiliated Group to which qualified nonelective contributions and elective
contributions are made. If the Plan Year is changed to satisfy the Code section
410(b) requirement that aggregated plans have the same plan year, this
Section 5(g)(ii) may apply during the resulting short plan year only if such
contributions could have been taken into account under an ADP test for a plan
with that same short plan year;

(6) The contributions comply with the restrictions on disproportionate
contributions under Treas. Reg. section 1.401(m)-2(a)(6)(v).

(iii) Participating Companies may, in their sole discretion, satisfy the ACP
test either by making additional Qualified Non-Elective Contributions or
Qualified Matching Contributions pursuant to Section 6(g) or by distributing
Excess Aggregate Contributions pursuant to Section 5(h). The determination of
Excess Aggregate Contributions shall be made after first determining the Excess
Elective Deferrals and then determining the Excess Contributions for the Plan
Year.

 

1294077.4

38



--------------------------------------------------------------------------------

(h) Distribution of Excess Aggregate Contributions.

(i) Notwithstanding any other provision of this Plan, Excess Aggregate
Contributions allocated to Highly Compensated Employees plus any income or minus
any loss allocable through the end of the tax year in which such Excess
Aggregate Contribution is made shall be forfeited, if forfeitable, or, if not
forfeitable, distributed not later than the last day of each Plan Year on the
basis of the respective portions of such Excess Aggregate Contributions
allocated to Highly Compensated Employees whose Contributions for the preceding
Plan Year must be reduced under Section 5(g) and Code section 401(m)(6)(C), to
enable the Plan to satisfy the ACP test.

(ii) The income or loss allocable to a Highly Compensated Employee’s Excess
Aggregate Contributions shall be determined by multiplying such income or loss
by a fraction, the numerator of which is the Excess Aggregate Contribution for
the preceding Plan Year allocated to the Highly Compensated Employee and the
denominator of which is the sum of the Highly Compensated Employee’s Account
balances attributable to contributions taken into account for purposes of the
ACP test on the last day of the preceding Plan Year.

(iii) Amounts distributed under this Section 5(h) shall be withdrawn from
amounts attributable to Matching Contributions made on behalf of the
Participant.

(iv) In the event that any Matching Contributions made on behalf of a Highly
Compensated Employee for a Plan Year relate to Excess Elective Deferrals or
Excess Contributions, such Matching Contributions shall be forfeited. The actual
contribution test for this Plan for a Plan Year shall not take into account any
Matching Contributions forfeited in accordance with the preceding sentence.

 

1294077.4

39



--------------------------------------------------------------------------------

(i) Roth Elective Deferrals.

(i) General Application.

(1) This Section 5(i) will apply to contributions beginning November 13, 2007.

(2) As of the date specified in subparagraph (1), the Plan will accept Roth
Elective Deferrals (as defined herein) made on behalf of Participants. A
Participant’s Roth Elective Deferrals will be allocated to a separate Account
maintained for such deferrals as described in Section 5(i)(ii).

(3) Unless specifically stated otherwise, Roth Elective Deferrals will be
treated as elective deferrals for all purposes under the Plan.

(ii) Separate Accounting.

(1) Contributions and withdrawals of Roth Elective Deferrals will be credited
and debited to the Roth Elective Deferral Account maintained for each
Participant.

(2) The Plan will maintain a record of the amount of Roth Elective Deferrals in
each Participant’s Account.

(3) Gains, losses and other credits or charges will be separately allocated on a
reasonable and consistent basis to each Participant’s Roth Elective Deferral
Account and the Participant’s other Accounts under the Plan.

(4) No contributions or other amounts other than Roth Elective Deferrals and
properly attributable earnings will be credited to each Participant’s Roth
Elective Deferral Account.

 

1294077.4

40



--------------------------------------------------------------------------------

(iii) Direct Rollovers.

(1) Notwithstanding Section 11(g), a direct rollover of a distribution from a
Roth Elective Deferral Account under the Plan will only be made to another Roth
Elective Deferral account under an applicable retirement plan described in Code
section 402A(e)(1) or to a Roth IRA described in Code section 408A, and only to
the extent the rollover is permitted under the rules of Code section 402(c).

(2) Notwithstanding Section 5(j), prior to September 2, 2008, the Plan will not
accept a rollover contribution to a Participant’s Roth Elective Deferral
Account. Effective September 2, 2008, the Plan will accept a rollover
contribution to a Participant’s Roth Elective Deferral Account, provided it is a
direct rollover in cash from another Roth elective deferral account under an
applicable retirement plan described in Code section 402A(e)(1) and only to the
extent the rollover is permitted under the rules of Code section 402(c).
Notwithstanding anything herein to the contrary, the Plan shall not accept any
Rollover Contribution from another plan sponsored or maintained by the Company
or any member of the Company’s Affiliated Group.

(3) A Participant’s Roth Elective Deferral Account and the Participant’s other
Accounts shall be aggregated for purposes of determining whether the total
amount of the Participant’s Account balances under the Plan exceeds $1,000 for
purposes of Section 11(c).

(4) The provisions of Section 11(g) of the Plan that allow a Participant to
elect a direct rollover of only a portion of an eligible rollover distribution
but only if the amount rolled over is at least $500 are applied by aggregating
any amount distributed from the Participant’s Roth Elective Deferral Account
with any amount distributed from the Participant’s other Accounts in the Plan.

 

1294077.4

41



--------------------------------------------------------------------------------

(iv) Distribution of Excess Elective Deferrals.

(1) In the case of a distribution of Excess Elective Deferrals, Roth Elective
Deferrals made by the Participant shall be distributed first, to the extent of
such Roth Elective Deferrals for the year. To the extent necessary, Pre-Tax
Contributions for the year will be distributed after Roth Elective Deferrals.

(2) Any distribution of Excess Elective Deferrals shall be made in accordance
with Section 5(d), but also taking into account the Participant’s Roth Elective
Deferrals and the provisions of this Section 5(i)(iv) and the applicable
Treasury regulations.

(v) Correction of Excess Contributions.

(1) In the case of a distribution of Excess Contributions, Roth Elective
Deferrals made by a Highly Compensated Employee shall be distributed first, to
the extent of such Roth Elective Deferrals for the year. To the extent
necessary, Pre-Tax Contributions for the year will be distributed after Roth
Elective Deferrals.

(2) Any distribution of Excess Contributions shall be made in accordance with
Section 5(f), but also taking into account the Participant’s Roth Elective
Deferrals and the provisions of this Section 5(i)(v) and the applicable Treasury
regulations.

(vi) Definition of Roth Elective Deferrals. A Roth Elective Deferral is an
Elective Deferral that is:

(1) Designated irrevocably by the Participant at the time of the cash or
deferred election as a Roth Elective Deferral that is being made in lieu of all
or a portion of the Pre-Tax Contributions the Participant is otherwise eligible
to make under the Plan; and

(2) Treated by the Participating Company as includible in the Participant’s
income at the time the Participant would have received the amount in cash if the
Participant had not made a cash or deferred election.

 

1294077.4

42



--------------------------------------------------------------------------------

If a Participant does not designate an Elective Deferral as a Roth Elective
Deferral at the time of the cash or deferred election, then the Elective
Deferral will be treated as a Pre-Tax Contribution.

(j) Rollover Contributions. A Participant may at any time make a Rollover
Contribution to the Trust Fund if he or she provides satisfactory evidence to
the Plan Administrator that the amount to be contributed qualifies as a Rollover
Contribution and the Plan Administrator determines that such Rollover
Contribution will not impose a substantial administrative burden on the Trust
Fund or the Plan. Unless the Plan Administrator determines otherwise on a
nondiscriminatory basis, no Participant may make a Rollover Contribution to the
Plan consisting of after-tax contributions to a tax-qualified plan or the
proceeds thereof. Rollover Contributions must be made solely in cash.
Notwithstanding anything herein to the contrary, the Plan shall not accept any
Rollover Contribution from another plan sponsored or maintained by the Company
or any member of the Company’s Affiliated Group.

(k) Salary Reduction and Tax Status of Pre-Tax Contributions. For Federal tax
purposes (and, wherever permitted, for state and local tax purposes), Pre-Tax
Contributions and catch-up contributions (other than Roth catch-up
contributions) shall be deemed to be Company Contributions to the Plan, and a
Participant’s election to make such contributions shall constitute an election
to have the amount of his or her compensation that otherwise would have been
reported as taxable compensation on Form W-2 (or its equivalent) reduced by the
amount of such contributions.

 

1294077.4

43



--------------------------------------------------------------------------------

(l) Administrative Procedures. The Plan Administrator may require Participants
to complete such process as may be established by the Plan Administrator before
any election under this Section 5 may take effect.

 

1294077.4

44



--------------------------------------------------------------------------------

SECTION 6. COMPANY CONTRIBUTIONS

(a) Matching Contributions. Effective January 1, 2011, before the end of each
Plan Year, each eligible Participant shall be allocated a Matching Contribution
with respect to such Plan Year at the discretion of the Company with a value as
of that date up to the dollar amount of the Participant’s Matched Contributions
for such Plan Year, up to 4 percent of Earnings. For this purpose, a Participant
shall be eligible to receive an allocation of Matching Contributions for a Plan
Year only if the Participant (i) is an Eligible Employee on December 31 of such
Plan Year (including any Participant on an Authorized Absence) or (ii) was
employed as an Eligible Employee immediately prior to his or her termination of
employment during such Plan Year as a result of death, Total and Permanent
Disability, Retirement or Release during such Plan Year.

(b) Firm Contributions.

(i) Eligibility for Firm Contributions. Before the end of each Plan Year, each
Business Unit may determine whether a Firm Contribution shall be made for such
Plan Year on behalf of the eligible Participants employed in such Business Unit,
and, if a Firm Contribution shall be made, the amount of such contribution. For
this purpose, a Participant shall be eligible to receive an allocation of Firm
Contributions for a Plan Year only if (1) the Participant’s base salary, bonus
and commissions for the Plan Year (prior to any salary reduction amounts or
deferrals) are less than $200,000 and (2) the Participant (A) is employed as an
Eligible Employee in such Business Unit on December 31 of such Plan Year
(including any Participant on an Authorized Absence) or (B) was employed as an
Eligible Employee in such Business Unit immediately prior to his or her
termination of employment during such Plan Year due to death, Total and
Permanent Disability, Retirement or Release during such Plan Year.

 

1294077.4

45



--------------------------------------------------------------------------------

(ii) Allocation of Firm Contributions. The Firm Contribution with respect to
each Business Unit for each Plan Year shall be allocated among all eligible
Participants in such Business Unit (in accordance with Section 6(b)(i)). An
eligible Participant’s share of the Firm Contribution for a Plan Year shall be
that amount which bears the same relationship to such Firm Contribution as the
Earnings (up to $100,000) received during such Plan Year by such eligible
Participant bears to the aggregate of the Earnings (up to $100,000 per eligible
Participant) received during such Plan Year by all eligible Participants
entitled to share in such Firm Contribution (disregarding for this purpose the
Earnings of Participants not entitled to share in such Firm Contribution
pursuant to Section 6(b)(i)).

(c) Fixed Contributions.

(i) Eligibility for Fixed Contributions. Effective January 1, 2011, a
Participant shall be eligible to receive a Fixed Contribution for a Plan Year if
the Participant (1) has Fixed Contribution Earnings and annualized base salary
of less than or equal to $100,000 for the Plan Year, (2) is not employed as a
Financial Advisor, Senior Advisor, Advisory Director or any equivalent title to
the foregoing on December 31 of the Plan Year, (3) is not a Saxon Participant
and not employed by SCI Services, Inc., Saxon Mortgage, Inc., America’s
Moneyline, Inc., Saxon Mortgage Services, Inc. or Saxon Funding Management,
Inc., or any successors thereto, and (4) (A) is an Eligible Employee on
December 31 of the Plan Year (including any Participant on an Authorized
Absence) or (B) was an Eligible Employee immediately prior to his or her
termination of employment during such Plan Year as a result of death, Total and
Permanent Disability, Retirement or Release during such Plan Year.

(ii) Allocation of Fixed Contributions. The amount of the Fixed Contribution
allocated to an eligible Participant for a Plan Year shall be equal to 2% of
such Participant’s Fixed Contribution Earnings for the Plan Year.

 

1294077.4

46



--------------------------------------------------------------------------------

(d) MS Transition Contributions.

(i) Eligibility for MS Transition Contributions. Effective January 1, 2011, a
Participant shall be eligible to receive an allocation of MS Transition
Contributions for a Plan Year if the Participant (1) (A) was accruing benefits
under the Pension Plan as of December 31, 2010 or (B) was eligible to receive a
Retirement Contribution for the 2010 Plan Year under this Plan as then in
effect, (2) was at least age 45 with at least five Years of Service as of
December 31, 2010, (3) (A) is an Eligible Employee on December 31 of such Plan
Year (including any Participant on an Authorized Absence) or (B) was an Eligible
Employee immediately prior to his or her termination of employment during such
Plan Year due to death, Total and Permanent Disability, Retirement or Release
during such Plan Year.

(ii) Amount of MS Transition Contributions. The amount of the MS Transition
Contributions allocated to a Participant described in Section 6(d)(i) for a Plan
Year shall be determined by (1) calculating 80% of the sum of the value at the
end of the Plan Year of the employer-provided benefit such Participant would
have accrued under the Pension Plan for the Plan Year and the maximum Company
Matching Contributions available under this Plan for the Plan Year, determined
under the benefit structures in effect under the Pension Plan and this Plan on
December 31, 2010, and based on the Participant’s Eligible Earnings for the Plan
Year of determination and, with respect to the deemed Pension Plan benefit,
using the following assumptions: (A) the benefit at age 65, (B) an interest rate
of 6% and (C) the mortality table issued by the Internal Revenue Service in
Revenue Ruling 2007-67 projected to 2020 using projection scale AA, except that
no mortality is assumed prior to age 65, and (2) subtracting the total of the
maximum Company Matching Contributions available under this Plan for the Plan
Year of determination (regardless of the amount of the Participant’s actual
contributions) and the amount of the Participant’s Fixed Contribution pursuant
to Section 6(c) from the amount determined under Section 6(d)(ii)(1), if any.

 

1294077.4

47



--------------------------------------------------------------------------------

(iii) Duration of MS Transition Contributions. Notwithstanding anything herein
to the contrary, no MS Transition Contributions shall be made for any Plan Year
beginning after December 31, 2020. Nothing in this Section shall supersede the
Company’s right to amend or terminate the Plan as provided in Section 19.

(iv) Limitation on MS Transition Contributions. If a Participant receives a Citi
Pension Transition Contribution under Section 6(e), he will not be eligible for
an MS Transition Contribution under this Section 6(d).

(e) Citi Pension Transition Contributions.

(i) Eligibility for Citi Pension Transition Contributions. A Participant shall
be eligible to receive an allocation of Citi Pension Transition Contributions
for a Plan Year if the Participant (1) received a Citi Pension Transition
Contribution for the 2010 Plan Year under the Morgan Stanley 401(k) Savings Plan
as then in effect (or would have received a Citi Pension Transition Contribution
for the 2010 Plan Year under the Morgan Stanley 401(k) Savings Plan as then in
effect but for the fact that he is a Delayed Transfer Individual), (2) was at
least age 45 and had been credited with five or more Years of Service on
December 31, 2010, and (3) (A) is an Eligible Employee on December 31 of such
Plan Year (including any Participant on an Authorized Absence) or (B) was an
Eligible Employee immediately prior to his or her termination of employment
during such Plan Year as a result of death, Total and Permanent Disability,
Retirement or Release during such Plan Year; provided, however, that a
Participant who is receiving salary continuation pay or other severance pay on
December 31 of such Plan Year shall not be eligible to receive a Citi Pension
Transition Contribution for such Plan Year. In addition, notwithstanding the
foregoing, a Participant who terminates employment with a Participating Company
and is subsequently rehired shall not be eligible to receive a Citi Pension
Transition Contribution for any period following his or her rehire.

 

1294077.4

48



--------------------------------------------------------------------------------

(ii) Allocation of Citi Pension Transition Contributions. The amount of the Citi
Pension Transition Contribution allocated to an eligible Participant for a Plan
Year shall equal a specified percentage of the Participant’s Earnings, which
shall be the same as the percentage that previously applied for purposes of
calculating the Participant’s Citi Pension Transition Contributions under the
Citigroup 401(k) Plan.

(iii) Duration of Citi Pension Transition Contributions. Notwithstanding
anything herein to the contrary, no Citi Pension Transition Contributions shall
be made for any Plan Year beginning after December 31, 2020. Nothing in this
Section shall supersede the Company’s right to amend or terminate the Plan as
provided in Section 19.

(f) Make-up Contributions for Delayed Transfer Individuals.

(i) Eligibility for Make-up Contributions. A Participant who is a Delayed
Transfer Individual shall be eligible to receive a Make-Up Contribution for the
Plan Year in which his or her employment transfers to a Participating Company if
the Participant is (1) a Citigroup Transferee who was eligible to participate in
the Citigroup 401(k) Plan immediately prior to his or her transfer to such
Participating Company and (2) (A) is an Eligible Employee on December 31 of the
Plan Year of such transfer (including any Participant on an Authorized Absence)
or (B) was an Eligible Employee immediately prior to his or her termination of
employment during such Plan Year as a result of death, Total and Permanent
Disability, Retirement or Release during such Plan Year.

(ii) Allocation of Make-up Contributions. The amount of the Make-up Contribution
for Delayed Transfer Individuals allocated to an eligible Participant for a Plan
Year shall equal the excess, if any, of (1) the amount of the matching
contribution the Participant

 

1294077.4

49



--------------------------------------------------------------------------------

would have received for the year under the Citigroup 401(k) Plan had all
elective deferrals made by the Participant for the year to both the Citigroup
401(k) Plan, this Plan and any other Affiliated Group 401(k) plan (subject to
all applicable Plan and Code limits) been made solely to the Citigroup 401(k)
Plan over (2) the total amount of matching contributions actually made to the
Participant’s accounts for the year under the Citigroup 401(k) Plan, this Plan
and any other Affiliated Group 401(k) plan. For purposes of calculating the
amount in (1) above, the Participant’s earnings for the year shall be deemed to
equal the actual earnings taken into account under the Citigroup 401(k) Plan for
the year plus the Participant’s Earnings under this Plan.

(g) Qualified Non-Elective and Qualified Matching Contributions. The
Participating Companies may, in their sole and absolute discretion, make
Qualified Non-Elective or Qualified Matching Contributions to the Plan for a
Plan Year. Any such Qualified Matching Contributions may be made with respect to
any or all Participants as determined by the Company and shall be allocated in
proportion to each such Participant’s Matched Contributions for the Plan Year.
Qualified Non-Elective Contributions may be made with respect to any or all
Participants, as determined by the Company, and shall be allocated in a manner
determined by the Company.

(h) Form of Contributions. Company Contributions to the Plan for a Plan Year
shall be made in the form of cash, unless the Company determines that any or all
such contributions shall be made in the form of Company Stock.

 

1294077.4

50



--------------------------------------------------------------------------------

SECTION 7. INVESTMENT AND VALUATION OF THE TRUST FUND

(a) The Trust Agreement. The Company shall enter into a Trust Agreement which
shall contain such provisions as shall render it impossible for any part of the
corpus of the trust or income therefrom to be at any time used for, or diverted
to, purposes other than for the exclusive benefit of Participants or as provided
in Section 18. Any or all rights or benefits accruing to any person under the
Plan with respect to any contributions deposited under the Trust Agreement shall
be subject to all the terms and provisions of the Trust Agreement.

(b) Investment of the Trust Fund.

(i) All of the assets of the Trust Fund shall be invested in the Investment
Funds as described below. The Investment Funds shall consist of the Morgan
Stanley Stock Fund and such other investment options as shall be designated by
the Investment Committee from time to time. The Investment Funds designated
hereunder may include, but are not limited to, registered investment companies
for which the Company or an affiliate of the Company acts as investment adviser,
administrator or transfer agent. Except with respect to the Morgan Stanley Stock
Fund, the Investment Committee may, from time to time, establish additional
Investment Funds, liquidate, remove or close Investment Funds, limit the amounts
or contributions that may be made to an Investment Fund, change the permissible
investments of or investment guidelines applicable to an Investment Fund or
reopen an Investment Fund to new investments by Participants, direct the vote of
securities constituting an Investment Fund, or take such other action with
respect to such Investment Fund as the Investment Committee determines to be
appropriate.

 

1294077.4

51



--------------------------------------------------------------------------------

(ii) The Morgan Stanley Stock Fund shall be invested and reinvested exclusively
in Morgan Stanley Stock, except that to facilitate liquidity in the Morgan
Stanley Stock Fund, certain amounts held in the Morgan Stanley Stock Fund may be
invested and reinvested in interest-bearing short-term investments, including
(without limitation) savings accounts, certificates of deposit, money market
instruments, United States treasury bills and such group annuity contracts,
insurance company pooled separate accounts, bank common or collective trust
funds, mutual funds and other pooled investment funds as the Trustee deems
suitable for temporary investments of the Morgan Stanley Stock Fund. The Morgan
Stanley Stock Fund shall consist of all Morgan Stanley Stock Fund investments
held by the Trustee and all cash held by the Trustee which is derived from
dividends, interest or other income from Morgan Stanley Stock Fund investments,
from any Company Contributions invested in the Morgan Stanley Stock Fund, from
any other contributions directed by the Participants to be invested in the
Morgan Stanley Stock Fund, and from the proceeds of the sale or redemption of
Morgan Stanley Stock Fund investments. Any cash held by the Trustee shall be
invested as provided in this Section 7(b)(ii). Notwithstanding any provision of
the Plan or the Trust Agreement to the contrary, the continued availability and
maintenance of the Morgan Stanley Stock Fund, including its removal, closure or
liquidation, shall be changed or implemented only by amendment to the Plan
adopted in accordance with Section 19(a).

(iii) Pending investment and reinvestment or pending payments as provided
herein, the Trustee may invest temporarily all or any part of the Trust Fund
comprising any one or more of the Investment Funds, in securities or other
property of a fixed-income nature, including but not limited to commercial paper
and notes of finance companies, or part interest therein, or in obligations
issued or guaranteed as to interest and principal by the United States
Government or any instrumentality or agency thereof, excluding the notes or
other securities of any Participating Company under the Plan.

 

1294077.4

52



--------------------------------------------------------------------------------

(iv) The Trustee may invest and reinvest all or any part of the Trust Fund
comprising any one or more of the Investment Funds through the medium of any one
or more common, collective or commingled trust funds maintained by it or by an
investment manager (as defined in ERISA section 3(38)) appointed by the
Investment Committee for the purpose, each of which is invested principally in
property of the kind authorized for that Investment Fund, and each of which is
qualified under the provisions of Code section 401(a) and exempt under the
provisions of Code section 501(a) and during such period of time as an
investment through any such medium exists, the declaration of trust of such
trust fund shall constitute a part of the Trust Agreement.

(v) All interest, dividends, other income and cash received from the sale or
exchange of securities or other property of each Investment Fund shall be
reinvested in that Investment Fund (except as otherwise provided in Section 8(b)
with respect to dividends on Morgan Stanley Stock).

(vi) The Trustee shall transfer money between Investment Funds in accordance
with the direction of the Investment Committee or its delegate, subject to the
provisions of Section 7(d).

(vii) The Trustee may retain in cash and keep unproductive of income such amount
of the Trust Fund, or of any Investment Fund, as it deems advisable. The Trustee
shall not be required to pay interest on such cash balances or on cash pending
investment or disbursement.

 

1294077.4

53



--------------------------------------------------------------------------------

(viii) The Trustee is specifically authorized to permit assets of the Trust Fund
to be held outside the United States in accordance with Labor Department
Regulation § 2550.404b-1.

(c) Valuation of the Trust Fund. As of the Valuation Date and as of any other
date determined by the Plan Administrator, the Trust Fund shall be valued on the
basis of current market or fair value as determined by the Trustee in accordance
with the provisions of the Trust Agreement, or in the case of a stable value
fund, to the extent determined appropriate by the Trustee, at book value.

(d) Investment Option Elections.

(i) Each Participant may elect to invest contributions made by or on behalf of
such Participant, in whole percentage increments, in one or more of the
Investment Funds available from time to time, provided that (1) any Company
Contributions made on behalf of a Participant to the Plan in the form of cash
shall be invested in accordance with the Participant’s investment election and
(2) any Company Contributions made to the Plan in the form of Morgan Stanley
Stock shall be invested in the Morgan Stanley Stock Fund, subject to the
Participant’s right to transfer investments pursuant to Sections 7(d)(ii) and
7(d)(iii), as applicable. A Participant’s election pursuant to this
Section 7(d)(i) shall remain in effect and shall apply to all contributions made
by or on behalf of such Participant (other than contributions invested in the
Morgan Stanley Stock Fund as described above) unless and until a new election is
filed. An election or change of election pursuant to this Section 7(d)(i) shall
be subject to such process, conditions or limitations as the Plan Administrator
shall determine. To the extent the Participant does not make an election
pursuant to this Section 7(d)(i), contributions made by or on behalf of such
Participant (other than contributions invested in the Morgan Stanley Stock Fund
as described above) shall be invested in one or more funds as determined by the
Plan Administrator from time to time each of which shall be intended to be a
“qualified default investment alternative” within the meaning of Labor
Department Regulation § 2550.404c-5.

 

1294077.4

54



--------------------------------------------------------------------------------

(ii) Each Participant shall have the right to elect that as of any Valuation
Date all or any whole percentage of his or her interest in any Investment Fund
shall be liquidated and the proceeds thereof transferred to any other available
Investment Fund, subject to (1) the limitations on dispositions of Morgan
Stanley Stock set forth in Section 7(d)(iii), (2) any other conditions or
limitations as the Investment Committee or Plan Administrator shall determine
(in accordance with Section 7(d)(iv) or (v) or otherwise), and (3) any
restrictions (including any redemption fees) imposed by the issuer, underwriter
or distributor of such Investment Funds. The Plan Administrator is specifically
authorized to impose transfer restrictions or redemption fees, and to enforce
transfer restrictions or redemption fees of the Investment Fund, where the Plan
Administrator determines such restrictions or fees to be in the interests of
Participants and Beneficiaries or required by law. Assets shall be transferred
from the Participant’s Accounts in the order determined by the Plan
Administrator or Investment Committee.

(iii) (1) Each eligible Participant shall have the right to elect that the
portion of his or her Account invested in the Morgan Stanley Stock Fund that is
attributable to Qualified Non-elective or Qualified Matching Contributions, or
any other Company Contributions made in the form of Morgan Stanley Stock or
directed by the Company to be invested in the Morgan Stanley Stock Fund (with
the investment units held in such portion of the Participant’s Account referred
below to as “Mandatory Units”), be disposed of and the proceeds thereof
transferred to another available investment under the Plan. For this purpose,
prior to September 1, 2008, an eligible Participant means any Participant who
has attained age 55 or, after December 31, 2006, is credited with at least three
Years of Service, and on and after September 1, 2008, an eligible Participant
means any Participant.

 

1294077.4

55



--------------------------------------------------------------------------------

(2) Prior to September 1, 2008, the number of Mandatory Units that an eligible
Participant may elect to dispose of at any time is equal to the excess of (A) or
(B), as applicable, over (C) as follows:

(A) prior to January 1, 2007, 50% of the total number of Mandatory Units that
have ever been allocated to such Participant’s Account as of the date of such
Participant’s election; provided that “75%” shall be substituted for “50%” for
any eligible Participant who has attained age 60; and

(B) on and after January 1, 2007, subject to the transition rule described in
paragraph (D) of this Section 7(d)(iii)(2), the total number of Mandatory Units
credited to such Participant’s Account; and

(C) the number of Mandatory Units alternatively invested by the Participant
pursuant to his or her prior elections under this Section 7(d)(iii)(2).

(D) Transition Rule. In the case of the portion of a Participant’s account to
which paragraph (B) of this Section 7(b)(iii)(2) applies and which consists of
Mandatory Units that were acquired by the Participant’s Account prior to
January 1, 2007, paragraph (B) shall apply to the following percentages of such
portion of the Participant’s account beginning in the following fiscal quarters
of the Company’s 2007 fiscal year (with specific effective dates to be
determined by the Plan Administrator):

 

Quarter

   Applicable Percentage  

1st quarter (ending February 28, 2007)

     25 % 

2nd quarter (ending May 31, 2007)

     50 % 

3rd quarter (ending August 31, 2007)

     75 % 

4th quarter (ending November 30, 2007)

     100 % 

 

1294077.4

56



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in the case of a Participant who attained age 55
and completed at least three Years of Service before January 1, 2006, this
paragraph (D) shall not apply.

(iv) The Plan Administrator may require Participants to complete such process as
may be established by the Plan Administrator before any election under this
Section 7(d) may take effect. The Plan Administrator shall adopt such rules,
restrictions and procedures as it deems advisable with respect to all matters
relating to the election and use of the Investment Funds. The Plan Administrator
shall have the right, without prior notice to any Participant, to suspend
transfers between and among Investment Funds, to delay effecting transfers
between and among Investment Funds or to limit the frequency or amount of
transfers between and among Investment Funds, if the Plan Administrator
determines that such action is necessary or advisable, including without
limitation: (1) in light of unusual market conditions, (2) in response to
technical or mechanical problems with the Plan’s record keeping or
administrative systems, (3) in connection with any suspension of normal trading
activity on the New York Stock Exchange or other applicable exchange or
automated trading system or (4) in connection with any restrictions on trading
that are contained in Morgan Stanley’s Code of Conduct or Code of Ethics, or
that are imposed by the issuer, underwriter or distributor of an Investment
Fund, from time to time.

(v) Notwithstanding anything in this Section 7(d) or any other provision of the
Plan to the contrary, any election by a Participant involving an acquisition or
disposition of an interest in any Investment Fund shall be subject to such
conditions and restrictions as the Plan Administrator determines to be necessary
or advisable to ensure compliance with all applicable securities laws and Morgan
Stanley’s policies regarding the trading of investments by employees. Without
limiting the generality of the foregoing, (1) the Plan Administrator may

 

1294077.4

57



--------------------------------------------------------------------------------

from time to time prescribe rules of uniform application to those Participants
subject to Section 16 of the Securities Exchange Act of 1934, as amended, to
ensure compliance with the conditions for exemption in Rule 16b-3 under such
Section, and (2) except as the Plan Administrator may otherwise provide in its
sole discretion, in accordance with Section 7(d)(iv) no transaction in any
Investment Fund may be effected at the direction of a Participant or Beneficiary
unless such Participant or Beneficiary would be permitted, under Morgan
Stanley’s policies regarding trading of investments by employees, to effect such
transaction on his or her account other than under the Plan.

(vi) The provisions of Sections 7(d)(iv) and (v) shall be interpreted in a
manner that is consistent with the requirements of Code section
401(a)(35)(D)(ii)(II).

(e) Investment Committee.

(i) The management of the Investment Funds shall be placed in the Investment
Committee. The members of the Committee shall be appointed from time to time by,
and shall serve during the pleasure of, the Board of Directors. The Investment
Committee shall consist of no fewer than three persons, who may (but need not)
be employees of the Company.

(1) The Investment Committee shall be a “Named Fiduciary” with respect to the
Plan, as such term is defined in ERISA section 402(a).

(2) Each person who has Fiduciary Responsibilities with respect to the Plan
shall be bonded if and as required by ERISA.

(ii) Members of the Investment Committee shall make reasonable efforts to meet a
minimum of three times per year. A majority of the members of the Investment
Committee at the time in office shall constitute a quorum for the transaction of
its business. All resolutions or other actions taken by the Investment Committee
at any meeting shall be by the vote of a majority of those present at any such
meeting.

 

1294077.4

58



--------------------------------------------------------------------------------

(iii) (1) The members of the Investment Committee shall elect one of their
number as Chairman and shall elect a Secretary who may, but need not, be a
member of the Investment Committee; may appoint from their number such
subcommittees with such powers as the Investment Committee shall determine; may
authorize one or more of their number or any agent to take any action or to
execute or deliver any instructions on behalf of the Investment Committee; and
may employ such counsel and agents, and obtain such clerical services, as the
Investment Committee may require in carrying out the provisions of the Plan.

(2) The Fiduciary Responsibilities of the Investment Committee may be allocated
among its members or delegated to persons who are not members of the Investment
Committee as the Investment Committee in its sole discretion shall decide. Upon
an allocation or delegation of Fiduciary Responsibilities, the person or persons
to whom such Fiduciary Responsibilities are allocated or delegated shall be
solely responsible for the performance of such Fiduciary Responsibilities, and
the members of the Investment Committee to whom such Fiduciary Responsibilities
have not been allocated shall not in any respect be responsible for the
performance of such Fiduciary Responsibilities, except as provided by law. The
Investment Committee shall perform its allocation and delegation functions in
the same manner as it performs all of its other Fiduciary Responsibilities
pursuant to paragraph (3) below.

(3) The Investment Committee shall perform only its Fiduciary Responsibilities
as provided in the Plan except those Fiduciary Responsibilities which are
delegated pursuant to paragraph (2) above, if any, and except those Fiduciary
Responsibilities which are to be performed by the Trustee pursuant to the Trust
Agreement.

(iv) To the fullest extent permitted by law, the Company will indemnify and save
harmless each member of the Investment Committee and each other person to whom
Fiduciary Responsibilities are delegated under Section 7 against any cost or
expense (including

 

1294077.4

59



--------------------------------------------------------------------------------

attorneys’ fees) or liability (including any sum paid in settlement of the claim
with the approval of the member’s employer) arising out of any act or omission
to act as a member of the Investment Committee or as delegate, except in the
case of willful misconduct or lack of good faith. This Section 7(e)(iv) shall
not supersede any separate agreement or contract between the Company or the Plan
and any person to whom Fiduciary Responsibilities are delegated.

(v) Any action required or permitted to be taken at any meeting of the
Investment Committee may be taken without a meeting if a written consent thereto
is signed by all members of the Investment Committee and such written consent is
filed with the records of the proceedings of the Investment Committee.

(vi) Members of the Investment Committee may participate in a meeting of the
Investment Committee by means of telephone conference or similar communications
equipment by means of which all persons participating in the meeting can hear
each other, and participation in a meeting pursuant to this Section shall
constitute presence in person at such meeting.

(vii) The Board of Directors shall have the express authority to terminate the
appointment of any member of the Investment Committee provided for in this
Section 7(e) through written action of the Board of Directors or its delegate.

 

1294077.4

60



--------------------------------------------------------------------------------

SECTION 8. EMPLOYEE STOCK OWNERSHIP PLAN

(a) ESOP Designation. Effective June 1, 2009, the portion of the Plan invested
in the Morgan Stanley Stock Fund with respect to those Participants for whom
Morgan Stanley Stock constitutes “employer securities” within the meaning of
Code section 409(l) (i.e., Participants employed or deemed to be employed by a
corporate employer for federal tax purposes) is designated as the employee stock
ownership plan (“ESOP”) component of the Plan, as provided in Code
section 4975(e)(7) and Treas. Reg. section 54.4975-11(a)(2). The ESOP is
designed to invest primarily in qualifying employer securities and is intended
to meet the other applicable requirements for an ESOP, as set forth in this
Section 8 and other applicable provisions of the Plan.

Participants’ interests in the Morgan Stanley Stock Fund are denominated in
“investment units” that represent Morgan Stanley Stock and other investments of
the Morgan Stanley Stock Fund. Set forth below in this Section 8 are various
provisions relating to Morgan Stanley Stock represented by investment units
credited to Participants’ Accounts.

Effective at the end of May 31, 2011, sponsorship of the Plan was transferred
from Morgan Stanley & Co. Incorporated to Morgan Stanley Domestic Holdings, Inc.
Such transfer of sponsorship is not intended to affect the continuing status of
the ESOP component of the Plan as an ESOP within the meaning of Code section
4975(e)(7) and Treas. Reg. section 54.4975-11(a)(2).

(b) Cash Dividends on Morgan Stanley Stock.

(i) Dividend Options. In accordance with such procedures and subject to such
conditions as the Plan Administrator may provide, a Participant may elect to
have cash

 

1294077.4

61



--------------------------------------------------------------------------------

dividends that are paid on Morgan Stanley Stock represented by investment units
credited to his Account (as such dividends may be adjusted for any investment
losses while held in the Trust Fund or reduced for any withholdings) and,
effective June 1, 2009, held as part of the ESOP, either: (1) paid to the Trust
Fund and reinvested in the Morgan Stanley Stock Fund, (2) paid directly to the
Participant in cash, or (3) paid to the Trust Fund and distributed by the
Trustee in cash to the Participant not later than 90 days after the close of the
Plan Year in which paid to the Trust Fund (provided that the Plan Administrator
may determine that only one of option (2) or option (3), but not both, shall be
available to Participants).

(ii) Participant Elections. In accordance with such procedures as the Plan
Administrator may provide, a Participant shall be given a reasonable opportunity
to make an election under this Section 8(b) before the beginning of each quarter
of Morgan Stanley’s taxable year with respect to dividends paid in such quarter.
A Participant may have only one election in effect for his or her Account at any
time (and may not make separate elections with respect to the different portions
of his or her Account). If a Participant who has previously made a timely
election under this Section 8(b) does not make a new election with respect to
dividends paid in a subsequent period, the Participant’s prior election shall
remain in effect for such subsequent period (and, effective June 1, 2009, shall
apply to all dividends paid on Morgan Stanley Stock held as part of the ESOP
during such period with respect to which an election is offered). In the absence
of a timely election, the Participant shall be deemed to have elected to have
the dividends with respect to which an election is offered accumulated in his or
her Account and reinvested in the Morgan Stanley Stock Fund.

(iii) Payment of Dividends. Any dividends that are the subject of an election by
a Participant to receive such amounts in cash shall be distributed to the
Participant as soon as practicable following payment. The amount distributed to
the Participant shall be the

 

1294077.4

62



--------------------------------------------------------------------------------

lesser of (1) the original amount of the dividends attributable to that
Participant and (2) the amount of such dividends as adjusted for any investment
losses while held in the Trust Fund or reduced for any withholdings. Any
dividends that are the subject of an election (or deemed election) by a
Participant to have such amounts reinvested in the Morgan Stanley Stock Fund
shall be so reinvested as soon as practicable following payment.

(c) Non-cash Dividends. Any non-cash dividends or distributions on or in respect
of Morgan Stanley Stock held in the Trust Fund shall be held or disposed of by
the Trustee in the manner directed by the Plan Administrator in its sole
discretion.

(d) Tenders and Voting.

(i) Tenders for Morgan Stanley Stock.

(1) Notwithstanding other provisions of this Plan to the contrary, in the event
an offer shall be received by the Trustee (including but not limited to a tender
offer or exchange offer within the meaning of the Securities Exchange Act of
1934, as from time to time amended and in effect) to acquire any shares of
Morgan Stanley Stock held by the Trustee in the Trust Fund (hereinafter referred
to as an “Offer”), the Trustee shall have no discretion or authority to sell,
exchange or transfer any of such shares pursuant to such Offer except in
accordance with the provisions of this Section 8(d)(i). The Trustee shall
solicit instructions from each Participant, as named fiduciary, with respect to
the sale, exchange or transfer of any Morgan Stanley Stock held by the Trustee
subject to such Offer and represented by investment units credited to the
Participant’s Account, and, subject to the provisions of Sections 8(d)(i)(5) and
(6) and to the provisions of Section 8(d)(iii)(2), will follow any instructions
timely received from such Participants with respect to such Morgan Stanley
Stock. A merger or similar transaction with respect to Morgan Stanley Stock that
is presented to Morgan Stanley stockholders for a vote shall not be considered
an Offer for purposes of this Section 8(d)(i), but shall be subject to the
provisions of Section 8(d)(ii).

 

1294077.4

63



--------------------------------------------------------------------------------

(2) The failure of any Participant, as named fiduciary, to instruct the Trustee
in a timely manner with respect to Morgan Stanley Stock represented by
investment units credited to the Participant’s Account shall be deemed to
constitute instructions to the Trustee not to sell, exchange or transfer any of
such shares. The Trustee shall communicate or cause to be communicated to each
Participant the provisions of this Plan relating to the right of such
Participant to direct the Trustee with respect to Morgan Stanley Stock subject
to the Offer that is represented by investment units credited to the
Participant’s Account. Such communication shall also discuss the consequences of
any such failure to timely instruct the Trustee.

(3) In the event that, under the terms of an Offer or otherwise, any shares of
Morgan Stanley Stock tendered for sale, exchange or transfer pursuant to such
Offer may be withdrawn from such Offer, the Trustee shall follow such
instructions respecting the withdrawal of such securities represented by
investment units credited to the Account of any Participant from such Offer as
shall be timely received by the Trustee from the respective Participants, as
named fiduciaries therefor.

(4) In the event that an Offer for fewer than all of the shares of Morgan
Stanley Stock held by the Trustee in the Trust Fund shall be received by the
Trustee, each Participant whose Account holds investment units representing any
Morgan Stanley Stock subject to such Offer shall first be entitled to direct the
Trustee as to the acceptance or rejection of such Offer (as provided by
Section 8(d)(i)(1)) with respect to the largest portion of such Morgan Stanley
Stock as may be possible given the total number or amount of shares of Morgan
Stanley Stock the Plan may sell, exchange or transfer pursuant to the Offer
based upon the

 

1294077.4

64



--------------------------------------------------------------------------------

instructions received by the Trustee from all other Participants who shall
timely instruct the Trustee pursuant to this Section 8(d)(i) to sell, exchange
or transfer such shares pursuant to such Offer, each on a pro rata basis in
accordance with the number or amount of such shares represented by investment
units credited to their respective Accounts.

(5) In the event an Offer shall be received by the Trustee and instructions
shall be solicited from Participants pursuant to this Section 8(d)(i) regarding
such Offer, and prior to termination of such Offer, another Offer is received by
the Trustee for the securities subject to the first Offer, the Trustee shall, if
practicable, make a reasonable effort under the circumstances to solicit
instructions from the Participants to the Trustee (A) with respect to securities
tendered for sale, exchange or transfer pursuant to the first Offer, whether to
withdraw such tender, if possible, and, if withdrawn, whether to tender any
securities so withdrawn for sale, exchange or transfer pursuant to the second
Offer and (B) with respect to securities not tendered for sale, exchange or
transfer pursuant to the first Offer, whether to tender or not to tender such
securities for sale, exchange or transfer pursuant to the second Offer. The
Trustee shall follow all such instructions received in a timely manner from
Participants in the same manner as provided in Section 8(d)(i)(1). With respect
to any additional Offer received by the Plan and subject to any earlier Offer
(including successive Offers from one or more existing offerors), the Trustee
shall act in the same manner as described above.

(6) In the event an Offer for any Morgan Stanley Stock held by the Trustee in
the Trust Fund shall be received by the Trustee and the Participants shall be
entitled to determine to accept, reject or withdraw an acceptance of such Offer
pursuant to paragraphs (1) through (5) of this Section 8(d)(i), neither the
Company nor the Trustee shall improperly interfere in any manner with the
decision of any Participant regarding the action of the Participant with respect
to such Offer and the Trustee shall arrange for such action to be taken on a
confidential basis.

 

1294077.4

65



--------------------------------------------------------------------------------

(ii) Voting Morgan Stanley Stock.

(1) Notwithstanding any other provision of this Plan to the contrary, the
Trustee shall have no discretion or authority to vote Morgan Stanley Stock held
in the Trust Fund by the Trustee on any matter presented for a vote of the
stockholders of Morgan Stanley except in accordance with the provisions of this
Section 8(d)(ii). The Trustee shall solicit instructions from each Participant,
as named fiduciary, as to the manner in which Morgan Stanley Stock represented
by investment units credited to such Participant’s Account shall be voted.
Subject to the provisions of this Section 8(d)(ii) and of Section 8(d)(iii)(2),
the Trustee shall follow any such directions that are timely received with
respect to such Morgan Stanley Stock.

(2) With respect to any Morgan Stanley Stock held by the Trustee and represented
by investment units credited to Participants’ Accounts for which no voting
directions were timely received, the Trustee shall vote all such shares in favor
of or against the matter being voted upon in the respective amounts determined
by multiplying the total number of such shares of Morgan Stanley Stock by a
fraction, the numerator of which is the number of shares of Morgan Stanley Stock
represented by investment units credited to the Accounts of Participants
directing a vote in favor of and against the matter, respectively, and the
denominator of which in both cases is the total number of shares of such Morgan
Stanley Stock represented by investment units credited to the Accounts of all
such Participants who have provided directions to the Trustee to vote either for
or against such matter. The Trustee shall communicate or cause to be
communicated to each Participant the provisions of this Plan relating to the
right of such Participant to direct the Trustee with respect to the voting of
Morgan Stanley Stock represented by investment units credited to such
Participant’s Account and the consequences of any failure to timely provide
voting directions.

 

1294077.4

66



--------------------------------------------------------------------------------

(iii) Trustee’s Responsibilities.

(1) The Trustee shall distribute or cause to be distributed any and all
communications required by this Section 8(d). Morgan Stanley shall provide the
Trustee with such information and assistance as the Trustee may reasonably
request in connection with any communications or distributions to Participants.

(2) If, following a change in applicable law (as described below), the Trustee
shall determine, based on the opinion of counsel for the Trustee, that such
change invalidates under ERISA or other applicable federal law, in all
circumstances or in any particular circumstances, any provision or provisions of
Section 8(d)(i) regarding the determination to be made as to whether or not
Morgan Stanley Stock held by the Trustee shall be tendered pursuant to an Offer,
or any provision or provisions of Section 8(d)(ii) regarding the manner in which
Morgan Stanley Stock held in the Trust Fund shall be voted, or causes any such
provisions or provision to conflict with ERISA or other applicable federal law,
then, upon notice thereof to the Company and the Plan Administrator, such
invalid or conflicting provisions of Section 8(d)(i) or Section 8(d)(ii) shall
be given no further force or effect. In such event, the Trustee shall exercise
its residual fiduciary responsibility with respect to such matters, unless the
Trustee shall have received timely written directions from the Plan
Administrator, acting as a named fiduciary of the Plan, with respect to such
matters. For these purposes, the phrase “change in applicable law” shall mean
any amendment to ERISA, any enactment or amendment of any other applicable
federal law, any court opinion interpreting ERISA or such other applicable
federal law, or any regulation issued under, or ruling or interpretation issued
with respect to, ERISA or such other applicable federal law by an appropriate
governmental agency.

 

1294077.4

67



--------------------------------------------------------------------------------

To the extent that the Trustee is required to render any residual fiduciary
responsibility with respect to the sale, exchange, transfer or vote of Morgan
Stanley Stock, the Trustee shall, unless it is clearly imprudent to do so, take
full recognition of any directions timely received from Participants in
exercising its fiduciary judgment, as such directions are most indicative of
what is in the best interest of Participants. In addition the Trustee shall take
into consideration any relevant financial factors bearing on such decision as
well as, to the extent permissible under applicable law, any other relevant
factors bearing on such decision, including but not limited to the prospect of
the Participants and prospective Participants for future benefits under the
Plan.

(3) In the event that any option, right, warrant or similar property derived
from or attributable to the ownership of the Morgan Stanley Stock shall be
granted, distributed or otherwise issued, such property shall be held in the
Morgan Stanley Stock Fund. In the event any such property is or shall become
exercisable, the Trustee may, in its sole discretion, unless otherwise directed
by the Plan Administrator, sell, exercise or retain and keep unproductive of
income any such option, right, warrant, or similar property. In the event of a
discretionary decision by the Trustee to exercise, the Trustee shall be deemed
to be authorized to accumulate the amount equal to the consideration necessary
to exercise from any of the sources specified herein and to hold such acquired
securities in the Trust Fund as specified herein. In connection with any
discretionary decisions by the Trustee to sell, exercise or retain and keep
unproductive of income any such option, right, warrant, or similar property, the
Trustee shall consider, in addition to any relevant financial factors bearing on
such decision, any relevant non-financial factors or other factors as the
Trustee may deem relevant.

(4) Notwithstanding anything elsewhere in this Plan to the contrary, any
proceeds received by the Trustee as a result of the sale, exchange or transfer
of Morgan Stanley Stock pursuant to an Offer or any proceeds received as a
result of a transaction

 

1294077.4

68



--------------------------------------------------------------------------------

presented to a vote of Morgan Stanley stockholders shall, unless otherwise
directed by the Plan Administrator, be reinvested in the Morgan Stanley Stock
Fund by the Trustee. To the extent Morgan Stanley Stock is not available for
purchase, the balance of the proceeds, if any, shall be invested in the
discretion of the Trustee in fixed-income investments issued or guaranteed by
the United States of America or any agency or instrumentality thereof having a
maturity of not more than one year from the time such investment is made until
the Trustee is otherwise directed by the Plan Administrator or, until the
Participants whose Accounts are invested in the Morgan Stanley Stock Fund shall
be entitled to receive distributions from the Trust Fund in accordance with the
Plan.

(iv) Shareholder Communications. Notwithstanding anything to the contrary in
this Section 8(d), the Trustee shall make any and all communications or
distributions required under the Shareholder Communications Act of 1985 and any
rules thereunder.

 

1294077.4

69



--------------------------------------------------------------------------------

SECTION 9. ACCOUNTS

The Plan Administrator shall cause to be maintained on behalf of each
Participant such Accounts as may be required by applicable law or deemed
appropriate by the Plan Administrator to reflect the Participant’s interest
under the Plan and in each of the applicable Investment Funds. Each of a
Participant’s Accounts shall be revalued at each Valuation Date. By this
revaluation, the balance in each of the Participant’s Accounts will be increased
or decreased by such Participant’s proportionate share of any realized
investment income, gains and losses of the applicable Investment Funds, and by
any increase or decrease in the fair market value of the assets of such
Investment Funds, which has occurred since the immediately preceding Valuation
Date. At least annually the Plan Administrator shall furnish to each Participant
having an interest in the Trust Fund a summary statement of the transactions of
the Trust Fund since the date of the last previous statement so furnished and of
his or her interest in the Trust Fund. Any such Participant who does not notify
the Plan Administrator as to any objection which he or she may have with respect
to any such statement within 90 days after the date of such distribution thereof
shall be conclusively presumed to have approved the transactions reflected
therein.

 

1294077.4

70



--------------------------------------------------------------------------------

SECTION 10. PLAN BENEFITS

(a) Amount of Benefit. A Participant’s Plan Benefit shall be the vested interest
of the Participant in his or her Accounts. Notwithstanding anything in this
Section 10(a) to the contrary, vesting is provided under the Plan to the extent
required under Code section 411(a). A Participant shall have a fully vested
interest in his or her Accounts at all times, except as otherwise provided
below.

(i) Vesting for Participants Hired on or After January 1, 2004. Amounts
attributable to Matching Contributions, Firm Contributions, Fixed Contributions,
Citi Pension Transition Contributions, Make-up Contributions and Retirement
Contributions made on behalf of a Participant hired by a Participating Company
on or after January 1, 2004 shall vest in accordance with the following vesting
schedule:

 

Years of Service

   Vested Percentage  

Less than 3

     0 % 

3 or more

     100 % 

Notwithstanding the foregoing, such a Participant shall have a fully vested
interest in amounts attributable to such contributions if the Participant
reaches age 65 (or any later age) and has completed at least three years of
service while employed by a Participating Company or member of the Affiliated
Group, or as required under Code section 411(a), or if the Participant
terminates employment as a result of Retirement, death, Total and Permanent
Disability or Release.

 

1294077.4

71



--------------------------------------------------------------------------------

(ii) Vesting for IIG Participants Hired Before January 1, 2004. An IIG
Participant hired by a Participating Company before January 1, 2004 shall vest
in Company Contributions allocated to his or her Accounts as follows:

(1) Amounts attributable to Firm Contributions or any Retirement Contributions
or other types of Company Contributions listed above in Section 10(a)(i), other
than Matching Contributions, made on behalf of such a Participant shall vest in
accordance with the vesting schedule set forth above in Section 10(a)(i), except
as otherwise set forth in paragraph (3) below.

(2) Amounts attributable to any Matching Contributions made on behalf of such a
Participant for Plan Years beginning before January 1, 2002 shall vest in
accordance with the vesting provisions set forth in the START Plan prior to the
DPSP Merger.

(3) Amounts attributable to any Matching Contributions made on behalf of such a
Participant for Plan Years beginning on or after January 1, 2002, and any profit
sharing contributions transferred from the Morgan Stanley ESOP in connection
with the ESOP Merger, shall vest in accordance with the vesting schedule set
forth above in Section 10(a)(i), but no later than the time provided by the
vesting provisions set forth in the START Plan prior to the DPSP Merger, to the
extent applicable.

(iii) Vesting in Cash Dividends. Notwithstanding the foregoing, a Participant
shall fully vest in any cash dividends on Morgan Stanley Stock without regard to
whether the Participant is offered an election under Section 8(b) (i.e., as to
whether the dividends will be distributed or reinvested in Morgan Stanley
Stock), without regard to whether the Participant is vested in the Morgan
Stanley Stock with respect to which such dividends are paid (with separate
accounting for vested and unvested amounts allocated to the Participant’s
Account).

(b) Forfeitures. (i) If a Participant terminates employment before fully vesting
in his or her Account, any non-vested amounts attributable to the Participant’s
Company Contributions shall be forfeited upon the earlier of a

 

1294077.4

72



--------------------------------------------------------------------------------

Participant (i) requesting a distribution from the vested portion of his or her
Account or (ii) incurring five consecutive One-Year Breaks. Notwithstanding the
foregoing, if a Participant who terminates employment shall subsequently be
rehired before incurring five consecutive One Year Breaks, the amount so
forfeited shall be restored to such Participant’s Accounts without adjustment
for income, gains or losses as provided herein. If the Participant is rehired
before incurring a One Year Break, his Accounts shall be restored as soon as
administratively feasible after his return to employment. If the Participant is
rehired after incurring a One Year Break, but before incurring five consecutive
One Year Breaks, his Accounts shall be restored as soon as administratively
feasible after the date he is credited with one Year of Service after his return
to employment. All such restorations shall be made from forfeitures arising in
the Plan Year in which the restoration occurs and, to the extent necessary, from
a special employer contribution which shall be made for that purpose. The
foregoing forfeiture provisions shall only apply to the extent permitted by
applicable law.

(ii) Any forfeitures remaining after restoration payments are made may be
applied to pay Plan expenses, reduce future Company Contributions to
Participants’ Accounts pursuant to Section 6, or as otherwise determined by the
Plan Administrator.

(iii) In the event a profit sharing plan utilizing a graded vesting schedule (a
“Merged Plan”) is merged into the Plan, the time at which amounts credited to
accounts in the Merged Plan (immediately prior to such merger) are forfeited
will be determined pursuant to the terms of the Merged Plan and any forfeitures
attributable to accounts in the Merged Plan shall be disposed of as provided by
the terms of this Plan.

(c) Payee’s Location Not Ascertainable for 60 Months. In the event any Plan
Benefit has been due and payable under the Plan for a period of more than 60
months and cannot be paid because the

 

1294077.4

73



--------------------------------------------------------------------------------

location of the payee cannot be ascertained, the entire amount of such Plan
Benefit shall be forfeited; provided, that in the event the location of such
payee is ascertained, the Plan Benefit forfeited shall be restored, without
adjustments for income, gains or losses and shall be paid to such payee in a
single lump sum payment; and provided, that such restoration shall be made out
of forfeitures arising in the Plan Year in which the restoration occurs and, to
the extent necessary, out of a special employer contribution which shall be made
for that purpose.

 

1294077.4

74



--------------------------------------------------------------------------------

SECTION 11. DISTRIBUTION OF PLAN BENEFITS

This Section 11 sets forth the rules governing distributions under the Plan.
Additional distribution forms not explicitly provided for in the Plan also shall
be available to the extent required by Code section 411(d)(6).

(a) Form of Distribution.

(i) Following a Participant’s termination of employment with all members of the
Affiliated Group, the Participant may request a distribution of all or any
portion of his or her Plan Benefit, in accordance with procedures specified by
the Plan Administrator. Distributions shall be made in the form of a lump sum
consisting of, at the election of the Participant, either a check for the entire
value of the Participant’s Accounts or (1) a certificate or certificates (which
may be in the form of a book-entry notation in the transfer agent’s records) for
whole shares of stock representing the portion of the Participant’s Accounts
invested in the Morgan Stanley Stock Fund, plus (2) a check for any fractional
share of stock and uninvested cash in the portion of the Participant’s Accounts
invested in the Morgan Stanley Stock Fund, and for the entire value of the
portions of the Participant’s Accounts invested in all other Investment Funds.
Effective September 2, 2008, a Participant may not receive more than eight
distributions in any calendar year, provided that a Participant may receive more
than eight distributions in a calendar year if, after requesting eight partial
distributions in a calendar year, the Participant elects a lump sum distribution
of the total value of his or her interest in the Trust Fund. A Participant may
not receive any distribution which is less than $500 or, if less, the amount of
the Participant’s remaining Plan Benefit. In the case of a distribution which is
less than the entire amount of a Participant’s Plan Benefit, the Plan
Administrator shall withdraw assets from the Participant’s Accounts in the order
determined by the Plan Administrator on a uniform and nondiscriminatory basis in
accordance with applicable law.

 

1294077.4

75



--------------------------------------------------------------------------------

(ii) Shares of Morgan Stanley Stock distributed pursuant to this Section 11(a),
or pursuant to Section 12(e), that at the time of such distribution are not
readily tradable on an established market shall be subject to a put option which
shall permit the Participant or Beneficiary to sell such stock to the Company
(or other Participating Company that employs or employed the Participant) at any
time during two option periods, at the fair market value of such shares (as of
the most recent Valuation Date). The first period shall be for at least 60 days
beginning on the date of distribution. The second period shall be for at least
60 days beginning on the first Valuation Date in the calendar year following the
year in which the distribution was made. The Company or the Plan Administrator
may direct the Trustee to purchase shares tendered under a put option. Payment
for any shares of stock sold under a put option shall be made in a lump sum or
in substantially equal annual installments over a period not exceeding five
years, with interest payable at a reasonable rate (as determined by the Plan
Administrator). Except as may be permitted under applicable law or regulations,
the rights of a distributee of Morgan Stanley Stock under this Section 11(a)
shall survive the termination of the Plan and any amendment of the Plan.

(b) Time of Distribution. Subject to Section 11(c), a Participant’s Plan Benefit
shall be distributed as soon as practicable after the date as of which the
Participant’s employment with all members of the Affiliated Group terminates.
Any allocation of contributions and forfeitures made subsequent to the
distribution of a Participant’s Account in a lump sum shall be paid as soon as
practicable after the date of such allocation.

 

1294077.4

76



--------------------------------------------------------------------------------

(c) Right to Deferred Distribution. If a Participant whose vested Accounts
exceed $5,000 on the date the distribution would commence under Section 11(b)
does not consent to such distribution, then payment of the Participant’s Plan
Benefit shall, subject to Section 13(a), be deferred to such date as the
Participant shall elect. Effective September 1, 2002, if a Participant whose
vested accounts under this Plan, the Morgan Stanley ESOP, and, prior to the DPSP
Merger, the DPSP exceed $5,000 on the date the distribution would commence under
Section 11(b) does not consent to such distribution, then payment of the
Participant’s Plan Benefit shall, subject to Section 13(a), be deferred to such
date as the Participant shall elect. Effective March 28, 2005, if the total
value of a Participant’s vested Accounts under this Plan (and, prior to the ESOP
Merger, the Morgan Stanley ESOP) is $1,000 or less on the date distribution
would commence under Section 11(b), then payment of the Participant’s Plan
Benefit shall be made as soon as practicable after the date as of which the
Participant’s employment with all members of the Affiliated Group terminates. If
such value is more than $1,000, but less than the limit in Code section
411(a)(11) (currently $5,000), no distribution shall occur, subject to
Section 13(a), without an election by the Participant. Prior to the merger of
the Morgan Stanley 401(k) Savings Plan into this Plan on December 31, 2012, a
Participant’s accounts under this Plan and the Morgan Stanley 401(k) Savings
Plan were aggregated for purposes of applying the above limits. For purposes of
applying the above limits, the value of a Participant’s Accounts shall be
determined without regard to any rollover contributions made to the Plan.
Distributions hereunder shall be subject to the Participant’s rights under Code
section 409(h), to the extent applicable.

 

1294077.4

77



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein, unless a Participant otherwise
elects, the distribution of a Participant’s Plan Benefit shall begin not later
than the 60th day after the close of the Plan Year in which the latest of the
following events occurs:

(i) Effective January 1, 2009, the Participant attains normal retirement age by
meeting the age and service requirements set forth in Section 10(a)(i);

(ii) The 10th anniversary of the date on which the Participant commenced
participation in the Plan; or

(iii) The termination of the Participant’s employment with the Affiliated Group.

If a distribution is one to which Code sections 401(a)(11) and 417 do not apply,
such distribution may commence less than 30 days after the notice required under
Treas. Reg. section 1.411(a)-11(c) is given, provided that:

(x) the Plan Administrator clearly informs the Participant that the Participant
has a right to a period of at least 30 days after receiving the notice to
consider the decision of whether or not to elect a distribution (and, if
applicable, a particular distribution option), and

(y) the Participant, after receiving the notice, affirmatively elects a
distribution.

Accounts pending distribution shall continue to share in the investment
experience of the Trust Fund until the Valuation Date as of which distributed.

(d) Death of Participant. If a Participant dies prior to receiving the
Participant’s entire Plan Benefit, the remaining portion of the Participant’s
Plan Benefit shall be paid to the Participant’s surviving spouse, but if there
is no surviving spouse, or, if the surviving spouse consents in a manner
conforming to a qualified election under the Retirement Equity Act of 1984, as
amended, then to the Participant’s Beneficiary; provided that, following the
death of a Participant on or after January 1, 2001, any amount distributed
pursuant to this Section 11(d) shall be distributed no later than December 31st

 

1294077.4

78



--------------------------------------------------------------------------------

of the calendar year which contains the fifth anniversary of the Participant’s
death. Subject to the provisions of the foregoing sentence, upon the death of a
Participant, the Participant’s Beneficiary, if any, shall be entitled to make
such elections or decisions as the Participant was authorized to make under this
Section 11, and any provision as to deferrals and elections shall be made with
reference to the date of death of the Participant (instead of the date he or she
terminated employment), provided, that upon the death of a MS Participant who
had elected to receive payment of his or her Plan Benefit pursuant to an
installment payment option previously available under the Plan for distributions
commencing prior to March 1, 2001, the remaining value of the Participant’s Plan
Benefit shall be paid to his or her Beneficiary in a single lump sum.
Notwithstanding the foregoing, if prior to being notified of the death of a
Participant the Plan Administrator has made a distribution or instructed the
Trustee to make a distribution to any such Participant, the provisions of this
Section 11(d) shall not be applicable and such distribution shall be considered
to have been made in accordance with the other provisions of this Section 11.

(e) Designation of Beneficiary.

(i) Any designation of a Beneficiary shall be made in writing and filed with the
Plan Administrator. A Beneficiary designation may be revoked by the Participant
at any time without notice to or consent of any previously designated
Beneficiary; provided, that any new designation of Beneficiary must comply with
any applicable spousal consent requirement; and provided further, that no
designation shall be effective unless filed with and accepted by the Plan
Administrator prior to the death of the Participant. If no Beneficiary is
designated, or the designated Beneficiary does not survive the Participant and
no alternative Beneficiary is designated, the Beneficiary shall be the
Participant’s surviving spouse, or, if none, the Participant’s estate. Whether a
person is a spouse or a surviving spouse will be determined using the
eligibility standards for U.S. Social Security benefits. If the designated
Beneficiary cannot

 

1294077.4

79



--------------------------------------------------------------------------------

be located by the Plan Administrator for a period of one year following death,
despite mailing to such Beneficiary’s last known address, and the Beneficiary
has not made written claim within such period to the Plan Administrator, the
Beneficiary shall be treated as having predeceased the Participant.

(ii) In the case of a Participant who participated in both the START Plan and
the DPSP at different times prior to the DPSP Merger and had a Beneficiary
designation in effect under each plan, the Beneficiary designation in effect
under the plan in which the Participant was an active participant immediately
prior to the DPSP Merger (or, in the case of a Participant who was not an active
participant in either plan immediately prior to the DPSP Merger, the Beneficiary
designation in effect under the plan in which the Participant was most recently
an active participant) shall control as of the DPSP Merger, and the Beneficiary
designation in effect under the other plan shall be void from that point on.

(iii) For the period prior to the merger of the Morgan Stanley 401(k) Savings
Plan into this Plan on December 31, 2012, in the event a Participant
participates in this Plan and the Morgan Stanley 401(k) Savings Plan, any
Beneficiary designation made by a Participant under this Plan shall not be
effective unless the designated Beneficiary is the same as the beneficiary
designated by the Participant under the Morgan Stanley 401(k) Savings Plan.

(f) Administrative Procedures. The Plan Administrator may require Participants
to complete such process as may be established by the Plan Administrator before
any election under this Section 11 may take effect; provided, that such process
shall conform to applicable rules under the Code and that the Plan Administrator
shall provide the Participant and the Participant’s surviving spouse or
Beneficiary such information, within such time periods, as is required under the
Code and applicable law.

 

1294077.4

80



--------------------------------------------------------------------------------

(g) Optional Direct Rollover of Eligible Rollover Distributions.

(i) A Participant who receives a distribution described in Section 11(a) or a
withdrawal described in Section 12 may direct the Plan Administrator to directly
roll over all or any portion of the distribution or withdrawal as permitted by
Code sections 401(a)(31) and 402(c).

(ii) A portion of a distribution shall not fail to be an eligible rollover
distribution merely because the portion consists of after-tax employee
contributions that are not includible in gross income. However, such portion may
be transferred only as permitted in Code section 402(c)(2).

(iii) The election under this Section 11(g) shall not be applicable to (1) any
distribution which represents the minimum amount required to be distributed
under Code section 401(a)(9), (2) any hardship distribution under Section 12(f)
or (3) any distribution of dividends pursuant to Section 8(b). The election
under this Section shall be available with respect to any distribution or
withdrawal made to or by a spouse of a Participant following the death of the
Participant or pursuant to a qualified domestic relations order (as defined in
Code section 414(p)) if the election described herein would have been available
to the Participant had the Participant been the recipient of the distribution or
withdrawal.

(iv) The Plan Administrator may, in its sole discretion, adopt such
administrative rules as may be permitted by Code section 401(a)(31) or
regulations promulgated thereunder which limit or restrict the applicability of
this Section 11(g) to all or a portion of certain distributions or withdrawals.

(v) Effective January 1, 2007, the non-spouse Beneficiary of a Participant
following the death of the Participant may direct the Plan Administrator to
directly

 

1294077.4

81



--------------------------------------------------------------------------------

roll over all or any portion of a distribution or withdrawal made to such
non-spouse Beneficiary to an individual retirement plan described in Code
sections 408(a) or 408(b). Any such rollover shall be made in accordance with
the requirements of Code section 402(c)(11) and any guidance promulgated
thereunder.

(vi) Effective January 1, 2008, an individual receiving a distribution that is
eligible for a direct rollover under the provisions of this Section 11(g) may
also direct the Plan Administrator to directly roll over all or any portion of
such distribution to a Roth individual retirement arrangement described in Code
section 408A. Notwithstanding the previous sentence, for taxable years beginning
before January 1, 2010, but only to the extent provided in Code section 408A,
the ability to roll a distribution over to a Roth individual retirement
arrangement shall not be available if the individual has modified adjusted gross
income for the year of the rollover exceeding $100,000 or is married and files a
separate tax return; provided, however, that it shall be the responsibility of
the individual receiving the distribution, and not the Plan Administrator, to
assure compliance with this restriction.

 

1294077.4

82



--------------------------------------------------------------------------------

SECTION 12. WITHDRAWALS AND LOANS

This Section 12 sets forth the rules governing withdrawals and loans under the
Plan. Additional distribution forms not explicitly provided for in the Plan also
shall be available to the extent required by Code section 411(d)(6).

(a) General Rule. A Participant who is an Employee may elect to withdraw a
specified amount from his or her Accounts, subject to the following provisions.

(b) Limitations on Withdrawals. Withdrawals shall be subject to the following
limitations:

(i) To make a withdrawal, a Participant must complete such process as may be
established by the Plan Administrator.

(ii) Effective September 2, 2008, a Participant may not make more than eight
withdrawals (other than hardship withdrawals described in Section 12(f)) per
calendar year, provided that a Participant may make more than eight withdrawals
in a calendar year if, after electing eight partial withdrawals in a calendar
year, the Participant elects a lump sum distribution of the total value of his
or her interest in the Trust Fund. The minimum amount a Participant may elect to
withdraw shall be $500 or, if less, the total value of the applicable Accounts.

(iii) A Participant may withdraw amounts attributable to After-Tax Contributions
at any time.

(iv) A Participant may withdraw any or all amounts allocated to his or her
Accounts, to the extent vested, after attaining age 59 1/2.

 

1294077.4

83



--------------------------------------------------------------------------------

(v) Notwithstanding the foregoing, prior to age 59 1/2, a Participant may
receive a hardship distribution, as provided in Section 12(f), or a Qualified
Reservist Distribution, as provided in Section 12(h), from his or her Accounts,
to the extent vested.

(c) Source and Amount of Withdrawals. In the case of a withdrawal, including a
hardship withdrawal or a Qualified Reservist Distribution, the Plan
Administrator shall withdraw assets from the Participant’s Accounts in the order
determined by the Plan Administrator on a nondiscriminatory basis in accordance
with applicable law. The amount being withdrawn shall be taken pro rata from the
Investment Funds in which such Accounts are invested (except that the Plan
Administrator may, on a nondiscriminatory basis, permit Participants to choose
whether or not investments in the Morgan Stanley Stock Fund shall be included
for this purpose).

(d) Time of Payment of Withdrawals. Withdrawals and hardship withdrawals
described in this Section 12 will be paid as soon as administratively
practicable following the approval of the Participant’s request for a
withdrawal.

(e) Form of Payment of Withdrawals. All withdrawals under this Section 12 shall
be distributed in the form of a lump sum payment consisting of (i) cash equal to
the value of the portion of the Participant’s Accounts being withdrawn or
(ii) at the election of the Participant and as permitted under this Section 12,
whole shares of Morgan Stanley Stock (as may be credited to the Participant’s
Account) and cash equal to the amount of any uninvested cash plus the value of
the portions of the Participant’s Accounts that are invested in all Investment
Funds other than the Morgan Stanley Stock Fund, in such proportions as the
Participant may elect and in the aggregate equal to the value of the portion of
the Participant’s Accounts being withdrawn. Unless the Participant elects

 

1294077.4

84



--------------------------------------------------------------------------------

otherwise, payment will be made in accordance with clause (i) of the preceding
sentence. If a distribution is made in the form of shares of stock, any unpaid
dividends which may be due with respect to such stock and any portion to be
distributed representing fractional shares of such stock shall be paid in cash.

(f) Hardship.

(i) In case of a hardship withdrawal, the Plan Administrator shall withdraw
assets from the Participant’s Accounts in the order determined by the Plan
Administrator on a uniform and nondiscriminatory basis in accordance with
applicable law.

Notwithstanding anything herein to the contrary, amounts in the Participant’s
Accounts attributable to Retirement Contributions, Fixed Contributions, MS
Transition Contributions, Citi Pension Transition Contributions, or, prior to
September 2, 2008, Roth Elective Deferrals shall not be available for a hardship
withdrawal.

(ii) The Plan Administrator may from time to time prescribe written rules of
uniform application by which Participants who make a hardship withdrawal may not
make elective or employee contributions to this or any other plan of a
Participating Company for a period to be determined by the Plan Administrator.

(iii) A distribution will be considered to be necessary to satisfy an immediate
and heavy financial need of a Participant only if the Participant has obtained
all distributions (including any available dividend distributions under this
Plan), other than hardship distributions, and all nontaxable loans available
under all plans maintained by any member of the Affiliated Group, and the
distribution is not in excess of the amount of the immediate and heavy financial
need.

 

1294077.4

85



--------------------------------------------------------------------------------

(iv) In reviewing a request for a hardship distribution, the Plan Administrator
shall apply the following rules on a nondiscriminatory basis to all Participants
eligible for such hardship distributions.

(1) All requests for such payments must be made in such manner as the Plan
Administrator shall designate.

(2) All such requests must be accompanied by such documentation as the Plan
Administrator may require.

(3) The Plan Administrator will review all requests and will make a
determination as to whether the request should be approved or rejected.

(4) The Plan Administrator will consider the facts relevant to each requested
hardship distribution, subject to appropriate regulations.

(5) The Plan Administrator may delegate its responsibilities under this
Section 12(f) to one or more persons.

(v) For purposes of this Section 12(f), the term “hardship” shall mean immediate
and heavy financial needs of the Participant where such Participant lacks other
reasonably available financial resources, arising out of any one or more of the
following:

(1) expenses for (or necessary to obtain) medical care described in Code section
213(d) for the Participant or the Participant’s spouse, children or dependents
(as defined in Code section 152, without regard to Code sections 152(b)(1),
(b)(2) and (d)(1)(B)), or, in accordance with regulations issued by the
Secretary of Treasury, any other person designated by the Participant as his/her
Beneficiary who is a domestic partner of the Participant;

(2) costs directly related to the purchase of a principal residence for the
Participant (excluding mortgage payments);

 

1294077.4

86



--------------------------------------------------------------------------------

(3) payment of tuition, related educational fees, and room and board expenses,
for up to the next 12 months of post-secondary education for the Participant or
the Participant’s spouse, children or dependents (as defined in Code section
152, without regard to Code sections 152(b)(1), (b)(2) and (d)(1)(B)), or, in
accordance with regulations issued by the Secretary of Treasury, any other
person designated by the Participant as his/her Beneficiary who is a domestic
partner of the Participant;

(4) payments necessary to prevent the eviction of the Participant from the
Participant’s principal residence or foreclosure on the mortgage on that
residence;

(5) amounts necessary to pay the funeral expenses of the Participant’s deceased
parent, spouse, children, dependents (as defined in Code section 152 without
regard to Code section 152(d)(1)(B)), or, in accordance with regulations issued
by the Secretary of Treasury, any other person designated by the Participant as
his/her Beneficiary who is a domestic partner of the Participant;

(6) expenses for the repair of damage to the Participant’s principal residence
that would qualify for the casualty deduction under Code section 165 (relating
to damage from fire, storm, shipwreck, theft or other casualty loss, but without
regard to whether such loss exceeds 10% of the Participant’s adjusted gross
income);

(7) a Qualified Hurricane Sandy Distribution or a Qualified Disaster Recovery
Assistance Distribution,

(8) any amounts necessary to pay any federal, state or local income taxes or
penalties reasonably anticipated to result from a hardship withdrawal under this
Section 12(f); or

(9) such other instances of deemed immediate and heavy financial needs together
with such additional methods for the hardship withdrawal to be deemed necessary
to satisfy such needs as the Commissioner of Internal Revenue shall provide
through the publication of revenue rulings, notices and other documents of
general applicability.

 

1294077.4

87



--------------------------------------------------------------------------------

(g) Loans.

(i) Availability of Loans. A Participant may elect, in such form and manner as
the Plan Administrator may prescribe, to borrow from his Plan Accounts under the
Trust Fund an amount in cash not to exceed the amount permitted under
Section 12(g)(ii). No more than one loan to a Participant may be outstanding at
any time, except that, (1) in the case of a MS Participant who had two loans
outstanding under the DPSP as of February 28, 2001, such loans may continue to
be outstanding following that date and (2) in the case of a Participant who had
an account under both the DPSP and the START Plan prior to the DPSP Merger and
had a loan outstanding against each such account, such loans may continue to be
outstanding at the same time following the DPSP Merger. The Plan Administrator
may, in its discretion, impose additional conditions and restrictions on a
Participant’s eligibility for a loan under this Section 12(g), subject to
applicable law. Effective September 2, 2008, notwithstanding anything herein to
the contrary, a Participant who is a member of the Management Committee of
Morgan Stanley shall be ineligible to take a loan from the Plan.

(ii) Limitations on Loans. Each loan under this Section 12(g) shall be limited
to an amount not to exceed (when added to the outstanding balance of all other
loans made to the Participant by all tax qualified plans maintained by the
Affiliated Group) the lesser of:

(1) $50,000 reduced by the excess, if any, of the highest outstanding balance of
loans from all such plans to the Participant during the one-year period ending
on the day before the date on which the loan is made, over the outstanding
balance of loans from all such plans to the Participant on the date on which the
loan is made, and

 

1294077.4

88



--------------------------------------------------------------------------------

(2) one-half of the vested balance of the Participant’s Accounts as of the most
recent Valuation Date.

Notwithstanding the foregoing, no loan shall be granted under this Section 12(g)
in an amount less than $500 (effective September 2, 2008, $1,000).

Notwithstanding anything herein to the contrary, amounts in the Participant’s
Accounts attributable to Retirement Contributions, Fixed Contributions and Citi
Pension Transition Contributions shall not be available for a loan nor be
included in determining the maximum loan amount available to the Participant
under the Plan. Amounts attributable to Roth Elective Deferrals (or the earnings
thereon) shall be available for a loan and included in determining the maximum
loan amount available to a Participant under the Plan.

(iii) Sources of Loan Proceeds and Designation of Payments. Loans made pursuant
to this Section 12(g) and payments thereof, shall be charged pro rata against
each Investment Fund in which the Participant is invested (except that the Plan
Administrator may, on a nondiscriminatory basis, permit Participants to choose
whether or not investments in the Morgan Stanley Stock Fund shall be included
for this purpose) and shall be appropriately charged against the Participant’s
Accounts in such order as the Plan Administrator shall determine on a
nondiscriminatory basis. Prior to the disbursement of the proceeds of a loan, an
amount equal to the loan amount shall be transferred from the Participant’s
Accounts to a special loan fund (consisting solely of the Participant’s loans)
established for the purpose of disbursing the loan to the Participant.

(iv) Loans Evidenced by Note and Secured by Interest in Account. A loan granted
pursuant to this Section 12(g) shall be evidenced by such documents as the Plan
Administrator shall designate including a note which shall bear a reasonable
rate of interest as determined by the Plan Administrator from time to time in a
nondiscriminatory manner and

 

1294077.4

89



--------------------------------------------------------------------------------

which otherwise shall conform to the repayment terms set forth in this
Section 12(g). A loan made to a Participant pursuant to this Section 12(g) shall
be secured by an interest in the Participant’s Accounts and/or by such other
interests as the Plan Administrator may determine to constitute adequate
security. The occurrence of an event of default under the loan note shall
entitle the Trustee of the Plan to reduce the balance of the Participant’s
Accounts up to the amount of the Plan’s security interest therein. The loan note
shall be an asset solely of the borrowing Participant’s Accounts and interest on
the loan shall be credited to the Participant’s Accounts.

(v) Loan Repayment Terms. A loan made pursuant to this Section 12(g) shall be
repaid over a period not to exceed five years from the date of the loan, unless
the Participant certifies in writing to the Plan Administrator that the loan
proceeds are to be used solely to acquire a dwelling unit which is to be used,
within a reasonable period of time, as the Participant’s principal residence, in
which case, the loan shall be repaid over a period not to exceed 15 years from
the date of such loan. Such repayment shall be made in level installments of
principal and interest which the Participant shall authorize to be repaid by
payroll deductions or by such other method as is determined by the Plan
Administrator on a uniform and nondiscriminatory basis. Loan repayments
(principal and interest) will be proportionately credited among the
Participant’s Accounts from which the loan proceeds were transferred pursuant to
Section 12(g)(iii) above and reinvested in Investment Funds based on the
Participant’s then-current directions with respect to the investment of
contributions, or in such other manner as is determined by the Plan
Administrator in its discretion on a uniform and nondiscriminatory basis. The
entire outstanding amount of the loan may be prepaid without penalty at any
time. Partial prepayment shall not be permitted. The note shall provide that in
all events the outstanding principal and interest due thereon shall be repaid
not later than the date of

 

1294077.4

90



--------------------------------------------------------------------------------

the Participant’s termination of employment or such other date as the Plan
Administrator shall specify. Effective September 2, 2008, if a Participant with
an outstanding loan is rehired by a Participating Company within 60 days of his
termination of employment, loan repayments shall automatically recommence in
accordance with this subsection 12(g)(v). Notwithstanding the foregoing,
effective January 1, 2010, in the discretion of the Plan Administrator on a
nondiscriminatory basis, the note may provide (or may be amended to provide)
that if a Participant with an outstanding loan terminates employment as a result
of a Release, such Participant may continue making loan repayments directly to
the Benefit Center for up to the lesser of (1) the remainder of the period of
such loan or (2) a period of up to one year after such Participant’s termination
of employment and that any outstanding principal and interest due at the end of
such period shall be paid immediately thereafter. In the event of default,
foreclosure on the note and attachment of security will not occur until a
distributable event occurs under the Plan.

(vi) Loans Available on Nondiscriminatory Basis. All loans made pursuant to this
Section 12(g) shall be made available to all Participants on a reasonably
equivalent, nondiscriminatory basis; and any Participant to whom a loan is made
agrees to such changes in the terms of the loan as may be required by changes in
the applicable law or regulations.

(vii) Other Provisions Relating to Loans. To the extent required by ERISA
section 408 or Code section 4975, notwithstanding the preceding provisions of
this Section 12(g), loans may be made to a Participant who is, at the time of
the loan, both a former employee and a “party in interest” as defined in ERISA
section 3(14) with respect to the Plan. In the case of any such loan, the
preceding provisions of this Section 12(g) dealing with payment by payroll
deduction and acceleration on termination of employment shall not apply. Loans
shall not be made available to highly compensated employees (as defined in Code
section 414(q)) in an amount greater than the amount made available to other
employees.

 

1294077.4

91



--------------------------------------------------------------------------------

(viii) Suspension of Loan Repayments during Military Service. Loan repayments
will be suspended under this Plan as permitted under Code section 414(u)(4).

(ix) Loan Administrative Fee. Effective September 2, 2008, the Plan
Administrator shall assess a loan administrative fee of $75 for each new loan
granted to a Participant, which, effective September 1, 2008, shall be applied
to pay Plan expenses. The amount of the loan administrative fee shall be
deducted from the amount of the loan proceeds forwarded to the Participant, but
shall not reduce the principal amount of the loan.

(x) Securities Laws Restrictions. Notwithstanding anything in this Section 12(g)
to the contrary, a Participant’s ability to take a loan, or to prepay the
outstanding balance of a loan, shall be subject to such conditions and
restrictions as the Plan Administrator may determine to be necessary or
advisable to ensure compliance with all applicable securities laws.

(xi) Loan Procedures. The Plan Administrator shall promulgate loan procedures
consistent with this Section 12, which, as amended from time to time, are hereby
incorporated into and which hereby form a part of this Plan.

(h) Qualified Reservist Distribution. An eligible Participant may request a
Qualified Reservist Distribution on or after January 1, 2009. In the case of a
Participant who receives a Qualified Reservist Distribution, such Participant
shall not be eligible to make elective or employee contributions to this Plan or
any other plan of a Participating Company during the 6-month period following
such Qualified Reservist Distribution.

 

1294077.4

92



--------------------------------------------------------------------------------

SECTION 13. INCORPORATION OF CERTAIN CODE REQUIREMENTS BY REFERENCE

(a) Incorporation of Code Section 401(a)(9).

(i) Anything in the Plan to the contrary notwithstanding, distributions under
this Plan shall meet the requirements of Code section 401(a)(9) and the
regulations thereunder, including the minimum distribution incidental death
benefit requirement of Code section 401(a)(9)(G). Distributions shall be made in
accordance with Treas. Reg. sections 1.401(a)(9)-1 through 1.401(a)(9)-9. Such
requirements shall override any inconsistent distribution options in the Plan.
Such requirements are incorporated herein by reference.

(ii) In the case of MS Participants, the following provisions apply:

(1) With respect to a MS Participant who attained age 70 1/2 prior to January 1,
1999, payment of the amounts credited to the MS Participant’s Accounts commenced
no later than the April 1st next following the year in which the MS Participant
attained (or would have attained, in the case of a deceased MS Participant) age
70 1/2, whether or not such MS Participant had terminated Service; provided that
a MS Participant who attained age 70 1/2 after December 31, 1995 and prior to
January 1, 1999 and who was an Employee on the April 1st next following the year
in which such MS Participant attained age 70 1/2, could make an irrevocable
one-time election to defer receipt of payment of his or her Accounts until his
or her termination from Service, but in no event later than the April 1st next
following the year in which such termination from Service occurs.

(2) With respect to a MS Participant who attains age 70 1/2 on or after
January 1, 1999, payment of the amounts credited to the MS Participant’s
Accounts shall commence on the April 1st next following the later of the year in
which the MS Participant (A) attains age 70 1/2, or (B) terminates from Service.

 

1294077.4

93



--------------------------------------------------------------------------------

(3) With respect to a MS Participant who attains age 70 1/2 on or after
January 1, 2000 and who has separated from service, the entire value of the MS
Participant’s interest in the Trust Fund shall be distributed to the MS
Participant not later than the April 1st next following the Year in which the MS
Participant attains (or would have attained, in the case of a deceased MS
Participant) age 70 1/2, except that a MS Participant who is receiving minimum
required distributions in a series of payments as set forth in Code section
401(a)(9)(A)(ii) as of March 1, 2001 shall be entitled to continue receiving
such payments.

(iii) In the case of IIG Participants, the following provisions apply:

(1) In the case of an IIG Participant who attained age 70- 1/2 after
December 31, 1995 and before January 1, 2002 and who was an Employee as of
April 1 of the year following the year in which the IIG Participant attained age
70- 1/2, the IIG Participant could elect, on or after such April 1, to begin
receiving distributions as if such IIG Participant’s required beginning date
under Code section 401(a)(9) were such April 1 or such later date.

An IIG Participant who attains age 70- 1/2 after December 31, 2001 shall not
have the right to elect distributions pursuant to the preceding paragraph.
Distribution of such an IIG Participant’s Plan Benefit shall be made as of the
April 1 next following the later of the year in which the IIG Participant
(i) attains age 70- 1/2, or (ii) terminates from service or in accordance with
the other provisions of the Plan.

(iv) Effective January 1, 2002, the following rules shall govern the payment of
the annual distribution under this Section to a Participant who has not
terminated from service. The payment for a year subsequent to the year in which
payments commence shall be made only if the Participant elects at the time and
in such manner prescribed by the Plan

 

1294077.4

94



--------------------------------------------------------------------------------

Administrator to receive payment in such year. The failure to make such an
election shall be deemed to be an election by the Participant to defer receipt
of the payment, and the amount of such deferred payment shall thereafter be held
in the Accounts maintained for the Participant under the Plan and adjusted as
provided in Section 9.

(b) Incorporation of Code Section 415 Limitations. The limitations on
allocations and contributions of Code section 415 are incorporated herein by
reference. For purposes of applying those limitations the following rules shall
apply:

(i) Definitions. For purposes of this Section 13, compensation means Testing
Compensation.

(ii) Disposition of Excess Amounts.

(1) If the annual additions otherwise made to the Accounts of a Participant
would cause the limitations of Code section 415 that are applicable to that
Participant to be exceeded for the limitation year, the amount by which such
limitations are exceeded will be eliminated (A) by returning to the Participant
the Participant’s Pre-Tax Contributions, Roth Elective Deferrals and/or
After-Tax Contributions for such limitation year, in whole or in part as
necessary, and then (B) to the extent necessary, by reducing any Company
Contributions allocated to the Participant in accordance with Section 6. Such
excess amounts of Company Contributions shall be applied to reduce such
contributions for such Participant for the next limitation year (and succeeding
limitation years, if necessary).

(2) Notwithstanding the foregoing, if a Participant is not covered by the Plan
as of the end of the limitation year as of which such excess amount arose, the
excess amounts shall be held in an unallocated suspense account and allocated
and re-allocated in the next limitation year to other eligible Participants in
the Plan. If such allocation or re-allocation

 

1294077.4

95



--------------------------------------------------------------------------------

will cause the limitations of Code section 415 to be exceeded with respect to
each eligible Participant for such following limitation year, the excess amount
shall be held unallocated in the suspense account until the next limitation
year. If the suspense account is in existence at any time during a particular
limitation year, other than the limitation year as of which the excess amounts
arose, all amounts in the suspense account must be allocated and re-allocated to
other eligible Participants in the Plan (subject to the limitations of Code
section 415) before any Company Contributions which would constitute annual
additions may be made to the Plan for that limitation year.

(3) Notwithstanding the foregoing, the correction methods described in this
Section 13(b)(ii) shall be used only to the extent permitted under Code section
415.

(iii) Coordination With Another Defined Contribution Plan. If, in addition to
this Plan, a Participant is covered under another qualified defined contribution
plan or a welfare benefit fund, as defined in Code section 419(e), maintained by
the employer during any limitation year and a Participant’s annual additions
under this Plan and such other plans would result in an excess amount for a
limitation year, the excess amount will be deemed to consist of the annual
additions last allocated, except that annual additions attributable to a welfare
benefit fund will be deemed to have been allocated first regardless of the
actual allocation date. If an excess amount was allocated to a Participant on an
allocation date of this Plan which coincides with an allocation date of another
plan, the excess amount attributed to this Plan will be the product of:

(1) the total excess amount allocated as of such date, times

(2) the ratio of (A) the annual additions allocated to the Participant for the
limitation year as of such date under this Plan to (B) the total annual
additions allocated to

 

1294077.4

96



--------------------------------------------------------------------------------

the Participant for the limitation year as of such date under this and all the
other qualified defined contribution plans. Any excess amount attributed to this
Plan will be disposed of in the manner described in Section 13(b)(ii).

(iv) Regulations under Code section 415. The limitations imposed by this
Section 13(b) will be administered in accordance with the regulations
promulgated under Code section 415 and any other rulings and regulations issued
by the Secretary of the Treasury under Code section 415.

(c) Military Service.

(i) Notwithstanding any provision of this Plan to the contrary, contributions,
benefits and service credit with respect to qualified military service will be
provided in accordance with Code section 414(u) and other applicable law.

(ii) Effective January 1, 2007, the beneficiary of a Participant on a leave of
absence to perform military service with reemployment rights described in Code
section 414(u) where the Participant cannot return to employment on account of
his or her death, shall be entitled, in accordance with Code section 401(a)(37),
to any additional benefits (other than benefit accruals relating to the
Participant’s period of qualified military service) that would be provided under
the Plan had the Participant died as an active Employee.

 

1294077.4

97



--------------------------------------------------------------------------------

SECTION 14. FIDUCIARY RESPONSIBILITIES AND PLAN ADMINISTRATION

(a) General.

(i) The general administration of the Plan shall be placed in the Plan
Administrator.

(ii) The Plan Administrator shall be a “named fiduciary” with respect to the
Plan, as such term is defined in ERISA section 402(a).

(iii) The Plan Administrator shall be the Plan’s “administrator,” as such term
is defined in ERISA section 3(16).

(iv) The Committee established in accordance with Section 16 shall be the “named
fiduciary,” as defined under ERISA section 402(a), that, subject to
Section 16(c), shall have the authority to act with respect to any claim for
benefits under the Plan.

(v) The Benefit Plan Appeals Committee established in accordance with Section 17
shall be the “named fiduciary,” as defined under ERISA section 402(a), that
shall have the authority to act with respect to any appeal from the denial of a
claim for benefits under the Plan.

(iv) The Plan Administrator, Committee, Benefit Plan Appeals Committee and each
other person who has Fiduciary Responsibilities with respect to the Plan shall
be bonded if and as required by ERISA.

(b) Procedure and Performance of Duties; Delegation.

(i) The Plan Administrator may employ such agents, counsel, accountants or other
persons (who also may be employed by a Participating Company or Affiliated Group
member) as the Plan Administrator may consider necessary or advisable to
properly carry out the administration of the Plan.

 

1294077.4

98



--------------------------------------------------------------------------------

(ii) The Plan Administrator may delegate its Fiduciary Responsibilities to any
other person as the Plan Administrator in its sole discretion shall decide. Upon
a delegation of Fiduciary Responsibilities, the person or persons to whom such
Fiduciary Responsibilities are delegated shall be solely responsible for the
performance of such Fiduciary Responsibilities, except as provided by law, and
all references in the Plan to the Plan Administrator shall be deemed to be
references to such person. The Plan Administrator shall perform its delegation
functions in the same manner as it performs all of its other Fiduciary
Responsibilities pursuant to Section 14(b)(iii) below.

(iii) The Plan Administrator shall perform only its Fiduciary Responsibilities
as provided in the Plan except those Fiduciary Responsibilities which are
delegated pursuant to Section 14(b)(ii) above, if any, and except those
Fiduciary Responsibilities which are to be performed by the Trustee pursuant to
the Trust Agreement.

(c) General Powers of Plan Administrator. The Plan Administrator shall have the
power and the duty to take all actions and to make all decisions necessary or
proper to carry out its responsibilities under the Plan. Subject to Sections 16
and 17, the Plan Administrator shall have the exclusive right to determine any
question arising under or in connection with the administration of the Plan,
including, but not limited to, the authority to interpret the Plan, to remedy
ambiguities, inconsistencies or omissions arising under or in connection with
the Plan, to direct disbursements by the Trustee and to exercise the other
rights and powers specified herein.

(d) Rules and Regulations. Subject to the limitations set forth in the Plan, the
Plan Administrator may from time to time establish such uniform and
nondiscriminatory rules and regulations as it may deem appropriate or necessary
for the transaction of business and for the administration of the Plan.

 

1294077.4

99



--------------------------------------------------------------------------------

(e) Conversion of Amounts of Earnings. The Plan Administrator shall have full
and final authority with respect to Earnings paid in a foreign currency to
convert such Earnings into currency of the United States, in such manner as the
Plan Administrator may from time to time determine, for purposes of the Plan.

(f) Indemnification. To the fullest extent permitted by law, the Company will
indemnify and save harmless the Plan Administrator, each member of the Committee
established in accordance with Section 16, each member of the Benefit Plan
Appeals Committee established in accordance with Section 17, and each other
person to whom Fiduciary Responsibilities are delegated under the terms of the
Plan against any cost or expense (including attorneys’ fees) or liability
(including any sum paid in settlement of a claim with the approval of the
Company) arising out of any act or omission to act as Plan Administrator, member
of the Committee, member of the Benefit Plan Appeals Committee or delegate,
except (i) in the case of willful misconduct or lack of good faith or (ii) with
respect to any person who is not an employee, officer, advisory director, Senior
Advisor or director of the Company or a member of the Affiliated Group. This
Section 14(f) shall not supersede any separate agreement or contract between the
Company or a member of the Affiliated Group or the Plan and any person to whom
Fiduciary Responsibilities are delegated.

(g) Quorum. A majority of the members of the Committee or Benefit Plan Appeals
Committee or any delegate of either of them at the time in office shall
constitute a quorum for the transaction of business. All resolutions or other
actions taken by the Committee or Benefit Plan Appeals Committee or by such
delegate, as the case may be, at any meeting shall be by the vote of a majority
of those present at any such meeting.

 

1294077.4

100



--------------------------------------------------------------------------------

(h) Action Without Meeting. Any action required or permitted to be taken at any
meeting of the Committee or the Benefit Plan Appeals Committee or by any
delegate of either of them may be taken without a meeting if a written consent
thereto is signed by all members of the Committee or Benefit Plan Appeals
Committee or by such delegate, as the case may be, and such written Consent is
filed with the records of the proceedings of the Committee or Benefit Plan
Appeals Committee or of such delegate, as the case may be.

(i) Meeting by Telephone Conference. Members of the Committee, the Benefit Plan
Appeals Committee or any delegate of either of them may participate in a meeting
of the Committee, Benefit Plan Appeals Committee or such delegate, as the case
may be, by means of telephone conference or similar communications equipment by
means of which all persons participating in the meeting can hear each other, and
participation in a meeting pursuant to this Section shall constitute presence in
person at such meeting.

 

1294077.4

101



--------------------------------------------------------------------------------

SECTION 15. INVESTMENT POLICY

From time to time, the Investment Committee shall establish an investment policy
for the Plan which is consistent with the objectives of the Plan, with its
short-term and long-term financial needs and with the requirements of ERISA. The
investment policy, as established and amended from time to time, shall be
communicated in writing to the Trustee as appropriate.

 

1294077.4

102



--------------------------------------------------------------------------------

SECTION 16. CLAIMS PROCEDURE

(a) Claims. Sections 16 and 17 shall provide the exclusive rules relating to
claims for benefits under the Plan.

The Board of Directors shall appoint a claims committee (referred to herein as
the “Committee”), which shall consist of one or more individuals who may (but
need not) be employees of the Company. The Committee shall be the named
fiduciary that shall have the authority to act with respect to any claim for
benefits under the Plan. The Committee may adopt such rules and procedures,
consistent with ERISA and the Plan, as it deems necessary or appropriate in
carrying out its responsibilities under this Section 16. The Committee may
delegate some or all of its rights, privileges and duties to such person(s) as
it may choose; to the extent of such a delegation all references in this Section
to the Committee shall be deemed to be references to such person(s).

The Committee in its capacity as named fiduciary with respect to claims for
benefits shall have the discretionary right to interpret the Plan, including
those provisions governing eligibility and benefits, and to determine any
questions arising under or in connection with claims for benefits under the
Plan, including without limitation, the authority to make factual
determinations. The Committee shall have full authority to determine the
entitlement, rights or eligibility of employees, participants and/or any other
persons, and the amount of benefits, if any, due under the Plan. The Committee
shall make reasonable efforts to timely address claims presented to it, taking
into account the timeframes included in ERISA and the regulations thereunder.
The Committee shall also have the right and authority to remedy ambiguities,
inconsistencies or omissions, arising under or in connection with claims for
benefits under the Plan. The construction and interpretations of the Plan and
the determinations of the Committee hereunder shall be final and binding on all
persons, other than the Benefit Plan Appeals Committee established in accordance
with Section 17 hereof.

 

1294077.4

103



--------------------------------------------------------------------------------

All claims for benefits shall be submitted to the Committee at such address as
the Committee shall designate from time to time. Claims for benefits must be in
writing on the form prescribed by the Committee and must be signed by the person
or persons indicated on such form.

(b) Denial of Claims. In the event any claim for benefits is denied, in whole or
in part, the Committee shall notify the claimant of such denial in writing and
shall advise the claimant of his right to a review thereof. Such written notice
shall set forth, in a manner calculated to be understood by the claimant, the
specific reason or reasons for the denial, reference to the specific Plan
provisions upon which the denial is based, a description of any additional
information or material that is necessary for the claimant to perfect his claim
for benefits, an explanation of why such information or material is necessary,
and an explanation of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the claimant’s right to
bring a civil action under ERISA if the claim is denied on review. Such written
notice shall be furnished to the claimant within 90 days after the Committee
receives the claim, unless special circumstances require an extension of time
for processing the claim. In no event shall such an extension exceed a period of
90 days from the end of the initial 90-day period; if such an extension is
required, written notice thereof shall be furnished to the claimant before the
end of the initial 90-day period. Such notice shall indicate the special
circumstances requiring an extension of time and the date by which the Committee
expects to render a decision.

(c) Small Claims. Any claim to be determined by the Committee may be determined
by a Global Director of Human Resources, or his delegate,

 

1294077.4

104



--------------------------------------------------------------------------------

if a Global Director of Human Resources (or such delegate) determines that the
amount involved is $40,000 or less. In any case where a Global Director of Human
Resources (or delegate) determines a claim, the provisions of Sections 16 and 17
shall apply to a Global Director of Human Resources (or delegate) in the same
manner as would be applicable to the Committee. A Global Director of Human
Resources has delegated his authority under this provision to the Director of
Benefits. Any action to be taken by a Global Director of Human Resources
hereunder may be taken by any one person in such position.

(d) Authority to Terminate Committee Member. The Board of Directors shall have
the express authority to terminate the appointment of any member of the
Committee provided for in this Section 16 through written action of the Board of
Directors or its delegate.

 

1294077.4

105



--------------------------------------------------------------------------------

SECTION 17. BENEFIT PLAN APPEALS COMMITTEE

(a) Establishment of Benefit Plan Appeals Committee. The Board of Directors
shall appoint a “Benefit Plan Appeals Committee,” which shall consist of one or
more individuals who may (but need not) be employees of the Company. The Benefit
Plan Appeals Committee shall be the named fiduciary that shall have the
authority to act with respect to any appeal from the denial of a claim for
benefits under the Plan. The Benefit Plan Appeals Committee shall make
reasonable efforts to timely address appeals from denied claims presented to it,
taking into account the timeframes included in ERISA and the regulations
thereunder. The Benefit Plan Appeals Committee may adopt such rules and
procedures, consistent with ERISA and the Plan, as it deems necessary or
appropriate in carrying out its responsibilities under Section 16 and this
Section 17. The Benefit Plan Appeals Committee may delegate some or all of its
rights, privileges and duties to such person(s) as it may choose; to the extent
of such a delegation all references in this Section to the Benefit Plan Appeals
Committee shall be deemed to be references to such person(s).

(b) Appeals from Claim Denials. Any person whose claim for benefits is denied,
in whole or in part, or such person’s duly authorized representative, may appeal
from such denial by submitting a request for review of the claim to the Benefit
Plan Appeals Committee within six months after receiving the written notice of
denial from the Committee. The request for review may include the reason the
claimant believes the claim was improperly denied and any additional comments,
documents, records and other information that may be appropriate (which will be
considered by the Benefit Plan Appeals Committee without regard to whether it
was considered by the Committee in its initial review of the claim). The Benefit
Plan Appeals Committee shall provide the claimant, upon request and

 

1294077.4

106



--------------------------------------------------------------------------------

without charge, reasonable access to, and copies of, all documents, records and
other information relevant to the claim under applicable legal standards. A
request for review shall be in writing and shall be submitted to the Benefit
Plan Appeals Committee at such address as the Committee shall designate from
time to time. The request for review shall set forth all of the grounds on which
it is based, all facts in support thereof and any other matters that the
claimant deems pertinent. The Benefit Plan Appeals Committee may require the
claimant (or his representative) to submit such additional facts, documents or
other material as it deems necessary or appropriate in making its review.

(c) Decision on Review. The Benefit Plan Appeals Committee shall act upon a
request for review within 60 days after receipt thereof, unless special
circumstances require an extension of time for processing, in which event a
decision shall be rendered not more than 120 days after the receipt of the
request for review. If such an extension is required, written notice thereof
shall be furnished to the claimant (or his representative) before the end of the
initial 60-day period. If the Benefit Plan Appeals Committee extends the review
period for the appeal due to the claimant’s failure to submit information
necessary to decide the appeal, the period for deciding the appeal will be
tolled from the date on which the extension notice is sent until the date on
which the claimant responds to the request for additional information. The
Benefit Plan Appeals Committee shall give written notice of its decision to the
claimant (or his representative) and to the Committee. In the event that the
Benefit Plan Appeals Committee confirms the denial of the claim for benefits in
whole or in part, such notice shall set forth, in a manner calculated to be
understood by the claimant, the specific reason or reasons for the denial and
reference to the specific Plan provisions upon which such denial is based, the
claimant’s right to receive, upon request and without charge, reasonable access
to, and copies of, all documents, records, and other information relevant to the
claim under applicable legal standards, and the claimant’s right to bring a
civil action under ERISA.

 

1294077.4

107



--------------------------------------------------------------------------------

(d) Exhaustion of Administrative Remedies. No legal or equitable action for
benefits under the Plan shall be brought unless and until the claimant (i) has
submitted a written claim for benefits in accordance with Section 16(a),
(ii) has been notified that the claim has been denied, (iii) has filed a written
request for a review of the claim in accordance with Section 17(b) and (iv) has
been notified in writing that the Benefit Plan Appeals Committee has affirmed
the denial of the claim. In addition, no legal or equitable action for benefits
under the Plan may be brought after the earliest of (i) six months after the
Benefit Plan Appeals Committee has affirmed the denial of the claim, (ii) three
years after the date the claimant’s benefits under the Plan commenced, or
(iii) the end of the otherwise applicable statute of limitations period.

(e) Authority of Benefit Plan Appeals Committee. The Benefit Plan Appeals
Committee in its capacity as named fiduciary shall have the discretionary right
to interpret the Plan, including those provisions governing eligibility and
benefits, and to determine any questions arising under or in connection with the
administration of the Plan, including without limitation, the authority to make
factual determinations. The Benefit Plan Appeals Committee shall have full
authority to determine the entitlement, rights or eligibility of employees,
participants and/or any other persons, and the amount of benefits, if any, due
under the Plan. The Benefit Plan Appeals Committee shall also have the right and
authority to remedy ambiguities, inconsistencies or omissions, arising under or
in connection with the Plan. The construction and interpretations of the Plan
and the determinations of the Benefit Plan Appeals Committee hereunder shall be
final and binding on all persons.

 

1294077.4

108



--------------------------------------------------------------------------------

(f) Authority to Terminate Committee Member. The Board of Directors shall have
the express authority to terminate the appointment of any member of the Benefit
Plan Appeals Committee provided for in this Section 17 through written action of
the Board of Directors or its delegate.

 

1294077.4

109



--------------------------------------------------------------------------------

SECTION 18. EXPENSES OF PLAN AND TRUST FUND

The reasonable expenses of administering the Plan and the Trust Fund shall be
charged to and paid out of the Trust Fund, unless they are paid by the Company
or a Participating Company. The expenses of administering the Plan shall
include, without limitation, the compensation of the Trustee, the expenses (such
as brokerage fees and stock transfer taxes) incurred by the Trustee in the
performance of its duties hereunder, real or personal property taxes, income
taxes (if any) and other taxes of any kind whatsoever that may be levied or
assessed under existing or future laws upon or in respect of the Trust Fund or
any property in the Trust Fund, and all other proper charges and disbursements
of the Trustee. Legal fees and related legal expenses arising out of legal
services rendered to the Trustee (whether or not rendered in connection with
judicial or administrative proceedings, and whether or not incurred prior to the
termination of the Trust Agreement) shall be considered to be reasonable
expenses of administering the Plan and Trust Fund only to the extent (a) they
are reasonable in amount, and (b) the payment of such expenses out of the Trust
Fund is permitted by applicable law. Nothing contained herein shall be construed
to require the Trust Fund or, Company or Participating Company to pay any fee or
expense allocable under another Section of the Plan to a specific Participant’s
Account.

 

1294077.4

110



--------------------------------------------------------------------------------

SECTION 19. AMENDMENT AND TERMINATION

(a) Amendment of Plan. The Company reserves the right to make from time to time
any amendment or amendments to all or any part of the Plan (for the Company and
for the other Participating Companies), including amendments which are
retroactive in effect. Such amendment or amendments may be effected by action of
the Company’s Board of Directors or its delegate. The Company’s Board of
Directors has authorized the Executive Committee of the Company’s Board of
Directors to take such actions. Beginning after May 31, 2011, the preceding
sentence shall no longer apply and the Company’s Board of Directors has
delegated its authority in respect of the Plan to the Management Committee of
Morgan Stanley & Co. LLC.

Notwithstanding the foregoing:

(i) no amendment shall have the effect of vesting in the Participating Companies
any interest in any property of the Trust Fund; and

(ii) no amendment shall have any retroactive effect so as to deprive any
Participant or Beneficiary of any amount credited to the Participant’s or
Beneficiary’s Accounts, except as provided in Section 19(c) or as otherwise
permitted by law.

(b) Termination of Plan. The Plan is intended to be permanent, but the Company
reserves the right to terminate the Plan, in whole or in part, at any time. Such
termination may be effected by action of the Company’s Board of Directors or its
delegate. The Company’s Board of Directors has authorized the Executive
Committee of the Company’s Board of Directors to take such action. Beginning
after May 31, 2011, the preceding sentence shall no longer apply and the
Company’s Board of Directors has delegated its authority in respect of the Plan
to the Management Committee of Morgan Stanley & Co. LLC. No such action shall
have the effect of:

(i) vesting in the Participating Companies any interest in any property of the
Trust Fund; or

 

1294077.4

111



--------------------------------------------------------------------------------

(ii) retroactively depriving any Participant or Beneficiary of any amount
credited to the Participant’s or Beneficiary’s Accounts, except as provided in
Section 19(c) or as otherwise permitted by law.

(c) Amendment Required for Qualification. All provisions of this Plan, and all
benefits and rights granted hereunder, are subject to any amendments,
modifications or alterations which are necessary from time to time to qualify
the Plan under Code section 401(a) or 501(a) to continue the Plan as so
qualified, or to comply with any other provision of law. Accordingly,
notwithstanding Section 19(a) or any other provision of this Plan, the Company
or its delegate may amend, modify or alter the Plan, with or without retroactive
effect, in any respect or manner necessary to qualify the Plan under Code
section 401(a).

(d) No Reversion of Funds. No part of the Trust Fund shall revert to any
Participating Company nor be used for or diverted to purposes other than the
exclusive purpose of providing benefits to Participants and Beneficiaries who
have an interest in the Plan and defraying the reasonable expenses of
administering the Plan; provided, that funds may be returned to Participating
Companies under the following circumstances:

(i) Any contribution made as a result of a mistake of fact may be refunded
within one year after the date of such contribution;

 

1294077.4

112



--------------------------------------------------------------------------------

(ii) All employer contributions are expressly conditioned on their deductibility
under Code section 404, and any employer contribution shall be returned to the
extent that the contribution is disallowed as a deduction, within one year after
such disallowance;

(iii) Amounts held unallocated pursuant to Sections 13(b)(ii) and (iii) upon
termination of the Plan shall be returned to the appropriate Participating
Company.

(e) Full Vesting Upon Termination. Upon termination, partial termination or the
complete discontinuance of contributions to the Plan (the “terminating events”),
other than as provided in Section 19(d), the account balance of each affected
Participant shall be 100% vested and nonforfeitable to the extent required by
Code section 411(d)(3). In the event a terminating event occurs, except as
provided in Section 19(d), no part of the Trust Fund shall revert to any
Participating Company or be used for or diverted to purposes other than
providing benefits to Participants and Beneficiaries and defraying the
reasonable expenses of administering the Plan and the Trust Fund. Upon the
occurrence of a terminating event, the Trust Fund shall continue until
distributed as provided in Section 11, subject to ERISA section 403(d)(1),
provided that in the event of a partial termination, the Trust Fund shall
continue with respect to unaffected Participants and Beneficiaries
notwithstanding any distributions made as a result of the partial termination to
affected Participants and Beneficiaries.

 

1294077.4

113



--------------------------------------------------------------------------------

SECTION 20. MISCELLANEOUS

(a) Inalienability of Rights. The interest and property rights of any person in
the Plan, in the Trust Fund or in any distribution to be made under the Plan
shall not be subject to option nor be assignable, either by voluntary or
involuntary assignment or by operation of law, including (without limitation)
bankruptcy, garnishment, attachment or other creditor’s process, and any act in
violation hereof shall be void. Notwithstanding the foregoing, the following
shall not constitute a violation of this Section 20(a): (i) the creation,
assignment or recognition of a right to all or any portion of a Participant’s
Plan Benefit made pursuant to a state domestic relations order, provided that
such order is determined to be a “qualified domestic relations order” (as
defined in Code section 414(p)) (“QDRO”) under procedures adopted by the Plan
Administrator or (ii) effective August 5, 1997, the required offset of a
Participant’s benefits pursuant to a judgment or settlement described in Code
section 401(a)(13)(C) or the payment of a Federal tax levy or collection by the
United States of an unpaid tax assessment as described in Treasury Regulation
section 1.401(a)-13(b)(2). The Plan may pay benefits pursuant to a QDRO that
provides for the payment of benefits to an “alternate payee” (as such term is
defined in Code section 414(p)) prior to the date a Participant has attained
“earliest retirement age” (as such term is defined in Code section 414(p)).
Unless otherwise specified in the QDRO, payment shall be made pro rata from each
of the Participant’s Accounts and pro rata from the Investment Funds in which
any Account is invested. Effective January 1, 2012, in the event a domestic
relations order is submitted for determination of its status as a QDRO in
accordance with this Section 20(a), a ‘QDRO determination fee’ of $750 shall be
assessed and allocated among the Participant’s and the alternate payee’s
interests under the Plan as follows:

(1) As provided in such QDRO, or, if not specified;

 

1294077.4

114



--------------------------------------------------------------------------------

(2) If 100% of the Participant’s Account is assigned to the alternate payee,
against the interest assigned to the alternate payee; or

(3) If any portion less than 100% of the Participant’s Account is assigned to
the alternate payee, evenly between the Participant and the alternate payee.

(b) Plan Mergers. The Plan shall not merge or consolidate with, nor transfer
assets or liabilities to, any other plan unless each Participant would receive a
Plan Benefit immediately after the merger, consolidation or transfer (if the
Plan then terminated) which is equal to or greater than the Plan Benefit such
Participant would have been entitled to receive immediately before the merger,
consolidation or transfer (if the Plan had then terminated).

(c) Payments to and From the Plan. All Employee and Company Contributions shall
be paid to the Trustee for investment and reinvestment as part of the Trust Fund
pursuant to the Trust Agreement. All benefits and withdrawals payable under the
Plan shall be paid out of the Trust Fund by the Trustee pursuant to the
directions of the Plan Administrator and the terms of the Trust Agreement.

(d) No Right in Trust Fund or to Employment. No person shall have any rights in
or to the Trust Fund, or any part thereof, or under the Plan, except as, and
only to the extent, expressly provided for in the Plan. The establishment of the
Plan, the granting of benefits and any action of any member of the Affiliated
Group or any other person shall not be held or construed to confer upon any
person any right to be continued as an Employee nor to confer any right or
interest in the Trust Fund other than as provided herein. No provision of the
Plan shall restrict the right of any member of the Affiliated Group to discharge
any Employee at any time, with or without cause.

 

1294077.4

115



--------------------------------------------------------------------------------

(e) Competency to Handle Benefits. If, in the opinion of the Plan Administrator,
any person becomes unable to handle properly any property distributable to such
person under the Plan, or if a person to whom a benefit is payable hereunder is
an infant, the Plan Administrator may make any reasonable arrangement for
distribution on such person’s behalf as it deems appropriate.

(f) Governing Law. This Plan shall be construed in accordance with ERISA and, to
the extent permissible under ERISA, the laws of the State of New York.

(g) Costs of Legal Action. If a legal action arises because of conflicting
claims to a Participant’s or other person’s benefits, including in connection
with a Participant’s or other person’s death or divorce, the cost to the Plan,
Trustee, Participating Companies, Plan Administrator, Committee or Benefit Plan
Appeals Committee or any member thereof of bringing, prosecuting or defending
the action shall be charged to the extent permitted by law to the sums, if any,
which were involved in the action or were payable to the person concerned.

 

1294077.4

116



--------------------------------------------------------------------------------

SECTION 21. EXECUTION

To record the amendment and restatement of the Plan to read as set forth herein,
the Company has caused its authorized officers to affix the corporate name and
seal hereto, effective as of January 1, 2013.

 

MORGAN STANLEY DOMESTIC HOLDINGS INC. By  

/s/ JEFFREY BRODSKY

 

1294077.4

117



--------------------------------------------------------------------------------

MORGAN STANLEY 401(k) PLAN

APPENDIX A

IIG PARTICIPATING COMPANIES

Participating Companies

Dean Witter Futures and Currency Management (“FCM”) Inc.

Morgan Stanley Investment Inc., fka Dean Witter Intercapital Inc.

Dean Witter Realty Inc.

Morgan Stanley DW Inc. fka Dean Witter Reynolds Inc.

Morgan Stanley Bank, fka Mountainwest Financial Corp.

Morgan Stanley Distributors Inc., fka Dean Witter Distributors Inc.

Morgan Stanley Services Company Inc., fka Dean Witter Services Co. Inc.

Morgan Stanley Dean Witter Trust FSB, fka Dean Witter Trust FSB

Morgan Stanley International Incorporated (“MSII”), with respect to MSII
employees primarily servicing business units or cost centers of otherwise
Participating Companies, effective January 1, 1999

Morgan Stanley Dean Witter Commercial Financial Services, Inc., effective
January 1, 2001

Morgan Stanley Dean Witter Online Inc., effective May 1, 2000 through
October 31, 2000

Morgan Stanley Dean Witter Credit Corporation, fka Novus Financial Corporation,
effective January 1, 2000 through December 31, 2000

Discover Financial Services, Inc., fka Novus Services, Inc., through July 1,
2007

Discover Bank, fka Greenwood Trust Company, through July 1, 2007

NOVUS Credit Services Inc., through July 1, 2007

Morgan Stanley Real Estate Advisor, Inc., effective November 20, 2003

PULSE EFT Association, Inc., effective January 16, 2005 through July 1, 2007

 

1294077.4

A-1



--------------------------------------------------------------------------------

Morgan Stanley Management Services II, Inc., effective September 1, 2005

MSDW Online. Employees of MSDW Online and its subsidiaries (collectively, “MSDW
Online”) commenced participation in the START Plan in accordance with the
following rules: As of May 1, 2000, employees of MSDW Online who otherwise meet
the eligibility rules of the START Plan (taking into account these provisions),
shall be Employees, Eligible Employees or Immediately Eligible Employees, as the
case may be, under the terms of the START Plan, and MSDW Online (including each
of its subsidiaries) shall be a Participating Company in the START Plan.
Effective May 1, 2000, in the case of an employee who was an employee of MSDW
Online prior to such date, Years of Service for periods prior to May 1, 2000,
shall be determined by applying the service crediting rules under the START Plan
to that period of employment. Notwithstanding the foregoing, Employees who were
participants in the Discover Brokerage Direct 401(k) Profit Sharing Plan (the
“MSDW Online Plan”) as of April 30, 2000 will automatically become Participants
in the START Plan on May 1, 2000, and shall be subject to the following
transition rules: such Employees’ deferral elections under the MSDW Online Plan
on April 30, 2000, shall be given effect under the START Plan on and after
May 1, 2000, subject to the provisions of Section 5(c) of the START Plan; the
vested portion of each such Employee’s Matching Contribution Account shall be
determined solely in accordance with the otherwise applicable provisions of the
START Plan, taking into account his or her service rendered to MSDW Online prior
to May 1, 2000 to the extent provided above; for purposes of determining the
amount of Matching Contributions and forfeitures, if any, to be allocated to
such Employees for the Plan Year ending December 31, 2000, such Employee’s
elective deferrals to the MSDW Online Plan during the period beginning
January 1, 2000 and ending December 31, 2000 (in addition to deferrals under the
START Plan during such period), shall be taken into account as Basic and
Supplemental Pre-Tax Contributions, subject to the limitations set forth in the
START Plan.

In addition, for purposes of determining the amount of Matching Contributions
and forfeitures, if any, to be allocated for Plan Years ending on or after
December 31, 2000, with respect to Participants who are employees of MSDW
Online, MSDW Online shall be considered a member of the “Securities” Business
Segment.

Effective as of the end of February 28, 2001, contingent on the receipt of a
favorable determination from the Internal Revenue Service, the MSDW Online Plan
shall be merged with and into the START Plan. Prior to such merger on
February 28, 2001, the contributions, benefits, and other rights of Participants
who were participants in the MSDW Online Plan are determined under the terms of
the MSDW Online Plan as in effect prior to its merger into the Plan. Any person
who was covered under the MSDW Online Plan prior to its merger into the START
Plan and who was entitled to benefits under the provisions of such plans as in
effect on February 28, 2001 shall continue to be entitled to the same amount of
accrued benefits without change under the START Plan; provided, however, that
the forms of distribution (including for these purposes the time, manner and
medium of distribution) available with respect to such accrued benefits shall

 

1294077.4

A-2



--------------------------------------------------------------------------------

be the forms of distribution available under the otherwise applicable provisions
of the START Plan plus such forms of distribution as may be required to be
provided under Code section 411(d)(6).

MSDW Commercial Financial Services, Inc. Employees of MSDW Commercial Financial
Services, Inc. (“CFS”) commenced participation in the START Plan in accordance
with the following rules: As of January 1, 2001, employees of CFS who otherwise
meet the eligibility rules of the START Plan (taking into account these
provisions), shall be Employees, Eligible Employees or Immediately Eligible
Employees, as the case may be, under the terms of the START Plan, and CFS shall
be a Participating Company in the START Plan. Effective January 1, 2001, in the
case of an employee who was an employee of a member of the Affiliated Group
prior to such date, Years of Service shall include, for vesting and eligibility
purposes, service performed for such member of the Affiliated Group, determined
with respect to the rules for crediting service under the START Plan.

In addition, for purposes of determining the amount of Matching Contributions
and forfeitures, if any, to be allocated for Plan Years ending on or after
December 31, 2001, with respect to Participants who are employees of CFS, CFS
shall be considered a member of the “Securities” Business Segment.

PULSE EFT Association, Inc. Any individual who became an Employee in connection
with the acquisition of PULSE EFT Association pursuant to an Agreement and Plan
of Merger dated as of November 13, 2004 among Discover Financial Services, Inc.,
DAP I Acquisition Co. and PULSE EFT Association, and who was, immediately prior
to becoming an Employee, an employee of PULSE EFT Association, shall (i) become
eligible to commence participation in the Plan effective January 16, 2005, and
(ii) the term “Period of Service” shall include such individual’s service up to
five years with PULSE EFT Association for purposes of determining the vested
percentage of such Employee’s Plan Benefit pursuant to Section 10 of the Plan.
An Hour of Service as defined in Section 4(b) of the Plan shall include each
hour for which a former employee of PULSE EFT Association was paid, or entitled
to payment, for the performance of services for PULSE EFT Association.

The PULSE EFT Association 401(k) Plan (the “PULSE Plan”) shall be merged with
and into the Plan effective October 31, 2005. The contributions, benefits and
other rights of Participants in the PULSE Plan with respect to the period prior
to such merger shall be determined under the terms of the PULSE Plan as in
effect prior to its merger with the Plan, except as provided in
Section 10(b)(iii) herein. Any person who was covered under the PULSE Plan prior
to its merger with the Plan and who was entitled to benefits under the
provisions of the PULSE Plan as in effect prior to its merger with the Plan
shall continue to be entitled to the same amount of accrued benefits without
change under the Plan; provided, however, that effective October 31, 2005 for
benefits with annuity starting dates beginning on or after October 31, 2005, the
forms of distribution (including for these purposes the time, manner and medium
of distribution) available with respect to such accrued benefits shall be the
forms of distribution available under the

 

1294077.4

A-3



--------------------------------------------------------------------------------

otherwise applicable provisions of the Morgan Stanley 401(k) Plan plus any other
forms of distribution that were available under the PULSE Plan immediately prior
to October 31, 2005 and that may not be eliminated under Code section 411(d)(6).

Cessation of Participation of Discover Employers. Effective July 1, 2007,
Discover Financial Services (fka Novus Services, Inc.), Discover Bank (fka
Greenwood Trust Company), NOVUS Credit Services Inc., and PULSE EFT Association,
Inc. shall cease to be Participating Companies in the Plan as set forth in the
following provisions:

1. Definitions.

(a) “Discover Employer” means Discover Financial Services and any affiliate spun
off from the Morgan Stanley Group pursuant to the Distribution Agreement.

(b) “Discover 401(k) Plan” shall mean the Discover Financial Services 401(k)
Plan.

(c) “Distribution Agreement” means the 2007 Separation and Distribution
Agreement between Morgan Stanley and Discover Financial Services.

(d) “Effective Time” means the time of the spin-off of the Discover Employers
from the Morgan Stanley Group pursuant to the Distribution Agreement.

(e) “Morgan Stanley Group” means Morgan Stanley and all Affiliated Group members
(determined by treating Morgan Stanley as a Participating Company), excluding,
for periods after the Effective Time, the Discover Employers.

(f) “Transferred Employee” means (i) any current employee of a Discover Employer
as of the Effective Time and (ii) any former employee of a Discover Employer as
of the Effective Time, excluding any former employee more recently employed by a
member of the Morgan Stanley Group that is not a Discover Employer. A
Transferred Employee also shall include any individual not described in the
preceding sentence who, as of the Effective Time, has a benefit under the Plan
with respect to employment with an entity listed in Supplement C, D, E or F of
Exhibit B to the Morgan Stanley Employees Retirement Plan, other than an entity
which is a member of the Morgan Stanley Group and not a Discover Employer.

 

1294077.4

A-4



--------------------------------------------------------------------------------

2. Special Provisions in Connection with Plan Transfer

(a) Transfer of Assets and Liabilities. As of the Effective Time, the assets and
liabilities attributable to all benefits accrued by all Transferred Employees
under the Plan shall be transferred to the Discover 401(k) Plan.

(b) Discover Employers. As of the Effective Time, each Discover Employer that
has previously adopted the Plan shall cease to be a Participating Company and
shall instead become a participating employer in the Discover 401(k) Plan.

(c) Participation and Benefits. As of the Effective Time, each Transferred
Employee participating in the Plan shall cease to participate in the Plan and
shall instead become a participant in the Discover 401(k) Plan in accordance
with the provisions of the Discover 401(k) Plan. The Discover 401(k) Plan shall
provide each Transferred Employee with a benefit that is not less than the
accrued benefit of such Transferred Employee under the Plan as of the Effective
Time (plus the accrued benefit of such Transferred Employee under the Morgan
Stanley ESOP as of the Effective Time, which shall also be transferred to the
Discover 401(k) Plan as of the Effective Time), and all rights with respect to
such accrued benefit, including, without limitation, rights with respect to
vesting and forms of distribution, required by applicable law. No Transferred
Employee who is employed by a Discover Employer immediately prior to the
Effective Time shall be treated as experiencing a termination of employment for
Plan purposes at the Effective Time solely by reason of the spin-off of the
Discover Employers.

(d) Cessation of Liability With Respect to Transferred Employees. As of the
Effective Time, the Plan shall have no further liability or responsibility with
respect to the benefits accrued by the Transferred Employees under the Plan, and
such transfer shall be in full discharge of such responsibilities and
liabilities.”

(e) Conditions. The transfers described in the foregoing provisions shall be
conditioned upon the following: (i) the providing by Discover Financial Services
to the Plan Administrator of all records and information reasonably necessary to
carry out such transfers; and (ii) a commitment by Discover Financial Services
to apply for and obtain a determination letter from the Internal Revenue Service
that the Discover 401(k) Plan is qualified under Code section 401(a).

3. Special Provisions in Connection with Spin-off of Discover Employers. As soon
as practicable following the Effective Time, all Discover stock investments held
in each participant’s account under the Morgan Stanley ESOP as a result of the
spin-off of Discover Financial Services and the other Discover Employers from
the Morgan Stanley Group shall be transferred to such participant’s account
under this Plan and invested in the Discover Stock Fund (an Investment Fund
under this Plan prior to November 30, 2009). Following such transfer, the
amounts transferred shall continue to be subject to any vesting restrictions
applicable to such amounts under the terms of the Morgan

 

1294077.4

A-5



--------------------------------------------------------------------------------

Stanley ESOP (for which purpose, the Morgan Stanley ESOP’s vesting provisions
are generally summarized in Section 10 of this Plan). The forms of distribution
available with respect to such amounts shall be the forms of distribution
available under this Plan, plus such other forms as may be required to be
provided under Code section 411(d)(6), as determined by the Plan Administrator.
Effective at the end of August 31, 2008, the Morgan Stanley ESOP shall be merged
with and into the Plan. Accordingly, as of that time, all amounts transferred
from the Morgan Stanley ESOP, including the amounts described in this provision,
shall be subject only to the terms of this Plan.

 

1294077.4

A-6



--------------------------------------------------------------------------------

MORGAN STANLEY 401(k) PLAN

APPENDIX B

MORGAN STANLEY PARTICIPATING COMPANIES

 

Participating Companies

  

Date of Adoption of Plan

Morgan Stanley & Co. LLC (but only to the extent provided by the otherwise
applicable terms of the Plan) (formerly known as Morgan Stanley & Co.
Incorporated, a Participating Company in the Plan from 07/01/1970 to 05/31/2011)
   06/01/2011

Morgan Stanley Realty Incorporated

(formerly Brooks, Harvey & Co., Inc.)

   01/20/1977 Morgan Stanley Asset Management Inc.    09/18/1980 Morgan Stanley
International Incorporated (excluding, effective 1/1/99, MSII employees
primarily servicing business units and/or cost centers of subsidiaries of the
former Dean Witter, Discover & Co. (“DWD”), determined immediately prior to
DWD’s merger with Morgan Stanley Group Inc., that are not participating
Employers under DPSP)    06/01/1979 MS Securities Services Inc.    07/13/1981
Morstan Development Company Inc.    08/11/1971 MS Trust Company    01/01/1989 –
09/30/1998

Morgan Stanley Investments LP

(formerly Miller Anderson & Sherrerd, L.L.P.)

   01/01/1996 Van Kampen Investments Inc. and its subsidiaries    01/01/1997(i)
– the date immediately prior to the date of the consummation of the VK
Transaction Agreement (as defined below) Morgan Stanley Management Services,
Inc.    05/01/2003 Morgan Stanley Real Estate Advisor, Inc.    11/20/2003 Barra,
Inc.    06/03/2004 – the day prior to the Closing Date (as defined below) Morgan
Stanley Fund Services Inc.    05/01/2005

 

1294077.4

B-1



--------------------------------------------------------------------------------

Broadway 522 Fifth JV LLC    11/16/2006 MSCI Inc. (fka Morgan Stanley Capital
International Inc.)    05/01/2003 – the day prior to the Closing Date (as
defined below) Morgan Stanley Capital Group Inc.    11/16/2004 FrontPoint
Partners LLC    01/01/2007 – the date immediately prior to the date of the
consummation of the transactions described in the FrontPoint Transaction
Agreement (as defined below) FrontPoint Management Inc.    01/01/2007 – the date
immediately prior to the date of the consummation of the transactions described
in the FrontPoint Transaction Agreement (as defined below) Morgan Stanley
Mortgage Capital Holdings LLC    06/16/2007

Effective June 1. 2009, Morgan Stanley Smith Barney Holdings LLC, and its
subsidiaries as listed below, to the extent their employees are eligible for the
Plan, as set forth below:

 

•     Morgan Stanley Smith Barney LLC

 

•     Morgan Stanley Smith Barney Payco LLC

   06/01/2009

The Saxon Companies (as defined below), including:

 

•     SCI Services, Inc.

 

•     Saxon Mortgage, Inc.

 

•     America’s Moneyline, Inc.

 

•     Saxon Mortgage Services, Inc.

 

•     Saxon Funding Management, Inc.

   06/01/2011

Miller Anderson & Sherrerd. Each employee and each partner of Miller Anderson &
Sherrerd, L.L.P. (“MAS”) as of January 1, 1996 will be deemed to have an
Employment

 

1294077.4

B-2



--------------------------------------------------------------------------------

Commencement Date as of the date such employee’s or partner’s service with MAS
commenced. As of January 1, 1996, an Hour of Service shall include each hour for
which an employee or partner of MAS was paid, or entitled to payment, for the
performance of services for MAS. As of January 1, 1996, the term Service shall
also include all service with MAS prior to January 1, 1996.

LTCB-MAS Investment Management. Each former employee of LTCB-MAS Investment
Management, Inc. (“LTCB”) who is employed by a participating employer in the
DPSP on or after January 1, 1996 will be deemed to have an Employment
Commencement Date as of the date such employee’s service with LTCB commenced. As
of January 1, 1996, an Hour of Service shall include each hour for which an
employee of LTCB was paid, or entitled to payment, for the performance of
services for LTCB. As of January 1, 1996, the term Service shall also include
all service with LTCB prior to January 1, 1996.

VKAC. With respect to Eligible Employees who were formerly employees of VK/AC
Holding, Inc. and its subsidiaries (collectively referred to as “VKAC”),
Eligible Employees who were participants in the Van Kampen American Capital,
Inc. Profit Sharing and Savings Plan as of December 31, 1996 will automatically
become Members of the DPSP on January 1, 1997. Each former employee of VK/AC
Holding, Inc. and its subsidiaries (“VKAC”) as of January 1, 1997 will be deemed
to have an Employment Commencement Date as of the date such employee’s service
with VKAC commenced. As of January 1, 1997, an Hour of Service shall include
each hour for which an employee of VKAC was paid, or entitled to payment, for
the performance of services for VKAC. As of January 1, 1997, the term Service
shall also include all service with VKAC prior to January 1, 1997.

Effective as of January 1, 1997, the Van Kampen American Capital, Inc. Profit
Sharing and Savings Plan (the “VKAC Plan”) was merged with and into the DPSP.
Prior to January 1, 1997, the contributions, benefits, and other rights of
Participants who were participants in the VKAC Plan were determined under the
terms of the VKAC Plan as in effect immediately prior to its merger into the
DPSP. Any person who was covered under the VKAC Plan as in effect on
December 31, 1996 and whose service terminated under such plan prior to
January 1, 1997 and who was entitled to benefits under the provisions of such
plan as in effect on such dates shall continue to be entitled to the same amount
of benefits without change under the DPSP.

In addition, with respect to members in the VKAC Plan whose employment
terminated and who had previously received a distribution of their partially
vested interest in their Employer Profit Sharing and Employer Matching
Contribution Accounts who are reemployed by the Company or any other
participating employer in the DPSP before incurring five consecutive One Year
Breaks in Service, the unvested portion of such member’s accounts will continue
to vest under the DPSP if the member elects to repay all of the amounts
previously distributed to him.

 

1294077.4

B-3



--------------------------------------------------------------------------------

Furthermore, with respect to former employees of VKAC who were participants in
the VKAC Plan, which was merged into the DPSP effective as of January 1, 1997,
the following special distribution provisions apply:

In-Kind Mutual Fund Share and Travelers Stock Distributions. A Member of the
DPSP who was a Participant in the VKAC Plan and a participant in the American
Capital Management & Research, Inc. Profit Sharing and Savings Plan (the
“American Capital Plan”) prior to January 1, 1995 may elect to have
distributions from their accounts that were invested in the American Capital
Mutual Funds or the Travelers Stock Fund on December 31, 1996 made in-kind to
the extent provided herein.

(1) Effective for distributions prior to September 6, 2000, lump sum
distributions of amounts invested in the American Capital Corporate Bond Fund,
Inc., the American Capital Enterprise Fund, Inc., the American Capital Pace
Fund, Inc., or the American Capital Reserve Fund, Inc. shall be paid at the
election of the participant or beneficiary in cash, in shares of such funds, or
in some combination thereof.

(2) Effective for distributions prior to March 1, 2001, any distribution of
amounts from the “Travelers Stock Fund” (maintained pursuant to the American
Capital Plan), or the successor to such fund maintained under the VKAC Plan,
shall be paid at the election of the participant or beneficiary in cash, in
shares of Travelers stock, or some combination thereof. Notwithstanding any
provision of the DPSP to the contrary, any amounts that are held in the
Travelers Stock Fund on March 1, 2001 shall be transferred to the Morgan Stanley
Stock Fund as soon as practicable after such date.

(3) Distributions hereunder shall be made in accordance with the distribution
and valuation rules and procedures with respect to in-kind distributions under
the American Capital Plan, as in effect immediately prior to January 1, 1995.

(i) Cessation of Participation of Van Kampen Investments Inc. Effective
immediately prior to the date of the consummation of the transactions described
in the Transaction Agreement (the “VK Transaction Agreement”) dated as of
October 19, 2009 between Invesco Ltd. and Morgan Stanley (the “Closing Date”),
(i) Van Kampen Investments Inc. and its subsidiaries shall cease to be
Participating Companies in the Plan; (ii) employees of Van Kampen Investments
Inc. and its subsidiaries shall cease to actively participate in the Plan; and
(iii) current employees of Van Kampen Investments Inc. and its subsidiaries
described as “Transferred Employees” in the VK Transaction Agreement immediately
prior to the Closing Date shall become fully vested in all amounts allocated to
their Accounts. An employee of Van Kampen Investments Inc. or a subsidiary who
would have been eligible to receive a Retirement Contribution for 2010 pursuant
to Section 6(c) of the Plan (as then in effect) but for Van Kampen Investments
Inc. and its subsidiaries’ cessation of participation immediately prior to the
Closing Date shall receive a contribution for the year based on his or her Years
of Service and eligible earnings, if any, prior to the Closing Date. An employee
of Van Kampen Investments Inc. who would have been eligible to receive a
Matching Contribution for 2010 pursuant to Section 6(a) of the Plan (as then in
effect) but for Van Kampen Investments Inc. and its subsidiaries’ cessation of
participation immediately prior to the Closing Date shall receive such a
contribution for the year based on his or her Matched Contributions and Earnings
prior to the Closing Date.

 

1294077.4

B-4



--------------------------------------------------------------------------------

Kearny Realty Investors. With respect to Eligible Employees who were formerly
employees of Kearny Realty Investors, Inc. or its subsidiaries (collectively,
“Kearny”), the following rules shall apply: As of January 1, 1998, an Hour of
Service shall include each hour for which such former employee of Kearny was
paid, or entitled to payment, for the performance of services for Kearny. As of
January 1, 1998, the term Service shall also include all service with Kearny
prior to January 1, 1998; provided, however, that each former Employee of Kearny
shall only be credited with the lesser of his actual period of service with
Kearny or 5 years. Notwithstanding the foregoing, Eligible Employees who were
participants in the Kearny Realty Investors, Inc. 401(k) Profit Sharing Plan
(the “Kearny 401(k) Plan”) as of December 31, 1998 will automatically become
Members of the DPSP on January 1, 1999. Each such former employee of Kearny will
be deemed to have an Employment Commencement Date as of the date such employee’s
service with Kearny commenced.

Effective at the end of December 31, 1998, the Kearny 401(k) Plan and the Kearny
Realty Investors, Inc. Money Purchase Pension Plan (collectively, the “Kearny
Plans”) are merged with and into the DPSP. Prior to such merger on December 31,
1998, the contributions, benefits, and other rights of Members who were
participants in the Kearny Plans were determined under the terms of the Kearny
Plans as in effect immediately prior to their merger into the DPSP. Any person
who was covered under the Kearny Plans prior to their merger into DPSP as in
effect prior to their merger into the DPSP on December 31, 1998 and who was
entitled to benefits under the provisions of such plans as in effect on
December 31, 1998 shall continue to be entitled to the same amount of benefits
without change under the DPSP; provided, however, that any amounts from the
Kearny Realty Investors, Inc. Money Purchase Pension Plan that are merged with
and into the DPSP will not be eligible for any in-service withdrawal, hardship
withdrawal or loan under the DPSP and such other restrictions as may be required
by law shall apply to such amounts.

Furthermore, a participant in the Kearny Plans prior to their merger into the
DPSP as of December 31, 1998 will be entitled to receive his accrued benefits
under the Kearny Plans as of December 31, 1998 pursuant to any benefit payment
option available under the Kearny Plans prior to their merger into the DPSP as
of December 31, 1998, subject to any spousal consent requirements as may be
required under the Kearny Plans and under the Code; provided, however, that in
the case of a participant in the Kearny 401(k) Plan the only joint and survivor
annuity options available will be a joint and 50% survivor annuity and a joint
and 100% survivor annuity. Effective January 1, 2008, a joint and 75% survivor
annuity shall also be available to such a former participant in the Kearny
401(k) Plan.

Effective for annuity starting dates on or after January 1, 2002, the benefit
forms available under the DPSP to any persons who were participants in the
Kearny Plans as of December 31, 1998 shall be limited to the benefit forms that
are available under the DPSP and shall not include benefit forms that were
formerly available under the Kearny Plans, except for any such benefit forms as
may be required to be provided by law.

Subject to the otherwise applicable limits on contributions and allocations
under the Plan, the amount of Firm Contributions to be allocated in 1999 to each
former employee of Kearny who became an employee of a participating employer in
the DPSP as of January 1, 1999 shall be equal to the amount of contributions
that would have been allocated to such former

 

1294077.4

B-5



--------------------------------------------------------------------------------

employee of Kearny in 1999 under the terms of the Kearny Plans, as in effect
immediately prior to the merger of the Kearny Plans into the DPSP, less the
value allocated to each such former employee of Kearny under the Morgan Stanley
ESOP (other than as Matching Allocations, as such term is defined in the Morgan
Stanley ESOP). Nothing in this paragraph shall affect the amount to be
contributed on behalf of, or allocated to, any such former Kearny employee in
any year other than 1999.

Sale of Company’s Global Custody and Correspondent Clearing Businesses. Each
former Member who was an Eligible Employee in the Company’s global custody or
correspondent clearing businesses immediately prior to the date of the sales of
those businesses and who (i) remains an employee of the purchasers of those
businesses (or their successors), as applicable, as of December 31, 1998, or
(ii) terminates employment with the Company without having received an offer of
employment from the purchasers of those businesses on or before December 31,
1998 will, to the extent permitted by ERISA and the Internal Revenue Code,
receive a Firm Contribution equal to the amount that would have been contributed
on behalf of such former Member had he remained an Eligible Employee as of
December 31, 1998. The Firm Contribution will be based on the Base Salary paid
to such former Member while an Eligible Employee for the 1998 Plan Year.

Graystone Partners. Each former employee of Graystone Partners, L.P.
(“Graystone”) who is employed by a participating employer in the DPSP on or
after November 1, 1999 will be deemed to have an Employment Commencement Date as
of the date such employee’s service with Graystone commenced. As of November 1,
1999, an Hour of Service shall include each hour for which an employee of
Graystone was paid, or entitled to payment, for the performance of services for
Graystone.

Weyerhaeuser Corporation. Each employee of the Weyerhaeuser Corporation
(“Weyerhaeuser”) who is hired by a participating employer in the DPSP as of
April 13, 2000 to work in the business of Morgan Stanley Dean Witter Alternative
Investment Partners will be deemed to have an Employment Commencement Date as of
the date such employee’s service with Weyerhaeuser commenced. As of April 13,
2000, an Hour of Service shall include each hour for which an employee of
Weyerhaeuser was paid, or entitled to payment, for the performance of services
for Weyerhaeuser.

Dean Witter Financial Advisors. Notwithstanding any provision of the DPSP to the
contrary, effective January 1, 2000, an Eligible MS Employee shall not include
an employee of Dean Witter Reynolds Inc. who is a Financial Advisor licensed
under state law as an employee of the Company in order to provide commercial
brokerage mortgage services, regardless of such employee’s classification for
other purposes of the Company.

Ansett Worldwide Aviation Services, Inc. Each former employee of Ansett
Worldwide Aviation Services, Inc. (“AWAS, Inc.”) who is employed by a
participating employer in the DPSP on or after September 28, 2000 will be deemed
to have an Employment Commencement Date as of the date such employee’s service
with AWAS, Inc. commenced. As of September 28, 2000, an Hour of Service shall
include each hour for which an employee of AWAS, Inc. was paid, or entitled to
payment, for the performance of services for AWAS, Inc. As of September 28,
2000, the term Service shall also include all service with AWAS, Inc. prior

 

1294077.4

B-6



--------------------------------------------------------------------------------

to September 28, 2000. Notwithstanding the foregoing, effective March 1, 2002,
(i) employees of AWAS shall cease to actively participate in the DPSP and no
additional contributions shall be made by or on behalf of such employees and
(ii) AWAS shall cease to be a participating employer in the DPSP. As soon as
administratively practicable following March 1, 2002, all assets and liabilities
relating to employees of AWAS shall be transferred to the Ansett Worldwide
Aviation Services, Inc. 401(k) Plan or such other plan as AWAS shall designate
to receive such transfer (the “AWAS Plan”). Such transfer shall be made in cash,
except that with respect to any participant loan to an employee of AWAS under
the DPSP, the note with respect to such loan shall be transferred to the AWAS
Plan in-kind.

Lend Lease. With respect to any individual who becomes an Employee in connection
with a transfer of assets to the Company or an affiliate pursuant to an
agreement between Morgan Stanley Realty Incorporated, et al., and Lend Lease
Corporation Limited (“Lend Lease”) on or after November 20, 2003 and who was,
immediately prior to becoming an Employee, an employee of Lend Lease, the term
“Service” shall include such individual’s service with Lend Lease for purposes
of determining (i) such Employee’s eligibility for participation and membership
in the Plan pursuant to Section 3 of the Plan and (ii) the vested percentage of
such Employee’s Plan Benefit pursuant to Section 10 of the Plan; provided,
however, that each such Employee shall only be credited with the lesser of his
actual period of service with Lend Lease or five years for purposes of this
sentence. An Hour of Service as defined in Section 4(c) of the Plan shall
include each hour for which a former employee of Lend Lease was paid, or
entitled to payment, for the performance of services for Lend Lease.

Barra, Inc. With respect to any individual who becomes an Employee in connection
with the acquisition by the Company or an affiliate pursuant to an Agreement and
Plan of Merger among Barra, Inc., Morgan Stanley and Morgan Stanley Risk
Holdings, Inc. on or after June 3, 2004 and who was, immediately prior to
becoming an Employee, an employee of Barra, Inc. or an affiliate, the term
“Period of Service” shall include such individual’s service up to five years
with Barra, Inc. for purposes of determining (i) such Employee’s eligibility for
participation and membership in the Plan pursuant to Section 3 of the Plan and
(ii) the vested percentage of such Employee’s Plan Benefit pursuant to
Section 10 of the Plan. An Hour of Service as defined in Section 4(b) of the
Plan shall include each hour for which a former employee of Barra, Inc. was
paid, or entitled to payment, for the performance of services for Barra, Inc.

The Barra, Inc. 401(k) Plan (the “Barra Plan”) shall be merged with and into the
Plan effective February 10, 2005. The contributions, benefits and other rights
of Participants in the Barra Plan with respect to the period prior to such
merger are determined under the terms of the Barra Plan as in effect prior to
its merger with the Plan. Any person who was covered under the Barra Plan prior
to its merger with the Plan and who was entitled to benefits under the
provisions of the Barra Plan as in effect prior to its merger with the Plan
shall continue to be entitled to the same amount of accrued benefits without
change under the Plan; provided, however, that effective February 10, 2005 for
benefits with annuity starting dates beginning on or after February 10, 2005,
the forms of distribution (including for these purposes the time, manner and
medium of distribution) available with respect to such accrued benefits shall be
the forms of distribution available under the otherwise applicable provisions of
the Morgan Stanley 401(k)

 

1294077.4

B-7



--------------------------------------------------------------------------------

Plan plus any other forms of distribution that were available under the Barra
Plan immediately prior to February 10, 2005 and that may not be eliminated under
Code section 411(d)(6). Notwithstanding anything herein to the contrary,
effective August 1, 2008, any individual who (i) terminated service with the
Company prior to July 21, 2008, (ii) formerly participated in the Barra Plan and
(iii) has a balance under the Plan that was subject to a graded vesting schedule
in accordance with the terms of the Barra Plan, shall be fully vested in such
balance.

FrontPoint Partners LLC and FrontPoint Management Inc. Any individual who became
an Eligible Employee in connection with the acquisition of FrontPoint Partners
LLC and FrontPoint Management Inc. pursuant to an agreement titled “Agreement
and Plan of Merger Dated as of October 31, 2006 Among MS Holdings Incorporated,
MS Acquisition Sub X LLC, FrontPoint Partners LLC and the Unitholder’s Committee
Identified Herein,” and who was, immediately prior to becoming an Eligible
Employee, an employee of FrontPoint Partners LLC or FrontPoint Management Inc.,
shall (i) become eligible to commence participation in the Plan effective
January 1, 2007, and (ii) the term “Period of Service” shall include such
individual’s service up to five years with FrontPoint Partners LLC or FrontPoint
Management Inc. for purposes of determining the vested percentage of such
Eligible Employee’s Plan Benefit pursuant to Section 10 of the Plan. An Hour of
Service as defined in Section 4(b) of the Plan shall include each hour for which
a former employee of FrontPoint Partners LLC or FrontPoint Management Inc. was
paid, or entitled to payment, for the performance of services for FrontPoint
Partners LLC or FrontPoint Management Inc.

The FrontPoint Partners LLC 401(k) Savings Plan (the “FrontPoint Plan”) shall be
merged with and into the Plan effective on March 31, 2009. The contributions,
benefits and other rights of Participants in the FrontPoint Plan with respect to
the period prior to such merger are determined under the terms of the FrontPoint
Plan as in effect prior to its merger with the Plan. Any person who was covered
under the FrontPoint Plan prior to its merger with the Plan and who was entitled
to benefits under the provisions of the FrontPoint Plan as in effect prior to
its merger with the Plan shall continue to be entitled to the same amount of
accrued benefits without change under the Plan, and such benefits under the
provisions of the FrontPoint Plan shall vest in accordance with the provisions
of the FrontPoint Plan in effect immediately prior to such merger or, if sooner,
in accordance with the provisions of this Plan; provided, however, that
effective on March 31, 2009 for benefits with annuity starting dates beginning
on or after March 31, 2009, the forms of distribution (including for these
purposes, the time, manner and medium of distribution) available with respect to
such accrued benefits shall be the forms of distribution available under the
otherwise applicable provisions of the Morgan Stanley 401(k) Plan (plus any
other forms of distribution that were available under the FrontPoint Plan
immediately prior to March 31, 2009 and that may not be eliminated under Code
section 411(d)(6)).

Cessation of Participation of FrontPoint Partners LLC and FrontPoint Management
Inc. Effective immediately prior to the date of the consummation of the
transactions described in the Transaction Agreement (the “FrontPoint Transaction
Agreement”) dated as of October 19, 2010 Among TAM Investment Holdings, Inc.,
FrontPoint Holdings L.P., FrontPoint Partners LLC and FrontPoint Capital
Management LLC (the “Closing Date”), (i) FrontPoint Partners LLC and FrontPoint
Management Inc. and their subsidiaries shall cease to be Participating Companies
in the Plan; (ii) employees of FrontPoint Partners LLC and FrontPoint

 

1294077.4

B-8



--------------------------------------------------------------------------------

Management Inc. and their subsidiaries shall cease to actively participate in
the Plan; and (iii) current employees of FrontPoint Partners LLC and FrontPoint
Management Inc. and their subsidiaries described as U.S.-based “Post-Closing
FrontPoint Employees” immediately prior to the Closing Date shall become fully
vested in all amounts allocated to their Accounts. An employee of FrontPoint
Partners LLC and FrontPoint Management Inc. and their subsidiaries who would
have been eligible to receive a Retirement Contribution for 2010 pursuant to
Section 6(c) of the Plan (as then in effect) but for FrontPoint Partners LLC and
FrontPoint Management Inc. and their subsidiaries’ cessation of participation
immediately prior to the Closing Date shall receive a contribution for the year
based on his or her Years of Service and eligible earnings, if any, prior to the
Closing Date. An employee of FrontPoint Partners LLC and FrontPoint Management
Inc. and their subsidiaries who would have been eligible to receive a Matching
Contribution for 2010 pursuant to Section 6(a) of the Plan (as then in effect)
but for FrontPoint Partners LLC and FrontPoint Management Inc. and their
subsidiaries’ cessation of participation immediately prior to the Closing Date
shall receive such a contribution for the year based on his or her Matched
Contributions and Earnings prior to the Closing Date.

Cessation of Participation of MSCI/Barra. Effective on the day prior to the
closing of the secondary offering that takes Morgan Stanley’s voting interest in
MSCI Inc. and Barra, Inc. below 80% (the “Closing Date”), (i) MSCI Inc. and
Barra, Inc. (collectively “MSCI/Barra”) shall cease to be a Participating
Company in the Plan; (ii) employees of MSCI/Barra shall cease to actively
participate in the Plan; and (iii) current employees of MSCI/Barra on the day
prior to the Closing Date shall become fully vested in all amounts allocated to
their Accounts. An employee of MSCI/Barra who would have been eligible to
receive a Retirement Contribution for 2008 pursuant to Section 6(c) of the Plan
(as then in effect) but for MSCI/Barra’s cessation of participation on the day
prior to the Closing Date shall receive such a contribution for the year based
on his or her Years of Service and eligible earnings, if any, to the day prior
to the Closing Date. An employee of MSCI/Barra who would have been eligible to
receive a Matching Contribution for 2008 pursuant to Section 6(a) of the Plan
(as then in effect) but for MSCI/Barra’s cessation of participation on the day
prior to the Closing Date shall receive such a contribution for the year based
on his or her Matched Contributions to the day prior to the Closing Date.

 

1294077.4

B-9



--------------------------------------------------------------------------------

Morgan Stanley Smith Barney Holdings LLC

(a) Definitions. For purposes of the following provisions and the Plan, the
following terms shall have the following meanings:

(i) “Citigroup” shall mean Citigroup, Inc. and its affiliates.

(ii) “Citigroup Cost Center” shall mean a payroll cost center formerly
associated with Citigroup immediately prior to the formation of MSSB.

(iii) “Citigroup Transferee” shall have the meaning given in the EMA.

(iv) “EMA” shall mean the Employee Matters Agreement, dated May 31, 2009, by and
among Citigroup, Morgan Stanley, Morgan Stanley Smith Barney Holdings LLC, and
Morgan Stanley Smith Barney LLC.

(v) “Morgan Stanley Cost Center” shall mean a payroll cost center formerly
associated with Morgan Stanley and its affiliates immediately prior to the
formation of MSSB.

(vi) “Morgan Stanley Transferee” shall have the meaning given in the EMA.

(vii) “MSSB” shall mean Morgan Stanley Smith Barney Holdings LLC and its
subsidiaries referred to above.

(b) Eligibility. Subject to the provisions below relating the merger of the
Morgan Stanley 401(k) Savings Plan into this Plan, with respect to employees of
MSSB, the following rules shall apply:

(i) An Eligible Employee shall include any individual who is: (1) a Morgan
Stanley Transferee or (2) a new employee hired by MSSB on or after June 1, 2009
into a Morgan Stanley Cost Center, and who, in each case, otherwise qualifies as
an Eligible Employee.

(ii) An Eligible Employee shall not include any individual who is (1) a
Citigroup Transferee or (2) a new employee hired by MSSB on or after June 1,
2009 into a Citigroup Cost Center.

 

1294077.4

B-10



--------------------------------------------------------------------------------

(c) Transfers Between Cost Centers. Notwithstanding the foregoing:

(i) If any individual treated as an Eligible Employee under paragraph (b)(i)
above is subsequently transferred to a Citigroup Cost Center, such individual
shall cease to be an Eligible Employee as of the date of such transfer;
provided, however, that such individual shall be entitled to receive, for the
year of such transfer, an allocation of each type of Company Contribution under
Section 6 of this Plan for which such individual otherwise would have met all
applicable requirements set forth in Section 6 but for the transfer.
Accordingly, for example, any such individual who is transferred to a Citigroup
Cost Center and then terminates employment prior to December 31, not as a result
of death, Total and Permanent Disability, Retirement, or Release, shall not be
eligible to receive an allocation of Company Contributions under Section 6.

(ii) If any individual who would otherwise qualify as an Eligible Employee but
is excluded under paragraph (b)(ii) above is subsequently transferred to a
Morgan Stanley Cost Center, such individual shall become an Eligible Employee as
of the date of such transfer. Such an individual’s “Period of Service” under
this Plan shall include such individual’s service as an employee of Citigroup,
solely for purposes of determining: (i) such individual’s eligibility for
participation in the Plan pursuant to Section 3 of the Plan, and (ii) the vested
percentage of such individual’s Plan Benefit pursuant to Section 10 of the Plan.

(iii) For avoidance of doubt, any allocation of Company Contributions to an
individual’s account under this Plan for the year of a transfer described in
paragraph (c)(i) or (c)(ii) above shall in no event be based on compensation
paid by Citigroup or through a Citigroup Cost Center or such individual’s
contributions to the Morgan Stanley 401(k) Savings Plan.

The provisions of this paragraph (c) shall only be applicable to employees who
transfer between Cost Centers during 2009.

SCI Services, Inc., Saxon Mortgage, Inc., America’s Moneyline, Inc., Saxon
Mortgage Services, Inc. and Saxon Funding Management, Inc. The Saxon 401(k) Plan
(the “Saxon Plan”) shall be merged with and into the Morgan Stanley 401(k)
Savings Plan effective May 2, 2011. The contributions, benefits and other rights
of Participants in the Saxon Plan with respect to the period prior to such
merger are determined under the terms of the Saxon Plan as in effect prior to
its merger with the Morgan Stanley 401(k) Savings Plan. Any person who was
covered under the Saxon Plan prior to its merger with the Morgan Stanley 401(k)
Savings Plan and who was entitled to benefits under the provisions of the Saxon
Plan as in effect prior to its merger with the Morgan Stanley 401(k) Savings
Plan shall continue to be entitled to the same amount of accrued benefits
without change under the Morgan Stanley 401(k) Savings Plan, and such benefits
under the provisions of the Saxon Plan shall vest in accordance with the
provisions

 

1294077.4

B-11



--------------------------------------------------------------------------------

of the Saxon Plan in effect immediately prior to such merger; provided, however,
that effective on May 2, 2011 for benefits with annuity starting dates beginning
on or after May 2, 2011, the forms of distribution (including for these
purposes, the time, manner and medium of distribution) available with respect to
such accrued benefits shall be the forms of distribution available under the
otherwise applicable provisions of the Morgan Stanley 401(k) Savings Plan (plus
any other forms of distribution that were available under the Saxon Plan
immediately prior to May 2, 2011 and that may not be eliminated under Code
section 411(d)(6)).

Cessation of Participation of SCI Services, Inc., Saxon Mortgage, Inc., Americas
Moneyline, Inc., Saxon Mortgage Services, Inc. and Saxon Funding Management,
Inc. Effective as of the consummation of the transactions described in the
Purchase Agreement (the “Saxon Purchase Agreement”) by and among SCI Services,
Inc., Ocwen Financial Corporation and certain other parties dated as of
October 19, 2011 (the “Saxon Closing Date”), (i) SCI Services, Inc., Saxon
Mortgage, Inc., Americas Moneyline, Inc., Saxon Mortgage Services, Inc. and
Saxon Funding Management, Inc. and any subsidiaries (the “Saxon Companies”)
shall cease to be Participating Companies in the Morgan Stanley 401(k) Savings
Plan; (ii) employees of the Saxon Companies shall cease to actively participate
in the Morgan Stanley 401(k) Savings Plan; and (iii) employees of the Saxon
Companies described as “Business Employees” in the Saxon Purchase Agreement
immediately prior to the Saxon Closing Date shall become fully vested in all
amounts allocated to their Accounts under the Morgan Stanley 401(k) Savings
Plan. Any such Business Employee shall be treated as eligible to receive a
Matching Contribution for 2012 pursuant to Section 6 of the Morgan Stanley
401(k) Savings Plan and such Matching Contribution shall be based on his or her
2012 Matched Contributions and Earnings prior to the Saxon Closing Date.

Merger of Morgan Stanley 401(k) Savings Plan.

(a) Plan Merger. Effective at the end of December 31, 2012, the Morgan Stanley
401(k) Savings Plan shall be merged with and into the Plan (the “Savings Plan
Merger”). At that time, all assets and liabilities relating to participant
accounts under the Morgan Stanley 401(k) Savings Plan (including loans made
prior to such merger) shall be transferred to Accounts established for such
participants under this Plan, and all such assets shall be invested in the same
Investment Funds in which they were invested under the Morgan Stanley 401(k)
Savings Plan.

(b) Participation. Following the Savings Plan Merger, the foregoing provisions
of this Appendix B excluding certain employees of Morgan Stanley Smith Barney
Holdings LLC and its subsidiaries from eligibility for this Plan (e.g., due to
their status as Citigroup Transferees or employment in a Citigroup Cost Center)
shall cease to apply and such employees who otherwise meet the eligibility rules
of this Plan shall become Eligible Employees under this Plan. In addition, any
Citigroup Transferee compensated on an hourly basis who was treated as an
eligible employee under the terms of the Morgan Stanley 401(k) Savings Plan
shall be treated as an Eligible Employee under this Plan. Such Eligible
Employees who were eligible to actively participate in the Morgan Stanley 401(k)
Savings Plan immediately prior to the Savings Plan Merger shall be eligible to
actively participate in this Plan as of January 1, 2013.

 

1294077.4

B-12



--------------------------------------------------------------------------------

(c) Plan Benefits. The contributions, benefits and other rights of participants
in the Morgan Stanley 401(k) Savings Plan with respect to the period prior to
the Savings Plan Merger are determined under the terms of the Morgan Stanley
401(k) Savings Plan as in effect prior to such merger. Any person who
participated in the Morgan Stanley 401(k) Savings Plan prior to the Savings Plan
Merger and who was entitled to benefits under the terms of the Savings Plan as
in effect immediately prior to such merger shall continue to be entitled to the
same amount of accrued benefits without change under this Plan and such benefits
shall continue to vest in accordance with the provisions of the Morgan Stanley
401(k) Savings Plan as in effect immediately prior to such merger. In addition,
all service credited to any Citigroup Transferee for employment with Citigroup
under the terms of the Morgan Stanley 401(k) Savings Plan shall also be credited
under this Plan. Following the Savings Plan Merger, the forms of distribution
(including the time, manner and medium of distribution) available with respect
to benefits accrued under the Morgan Stanley 401(k) Savings Plan shall be the
forms of distribution available under the applicable provisions of the Plan
(plus any other forms of distribution that were available under the Morgan
Stanley 401(k) Savings Plan immediately prior to the Savings Plan Merger and
that may not be eliminated under Code section 411(d)(6)).

(d) Code Limitations on Contributions. To the extent that the Savings Plan
Merger results in a plan coverage change under Treas. Reg. §§ 1.401(k)-2(c)(4)
and 1.401(m)-2(c)(4), the rules under those provisions shall apply for purposes
of ADP and ACP testing under this Plan. Any Excess Contributions, Excess
Aggregate Contributions or Excess Elective Deferrals made by or on behalf of
participants in the Morgan Stanley 401(k) Savings Plan in 2012 and remaining in
that plan at the time of the Savings Plan Merger shall be subject to the
applicable provisions of Section 5 of this Plan.

(e) Elections and Other Forms. All elections by a participant under the Morgan
Stanley 401(k) Savings Plan prior to the Savings Plan Merger shall be given
effect under this Plan, to the extent applicable, following the Savings Plan
Merger, subject to a participant’s right to change such elections under the
terms of the Plan. Such elections include, without limitation, dividend
elections, investment elections, distribution elections and beneficiary
designations. Any qualified domestic relations orders (as defined in Code
section 414(p)) applied against a participant’s account under the Morgan Stanley
401(k) Savings Plan also shall be given effect under this Plan.

(f) Loans. All outstanding loans of participants under the Morgan Stanley 401(k)
Savings Plan shall be transferred to this Plan. Notwithstanding the limitation
on loans in Section 12(g)(i) of the Plan, in the case of a participant who has
an account under both the Morgan Stanley 401(k) Savings Plan and this Plan prior
to the Savings Plan Merger and has a loan outstanding against each such account,
such loans may continue to be outstanding at the same time following the Savings
Plan Merger.

 

1294077.4

B-13



--------------------------------------------------------------------------------

MORGAN STANLEY 401(k) PLAN

SUPPLEMENT A

TOP-HEAVY PROVISIONS

Section 1. Top-Heavy Provisions.

(a) Determination of Top-Heavy Status. Notwithstanding any other provision of
the Plan to the contrary, the following provisions shall become effective for
any Plan Year in which the Plan is a Top-Heavy Plan.

(b) Minimum Allocations. Notwithstanding any other provision of the Plan to the
contrary, for any Plan Year during which the Plan is a Top-Heavy Plan, the
employer contributions allocated on behalf of any Participant who is employed on
the last day of the Plan Year and who is not a Key Employee shall not be less
than a percentage of such Participant’s Compensation equal to the lesser of
(i) three percent, or (ii) the largest percentage of Compensation that is
allocated to any Key Employee for that Plan Year of employer contributions. This
minimum allocation shall be determined without regard to any contributions made
or benefits available under the Social Security Act, and shall be made even
though, under other Plan provisions, the Participant would not be entitled to
receive an allocation or would have received a lesser allocation for the Plan
Year because of (i) the Participant’s failure to complete a Year of Service,
(ii) the Participant’s failure to make mandatory Participant contributions to
the Plan or (iii) the Participant’s receipt of Earnings in an amount less than
the minimum required by the Plan for a Participant to qualify for an allocation
of contributions or forfeitures. Notwithstanding the foregoing, if a top heavy
minimum benefit is due to a non-Key Employee who is also a participant in the
Morgan Stanley Employees Retirement Plan (the “Pension Plan”), it shall be
provided under the Pension Plan and not under this Plan.

(c) Matching Contributions. Employer matching contributions shall be taken into
account for purposes of satisfying the minimum contribution requirements of Code
section 416(c)(2) and the Plan. The preceding sentence shall apply with respect
to matching contributions under the Plan or, if the Plan provides that the
minimum contribution requirement shall be met in another plan, such other plan.
Employer matching contributions that are used to satisfy the minimum
contribution requirements shall be treated as matching contributions for
purposes of the actual contribution percentage test and other requirements of
Code section 401(m).

(d) Minimum Vesting. Notwithstanding any provision of Section 10 of the Plan to
the contrary, if a Participant (other than a Participant who did not complete
any Period of Service after the Plan became a Top-Heavy Plan) terminates
employment with the Affiliated Group while the Plan is a Top-Heavy Plan, and
after such Participant has completed three or more Years of Service, such
Participant shall be 100% vested in his or her Accounts. If a Participant
terminates employment with the Affiliated Group while the Plan is a Top-Heavy
Plan and before the Participant has completed three Years of Service, such
Participant’s vested percentage in any such amounts shall be the percentage
determined in accordance with Section 10 of the Plan.

 

1294077.4

AA-1



--------------------------------------------------------------------------------

(e) Effect of Change in Top-Heavy Status on Vesting. If the Plan is a Top-Heavy
Plan at any time and thereafter ceases to be a Top-Heavy Plan, each Participant
who is credited with three or more Years of Service as of December 31 of the
last Plan Year in which the Plan is a Top-Heavy Plan shall thereafter continue
to be 100% vested in his or her Accounts. Each Participant who is credited with
fewer than three Years of Service as of December 31 of the last Plan Year in
which the Plan is a Top-Heavy Plan shall have his or her vested percentage
determined under Section 10 of the Plan (unless and until the Plan again becomes
a Top-Heavy Plan) provided that, as long as such Participant had an Hour of
Service after the Plans became a Top-Heavy Plan, no decrease in a Participant’s
nonforfeitable percentage may occur in the event the Plan’s status as a
Top-Heavy Plan alters during any Plan Year.

Section 2. Plan Distributions.

Notwithstanding any other provision of the Plan to the contrary, the
distribution of the Plan Benefit of a Participant who is a five percent owner of
the Company (as defined in Code section 416(i)) shall be made no later than
April 1 of the Plan Year following the Plan Year in which he or she attains age
70- 1/2, whether or not he or she is still an Employee.

Section 3. Definitions.

For purpose of this Supplement A, the following definitions shall apply:

(a) “Aggregation Group” means a group of qualified plans consisting of: (i) each
Plan of the Affiliated Group in which a Key Employee participates, and each
other plan of any member of the Affiliated Group that enables any plan in which
a Key Employee participates to meet the requirements of Code sections 401(a)(4)
or 410; or (ii) all plans of the Affiliated Group included under (i), above,
plus at the election of the Company, one or more additional plans of the
Affiliated Group that satisfy the requirements of Code sections 401(a)(4) and
410 when considered together with the plans included under (i) above.

(b) “Compensation” means the total compensation actually paid to the Participant
by the Affiliated Group member that employs such Participant, as reported on the
Internal Revenue Service Form W-2 (or its equivalent) issued with respect to
such Participant plus any elective deferrals or contributions made with respect
to a Participant as described in Code section 415(c)(3)(D), including elective
deferrals or contributions under Code section 401(k), 125 or 132(f)(4), provided
that the annual compensation of a Participant taken into account shall not
exceed the $200,000 compensation limit under Code section 401(a)(17), as
adjusted for cost-in-living increases in accordance with Code section
401(a)(17)(B).

(c) “Determination Date” means the last day of the preceding Plan Year.

(d) “Key Employee” means any Employee or former Employee (including any deceased
Employee) who at any time during the Plan Year that includes the Determination

 

1294077.4

AA-2



--------------------------------------------------------------------------------

Date was an officer of the Company or Participating Company having annual
compensation greater than $130,000 (as adjusted under Code section 416(i)(1) for
Plan Years beginning after December 31, 2002), a 5% owner of the Company or
Participating Company, or a 1% owner of the Company or Participating Company
having annual compensation of more than $150,000. For this purpose, annual
compensation means compensation within the meaning of Code section 415(c)(3).
The determination of who is a Key Employee will be made in accordance with Code
section 416(i)(1) and the applicable regulations and other guidance of general
applicability issued thereunder.

(e) “Permissive Aggregation Group” means the Required Aggregation Group of plans
plus any other plan or plans of the Company or Participating Company which, when
considered as a group with the Required Aggregation Group, would continue to
satisfy the requirements of Code sections 401(a)(4) and 410.

(f) “Present Value” shall be computed only using the interest and mortality
rates specified by the Plan Administrator.

(g) “Required Aggregation Group” means (i) each qualified plan of the Company or
Participating Company in which at least one Key Employee participates or
participated at any time during the Determination Period (regardless of whether
the plan has terminated), and (ii) any other qualified plan of the Company or
Participating Company which enables a plan described in (i) to meet the
requirements of Code sections 401(a)(4) or 410.

(h) “Top-Heavy Plan” means the Plan if any of the following conditions exist:

(A) If the Top-Heavy Ratio for the Plan exceeds 60% and the Plan is not part of
any Required Aggregation Group or Permissive Aggregation Group of plans;

(B) If the Plan is part of a Required Aggregation Group of plans but not part of
a Permissive Aggregation Group and the Top-Heavy Ratio for the group of plans
exceeds 60%; or

(C) If the Plan is a part of a Required Aggregation Group and part of a
Permissive Aggregation Group of plans and the Top-Heavy Ratio for the Permissive
Aggregation Group exceeds 60%.

(i) “Top-Heavy Ratio” means as follows:

(A) If the Company or Participating Company maintains one or more defined
contribution plans (including any simplified employee pension plans) and the
Company or Participating Company has not maintained any defined benefit plan
which, during the five-year period ending on the Determination Date(s) has or
has had Vested Benefits, the Top-Heavy Ratio for the Plan alone or for the
Required Aggregation Groups or Permissive Aggregation Groups as appropriate is a
fraction, the numerator of which is the sum of the account balances of all Key
Employees as of the Determination Date(s), and the denominator of which is the
sum of all account balances, both computed in accordance with Code section 416
and the regulations

 

1294077.4

AA-3



--------------------------------------------------------------------------------

thereunder. Both the numerator and the denominator of the Top-Heavy Ratio are
increased to reflect any contribution not actually made as of the Determination
Date, but which is required to be taken into account on that date under Code
section 416 and the regulations thereunder.

(B) If the Company or Participating Company maintains one or more defined
contribution plans (including any simplified employee pension plans) and the
Company or Participating Company maintains or has maintained one or more defined
benefit plans which, during the five-year period ending on the Determination
Date(s), has or has had any Vested Benefits, the Top-Heavy Ratio for any
Required Aggregation Groups or Permissive Aggregation Groups as appropriate is a
fraction, the numerator of which is the sum of the account balances under the
aggregated defined contribution plan or plans for all Key Employees, determined
in accordance with (A) above, and the Present Value of accrued benefits under
the aggregated defined benefit plan or plans for all Key Employees as of the
Determination Date(s), and the denominator of which is the sum of the account
balances under the aggregated defined contribution plan or plans for all
Participants, determined in accordance with (A) above, and the Present Value of
accrued benefits under the defined benefit plan or plans for all Participants as
of the Determination Date(s), all determined in accordance with Code section 416
and the regulations thereunder.

(C) For purposes of (A) and (B) above, the value of account balances and the
Present Value of accrued benefits will be determined as of the most recent
Valuation Date that falls within or ends with the 12-month period ending on the
Determination Date, except as provided in Code section 416 and the regulations
thereunder for the first and second plan years of a defined benefit plan. The
account balances and accrued benefits of a Participant (1) who is not a Key
Employee but who was a Key Employee in a prior year or (2) who has not been
credited with at least one Hour of Service with any Company or Participating
Company maintaining the Plan at any time during the one-year period ending on
the Determination Date will be disregarded. The calculation of the Top-Heavy
Ratio, and the extent to which distributions, rollovers, and transfers are taken
into account will be made in accordance with Code section 416 and the
regulations thereunder. Deductible Employee contributions will not be taken into
account for purposes of computing the Top-Heavy Ratio. When aggregating plans
the value of account balances and accrued benefits will be calculated with
reference to the Determination Dates that fall within the same calendar year.

(D) For purposes of (A) and (B) above, the present values of accrued benefits
and the amounts of account balances of an Employee as of the Determination Date
shall be increased by the distributions made with respect to the Employee under
the Plan and any plan aggregated with the Plan under Code section 416(g)(2)
during the one-year period ending on the Determination Date. The preceding
sentence shall also apply to distributions under a terminated plan which, had it
not been terminated, would have been aggregated with the Plan under Code section
416(g)(2)(A)(i). In the case of a distribution made for a reason other than
severance from employment, death, or disability, this provision shall be applied
by substituting “five-year period” for “one-year period.”

The accrued benefit of a Participant other than a Key Employee shall be
determined under (x) the method, if any, that uniformly applies for accrual
purposes under all

 

1294077.4

AA-4



--------------------------------------------------------------------------------

defined benefit plans maintained by the Company or Participating Company, or
(y) if there is no such method, as if such benefit accrued not more rapidly than
the slowest accrual rate permitted under the fractional rule of Code
section 411(b)(1)(C).

(j) “Valuation Date” means December 31 of each year.

 

1294077.4

AA-5



--------------------------------------------------------------------------------

MORGAN STANLEY 401(k) PLAN

SUPPLEMENT B

PARTICIPANTS RESIDING IN PUERTO RICO

1. Establishment and Purpose. This Supplement B provides for compliance with the
provisions of the Puerto Rico Code. Puerto Rico Participants will be subject to
the provisions of the Plan, in addition to and as modified by the provisions of
this Supplement B. Effective as of the date of the Broker-Dealer Merger, all
references to Morgan Stanley DW Inc. or Dean Witter Puerto Rico, Inc. shall be
read as references to Morgan Stanley & Co. Incorporated.

2. New Definitions. For the purposes of this Supplement, certain terms are
defined and added to Section 2 of the Plan. Except as provided in paragraph 3 of
this Supplement B, any other capitalized term has the meaning assigned to it in
Section 2 of the Plan.

“Puerto Rico Code” or “PR Code” means the Puerto Rico Internal Revenue Code of
1994, as amended from time to time.

“Puerto Rico Eligible Employee” means any Eligible IIG Employee who is a
resident of Puerto Rico.

“Puerto Rico Highly Compensated Employee” means any Employee residing in Puerto
Rico who is “highly compensated” with the meaning of PR Code section
1165(e)(3)(E)(iii).

“Puerto Rico Participant” means an individual described in Section 3 of the Plan
and who is a resident of Puerto Rico.

3. Altered Definitions. For the purposes of this Supplement only, certain
definitions contained in Section 2 of the Plan are altered as follows:

(a) “Elective Deferrals” means elective deferrals within the meaning of Code
section 402(g)(3) and Article 1165-8(g)(2) of the Regulation issued under PR
Code section 1165(e).

(b) “Employee” means any individual employed by any member of the Affiliated
Group or any other employer required to be aggregated with any member of the
Affiliated Group under Code section 414(b), (c), (m) or (o). The term “Employee”
shall also include any Leased Employee deemed to be an employee of such employer
as provided in Code section 414(n) or (o). The term “Employee” shall also
include any employee of Morgan Stanley DW Inc. resident in Puerto Rico or any
employee of Dean Witter Puerto Rico, Inc.

(c) “Excess Contributions” for a Puerto Rico Participant shall be determined by
substituting the phrase “Puerto Rico Highly Compensated Employee” for the phrase
“Highly Compensated Employee” and by substituting the corresponding section of
the PR Code for each section of the Code.

 

1294077.4

BB-1



--------------------------------------------------------------------------------

(d) “Excess Elective Deferrals” means those Elective Deferrals that are
includible in the Puerto Rico Participant’s gross income under Code section
402(g) or under PR Code section 1165(e)(7) to the extent that such Puerto Rico
Participant’s Elective Deferrals for a taxable year exceed the dollar limitation
under such respective section.

(e) “Participant” means an individual so described in Section 3 of the Plan
including any such individual who resides in Puerto Rico.

4. Payment of Company Contributions. For the purposes of this Supplement only,
the portion of any Company Contribution made by each Participating Company in
Puerto Rico for each Plan Year shall be determined by the Company and shall be
paid to the Trustee at such time or times as the Participating Company in Puerto
Rico shall determine, but in any event before the date for filing such
Participating Company’s Puerto Rico income tax return for the Plan Year,
including any extension of such date.

5. Revised Section 5 Employee Contributions. For the purposes of this Supplement
only, Section 5 of the Plan will read as follows:

SECTION 5: Employee Contributions.

(a) Employee Contributions. Each Puerto Rico Participant who is an Eligible IIG
Employee may make Pre-Tax Contributions to the Plan for any year equal to any
whole percentage from 1% to 30% of the Puerto Rico Participant’s Earnings for
such year; a Puerto Rico Participant who is an Eligible IIG Employee and who is
not a Puerto Rico Highly Compensated Employee may make After-Tax Contributions
to the Plan for any year equal to any whole percentage from 1% to 7% of the
Puerto Rico Participant’s Earnings for such year regardless of whether the
Participant is making any Pre-Tax Contributions; the Committee may at any time
and from time to time limit the amount of Pre-Tax Contributions allowed to be
made by some or all Eligible IIG Employees to ensure compliance with applicable
nondiscrimination or other rules, provided, however, that in no event shall any
such limitation restrict employees that are not Puerto Rico Highly Compensated
Employees to any greater extent than similarly situated individuals that are
Puerto Rico Highly Compensated Employees.

(b) Changing the Rate and Suspension of Contributions. A Puerto Rico Participant
may elect as of any Valuation Date to change the rate of Pre-Tax Contributions
to any other rate that is within the limitations described in Section 5(a) and
5(b) of this Supplement. The Puerto Rico Participant may elect to discontinue
all Pre-Tax Contributions. Such election shall take effect as soon as reasonably
practicable following its receipt.

(c) Maximum Amount of Elective Deferrals. Notwithstanding anything to the
contrary herein, the amount of Elective Deferrals made with respect to any
individual during a calendar year under the Plan and all other plans, contracts
or arrangements of any member of the Affiliated Group may not exceed the amount
of the limitation in effect under Code section 402(g)(l) and PR Code section
1165(e)(7) for taxable years beginning in such calendar year.

 

1294077.4

BB-2



--------------------------------------------------------------------------------

(d) Distribution of Excess Elective Deferrals. A Puerto Rico Participant may
assign to the Plan any Excess Elective Deferrals made during a taxable year of
the Puerto Rico Participant by notifying the Plan Administrator no later than
the date determined by the Plan Administrator that follows the close of such
taxable year of the amount of the Excess Elective Deferrals to be assigned to
the Plan. Notwithstanding any other provision of the Plan, to the extent
practicable, Excess Elective Deferrals, plus any income and minus any loss
allocable thereto, shall be distributed no later than April 15 following such
taxable year to any Puerto Rico Participant to whose account Excess Elective
Deferrals were assigned for the preceding year and who claims Excess Elective
Deferrals for such taxable year.

(e) Actual Deferral Percentage Test.

(1) Elective Deferrals for Puerto Rico Participants shall not exceed the limits
set forth in PR Code section 1165(e)(3). For purposes of applying such limits,
PR Code section 1165(e)(3) and the regulations thereunder are incorporated by
reference and are hereinafter referred to as the “PR ADP Test.”

(2) All or part of the Qualified Matching Contributions and Qualified
Non-Elective Contributions made with respect to any or all Puerto Rico Eligible
Employees may be treated as Elective Deferrals for purposes of the PR ADP Test
provided that each of the following requirements is met:

(i) the nonelective contributions, including Qualified Non-Elective
Contributions treated as Elective Deferrals for purposes of the PR ADP Test,
satisfy the requirements of PR Code section 1165(a)(4);

(ii) the nonelective contributions, excluding Qualified Non-Elective
Contributions treated as Elective Deferrals for purposes of the PR ADP Test,
satisfy the requirements of PR Code section 1165(a)(4);

(iii) the matching contributions, including Qualified Matching Contributions
treated as Elective Deferrals for purposes of the PR ADP Test, satisfy the
requirements of PR Code section 1165(a)(4);

(iv) the matching contributions, excluding Qualified Matching Contributions
treated as Elective Deferrals for purposes of the PR ADP Test, satisfy the
requirements of PR Code section 1165(a)(4);

(v) all such Qualified Non-Elective Contributions and Qualified Matching
Contributions are nonforfeitable when made and subject to the same distribution
restrictions that apply to Elective Deferrals, without regard to whether such
Qualified Non-Elective Contributions and Qualified Matching Contributions are
actually taken into account as Elective Deferrals;

(vi) all such Qualified Non-Elective Contributions and Qualified Matching
Contributions are allocated to the Accounts of Puerto Rico Eligible Employees as
of a date with the Plan Year (pursuant to Treas. Reg. section
1.401(k)-2(a)(4)(i) as if such contributions were Elective Deferrals; and

 

1294077.4

BB-3



--------------------------------------------------------------------------------

(vii) if the Plan uses the provisions of Section 5(f)(2) of this Supplement B
for purposes of the PR ADP Test, then, for purposes of PR Code section
1165(a)(3) (other than the average benefit percentage test), the Plan may be
aggregated with other plans of the Affiliated Group (determined with reference
to PR Code section 1028) to which the qualified non-elective contributions and
qualified matching contributions are made.

(f) Distribution of Excess Contributions.

(1) Notwithstanding any other provision of the Plan, Excess Contributions, plus
any income and minus any loss allocable thereto, shall be distributed no later
than the last day of any Plan Year to Puerto Rico Participants to whose Accounts
Pre-Tax, Qualified Matching and Qualified Non-Elective Contributions were
allocated for the preceding Plan Year. The Excess Contributions shall be
adjusted for income or loss up to the date of distribution. The income or loss
allocable to Excess Contributions shall be determined by multiplying the income
or loss allocable to the Puerto Rico Participant’s Pre-Tax, Qualified Matching
and Qualified Non-Elective Contributions for the Plan Year allocated to the
Puerto Rico Participant by a fraction, the numerator of which is the Excess
Contribution for the preceding Plan Year and the denominator of which is the sum
of the Puerto Rico Participant’s Account balances attributable to Pre-Tax,
Qualified Matching and Qualified Non-Elective Contributions for the Plan Year.

(2) The amount of Excess Contributions to be distributed under Section 5(g)(1))
shall be reduced by Excess Elective Deferrals previously distributed under
Section 5(e) for the Puerto Rico Participant’s taxable year ending with or
within the Plan Year for which such Excess Contributions were made.

(g) Payroll Deductions. All Pre-Tax, and After-Tax Contributions shall be made
solely through periodic payroll deductions, unless the Plan Administrator
consents to another method of payment. All such contributions withheld during
any calendar months shall be credited to the Trustee not later than the last day
of the next following month and shall be credited to the appropriate Accounts as
soon as practicable thereafter.

(h) Salary Reduction and Tax Status of Pre-Tax Contributions. For Federal and
Puerto Rico tax purposes, Pre-Tax Contributions shall be deemed to be Company
Contributions to the Plan, and a Puerto Rico Participant’s election to make such
contributions shall constitute an election to have the amount of his or her
compensation that otherwise would have been reported as taxable compensation on
Form W-2/PR reduced by the amount of such contributions.

(i) Administrative Procedures. The Plan Administrator may require Puerto Rico
Participants to complete and file such forms, within such time periods as it
shall determine, before any election under this Section 5 may take effect.

 

1294077.4

BB-4



--------------------------------------------------------------------------------

(j) Catch-Up Contributions. Effective May 16, 2006, a Puerto Rico Participant
who shall have attained age 50 before the end of the Plan Year shall be eligible
to make catch-up contributions in accordance with, and subject to the
limitations of Code section 414(v) and Section 1165(e)(7)(C) of the Puerto Rico
Code. A Puerto Rico Participant’s catch-up contributions shall be determined at
the end of each such year. Catch-up contributions under this Section shall not
be taken into account for purposes of the provisions of the Plan implementing
the limitations of Code Sections 402(g) and 415 and Puerto Rico Code
Section 1165(e), including Section 5(d) of Supplement B. The Plan shall not be
treated as failing to satisfy the provisions of the Plan implementing the
requirements of Puerto Rico Code Section 1165(e)(3), including Section 5(f) of
Supplement B, by reason of making such contributions. Catch-up contributions
shall not be treated as Matched Contributions for purposes of determining the
amount of matching or other employer contributions that may be made on behalf of
such Puerto Rico Participant under this Plan.

6. Eligible Rollover Distributions. For purposes of this Supplement only,
Section 11(g) of the Plan shall, for purposes of compliance with the Puerto Rico
Code, be modified as follows:

(a) With respect to a distributee who is a resident of Puerto Rico, an eligible
rollover distribution is any distribution of all or any portion of the balance
to the credit of the distributee. An eligible rollover distribution shall not
include any distribution that is a distribution of dividends pursuant to
Section 8(b).

(b) With respect to a distributee who is a resident of Puerto Rico, an eligible
retirement plan is a qualified trust described in Code section 401(a) that is
also qualified under section 1165(a) of the Puerto Rico Code, that accepts the
distributee’s eligible rollover distribution.

(c) No portion of a distribution shall fail to be an eligible rollover
distribution merely because the portion consists of after-tax employee
contributions. However, with respect to a distributee who is a resident of
Puerto Rico, such portion may be transferred only to a qualified defined
contribution plan described in Code section 401(a) that is also a qualified plan
under section 1165 of the Puerto Rico Code that agrees to separately account for
amounts so transferred, including separately accounting for the portion of such
distribution that is includible in gross income and the portion of such
distribution which is not so includible.

7. Amendment and Termination of This Supplement.

(a) Amendment Required for Qualification. All provisions of this Supplement, and
all benefits and rights granted hereunder, are subject to any amendments,
modifications or alterations which are necessary from time to time to qualify
the Plan and Supplement under Code section 401(a) or 501(a) or under PR Code
section 1165(a), to continue the Plan as so qualified or to comply with any
other provision of law. Accordingly, notwithstanding Section 19(a) of the Plan
or any other provision of this Plan, the Company may amend, modify or alter the
Plan, with or without retroactive effect, in any respect or manner necessary to
qualify the Plan and Supplement under Code section 401(a) or under PR Code
section 1165(a).

 

1294077.4

BB-5



--------------------------------------------------------------------------------

(b) Reversion of Funds. All employer contributions are expressly conditioned on
their deductibility under Code section 404 and PR Code section 1023(n). To the
extent permissible under ERISA, any employer contribution shall be returned to
the appropriate Participating Company, upon its written request, to the extent
that the contribution is disallowed as a deduction, within one year after such
disallowance.

(c) Cessation of Participation of Puerto Rico Employees. Notwithstanding
anything in this Supplement B to the contrary, effective at the end of
December 31, 2011, no Puerto Rico Participant shall be entitled or permitted to
make or receive any Pre-Tax Contributions, After-Tax Contributions, Catch-Up
Contributions, Company Contributions or other contributions or allocations with
respect to any Plan Year that commences on or after January 1, 2012. Any amounts
held in the Plan attributable to periods prior to January 1, 2012 shall continue
to be administered subject to the provisions of the Plan.

 

1294077.4

BB-6



--------------------------------------------------------------------------------

MORGAN STANLEY 401(k) PLAN

SUPPLEMENT C

PROVISIONS RELATING TO DPSP PARTICIPANTS

The following provisions relate to employees of Participating Companies listed
on Appendix B who participated in the DPSP prior to the DPSP Merger.

1. Transfer of Accounts. Effective as of October 1, 2002, the DPSP shall be
merged with and into the Plan. At that time, all assets and liabilities relating
to participant accounts under the DPSP (including loans made prior to the DPSP
Merger) shall be transferred to Accounts established for such Participants under
this Plan.

2. Participation. Eligible MS Employees who were active participants in the DPSP
immediately prior to the DPSP Merger shall commence participation in this Plan
at the time of the DPSP Merger. Eligible MS Employees who were Members in the
DPSP immediately prior to the DPSP Merger shall become MS Members in this Plan
at the time of the DPSP Merger. All other Eligible MS Employees shall commence
participation and membership in the Plan at the times set forth in Section 3.
For eligibility purposes, the service of an Eligible MS Employee shall be
determined under the rules set forth in Sections 4(c) of the Plan, which are
intended to be consistent with the rules in effect under the DPSP prior to the
DPSP Merger and shall be interpreted accordingly.

3. Elections Remain in Effect. All elections by MS Participants in effect under
the DPSP immediately prior to the DPSP Merger shall be given effect under this
Plan, to the extent applicable, following the DPSP Merger, subject to an MS
Participant’s right to change such elections under the terms of the Plan. Such
elections include, without limitation, MS Participants’ deferral elections,
investment directions (the investment options available under the DPSP and the
START Plan being the same at the time of the DPSP Merger) and, subject to
Section 11(e)(ii), Beneficiary designations.

4. Plan Benefits. Any person who participated in the DPSP prior to the DPSP
Merger and who was entitled to benefits under the terms of the DPSP as in effect
immediately prior to the DPSP Merger shall continue to be entitled to the same
amount of accrued benefits without change under this Plan. Following the DPSP
Merger, the forms of distribution (including the time, manner and medium of
distribution) available with respect to such accrued benefits shall be the forms
of distribution available under the applicable provisions of the Plan, plus such
other forms of distribution as may be required to be provided under Code section
411(d)(6), as determined by the Plan Administrator. Certain former participants
in the DPSP are currently receiving payment of their DPSP benefits pursuant to
installment payment options that were available under the DPSP for participants
who retired pursuant to the Morgan Stanley Employees Retirement Plan and
commenced receiving distributions prior to March 1, 2001. The terms of such
installment payment options were set forth in Article 10 of the DPSP.

 

1294077.4

CC-1



--------------------------------------------------------------------------------

MORGAN STANLEY 401(k) PLAN

SUPPLEMENT D

PROVISIONS RELATING TO MORGAN STANLEY ESOP PARTICIPANTS

The following provisions relate to individuals who were participants in the
Morgan Stanley ESOP prior to the ESOP Merger.

1. Transfer of Accounts. Effective at the end of August 31, 2008, the Morgan
Stanley ESOP shall be merged with and into the Plan. At that time, all assets
and liabilities relating to participant accounts under the Morgan Stanley ESOP
(including loans made prior to the ESOP Merger) shall be transferred to Accounts
established for such participants under this Plan.

2. Investment of Transferred Assets. All assets transferred from the Morgan
Stanley ESOP shall be invested in the Morgan Stanley Stock Fund, subject to a
participant’s right to transfer investments pursuant to Sections 7(d)(ii) and
7(d)(iii) of the Plan, as applicable. The investment units representing all such
transferred assets, other than assets held in a participant’s Transferred
Subaccount under the Morgan Stanley ESOP, shall count as “Mandatory Units” for
purposes of Section 7(d)(iii).

3. Plan Benefits. Any person who participated in the Morgan Stanley ESOP prior
to the ESOP Merger and who was entitled to benefits under the terms of the
Morgan Stanley ESOP as in effect immediately prior to the ESOP Merger shall
continue to be entitled to the same amount of accrued benefits without change
under this Plan. Following the ESOP Merger, the forms of distribution (including
the time, manner and medium of distribution) available with respect to
participants’ Morgan Stanley ESOP benefits shall be the forms of distribution
available under the applicable provisions of the Plan, plus such other forms of
distribution as may be required to be provided under Code section 411(d)(6), as
determined by the Plan Administrator. Certain former participants in the DPSP
are currently receiving payment of a portion of their Morgan Stanley ESOP
benefits pursuant to installment payment options that were available for
participants who retired pursuant to the Morgan Stanley Employees Retirement
Plan and commenced receiving distributions prior to March 1, 2001.

4. Elections and Other Forms. All elections by a participant under the Morgan
Stanley ESOP prior to the ESOP Merger shall be given effect under this Plan, to
the extent applicable, following the ESOP Merger, subject to a participant’s
right to change such elections under the terms of the Plan. Such elections
include, without limitation, dividend elections, distribution elections and
beneficiary designations. Any qualified domestic relations orders (as defined in
Code section 414(p)) applied against a participant’s account under the Morgan
Stanley ESOP also shall be given effect under this Plan.

5. Loans. All outstanding loans of participants under the Morgan Stanley ESOP
shall be transferred to this Plan. Notwithstanding the limitation on loans in
Section 12(g)(i) of the Plan, in the case of a participant who has an account
under both the Morgan Stanley ESOP

 

1294077.4

DD-1



--------------------------------------------------------------------------------

and this Plan prior to the ESOP Merger and has a loan outstanding against each
such account, such loans may continue to be outstanding at the same time
following the ESOP Merger. Following the ESOP Merger, transferred loans shall be
governed by the terms of Section 12(g), provided that repayments on any
transferred loan shall be invested in the Morgan Stanley Stock Fund. A
participant who took a loan under the Morgan Stanley ESOP prior to the ESOP
Merger shall be ineligible to take another loan under Section 12(g) until the
expiration of 12 full calendar months following the date of such loan.

 

1294077.4

DD-2